Exhibit 10.1

 

CONFORMED COPY

 

Published CUSIP Number:                

 

CREDIT AGREEMENT

 

Dated as of August 18, 2011

 

among

 

ARCH CAPITAL GROUP LTD.,

 

and

 

CERTAIN SUBSIDIARIES,

 

as the Borrowers,

 

BANK OF AMERICA, N.A.,
as Administrative Agent,
Fronting Bank and L/C Administrator,

 

JPMORGAN CHASE BANK, N.A.,
as Fronting Bank, L/C Administrator
and Syndication Agent

 

CITIBANK, N.A.,
U.S. BANK NATIONAL ASSOCIATION
and
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Co-Documentation Agents

 

and

 

The Other Lenders Party Hereto

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
J.P. MORGAN SECURITIES LLC
as
Joint Lead Arrangers and Joint Book Managers

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I.

 

DEFINITIONS AND ACCOUNTING TERMS

 

1

 

 

 

 

 

1.01

 

Defined Terms

 

1

1.02

 

Other Interpretive Provisions

 

35

1.03

 

Accounting Terms

 

36

1.04

 

Rounding

 

36

1.05

 

Exchange Rates; Currency Equivalents

 

36

1.06

 

Additional Alternative Currencies

 

37

1.07

 

Change of Currency

 

38

1.08

 

Times of Day

 

38

1.09

 

Letter of Credit Amounts

 

38

 

 

 

 

 

ARTICLE II.

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

38

 

 

 

 

 

2.01

 

Commitments

 

38

2.02

 

Borrowings, Conversions and Continuations of Loans

 

40

2.03

 

Letters of Credit

 

42

2.04

 

Prepayments; Cash Collateralization

 

54

2.05

 

Termination or Reduction of Commitments

 

55

2.06

 

Repayment of Loans

 

56

2.07

 

Interest

 

56

2.08

 

Fees

 

56

2.09

 

Computation of Interest and Fees

 

57

2.10

 

Evidence of Debt

 

57

2.11

 

Payments Generally; Administrative Agent’s Clawback

 

58

2.12

 

Sharing of Payments by Lenders

 

60

2.13

 

Designated Subsidiary Borrowers

 

61

2.14

 

Increase in Commitments

 

62

2.15

 

Cash Collateral

 

64

2.16

 

Defaulting Lenders

 

65

 

 

 

 

 

ARTICLE III.

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

67

 

 

 

 

 

3.01

 

Taxes

 

67

3.02

 

Illegality

 

71

3.03

 

Inability to Determine Rates

 

71

3.04

 

Increased Costs; Reserves on Eurocurrency Rate Loans

 

72

3.05

 

Compensation for Losses

 

74

3.06

 

Mitigation Obligations; Replacement of Lenders

 

74

3.07

 

Survival

 

75

 

 

 

 

 

ARTICLE IV.

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

75

 

 

 

 

 

4.01

 

Conditions of Initial Credit Extension

 

75

4.02

 

Conditions to all Credit Extensions

 

78

 

v

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

 

 

 

 

ARTICLE V.

 

REPRESENTATIONS AND WARRANTIES

 

80

 

 

 

 

 

5.01

 

Corporate Status

 

80

5.02

 

Corporate Power and Authority

 

80

5.03

 

No Contravention of Laws, Agreements or Organizational Documents

 

80

5.04

 

Litigation

 

81

5.05

 

Use of Proceeds; Margin Regulations

 

81

5.06

 

Approvals

 

81

5.07

 

Investment Company Act

 

81

5.08

 

True and Complete Disclosure

 

81

5.09

 

Financial Condition; Financial Statements

 

82

5.10

 

Tax Returns and Payments

 

82

5.11

 

Compliance with ERISA

 

83

5.12

 

Subsidiaries

 

83

5.13

 

Compliance with Statutes, Etc

 

84

5.14

 

Insurance Licenses

 

84

5.15

 

Insurance Business

 

85

5.16

 

Security Documents

 

85

5.17

 

No Section 32 Direction

 

85

5.18

 

Taxpayer Identification Number

 

85

5.19

 

Representations as to Foreign Jurisdiction Matters

 

85

 

 

 

 

 

ARTICLE VI.

 

AFFIRMATIVE COVENANTS

 

86

 

 

 

 

 

6.01

 

Information Covenants

 

86

6.02

 

Books, Records and Inspections

 

90

6.03

 

Insurance

 

90

6.04

 

Payment of Taxes

 

91

6.05

 

Maintenance of Existence

 

91

6.06

 

Compliance with Statutes, Etc

 

91

6.07

 

ERISA

 

91

6.08

 

Maintenance of Property

 

92

6.09

 

Maintenance of Licenses and Permits

 

92

6.10

 

Financial Strength Ratings

 

92

6.11

 

End of Fiscal Years; Fiscal Quarters

 

93

6.12

 

Borrowing Base Requirement

 

93

6.13

 

Further Assurances

 

93

 

 

 

 

 

ARTICLE VII.

 

NEGATIVE COVENANTS

 

93

 

 

 

 

 

7.01

 

Changes in Business and Investments

 

93

7.02

 

Consolidations, Mergers, Sales of Assets and Acquisitions

 

93

7.03

 

Liens

 

95

7.04

 

Indebtedness

 

97

7.05

 

Issuance of Stock

 

97

7.06

 

Dissolution

 

98

7.07

 

Restricted Payments

 

98

7.08

 

Transactions with Affiliates

 

98

7.09

 

Maximum Parent Borrower Leverage Ratio

 

98

7.10

 

Minimum Consolidated Tangible Net Worth

 

99

7.11

 

Limitation on Certain Restrictions on Subsidiaries

 

99

7.12

 

Private Act

 

100

 

vi

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

 

 

 

 

ARTICLE VIII.

 

EVENTS OF DEFAULT AND REMEDIES

 

100

 

 

 

 

 

8.01

 

Events of Default

 

100

8.02

 

Remedies Upon Event of Default

 

103

8.03

 

Application of Funds

 

103

 

 

 

 

 

ARTICLE IX.

 

ADMINISTRATIVE AGENT

 

104

 

 

 

 

 

9.01

 

Appointment and Authority

 

104

9.02

 

Rights as a Lender

 

105

9.03

 

Exculpatory Provisions

 

105

9.04

 

Reliance by Administrative Agent

 

106

9.05

 

Delegation of Duties

 

106

9.06

 

Resignation of Administrative Agent

 

106

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

 

107

9.08

 

No Other Duties, Etc

 

108

9.09

 

Administrative Agent May File Proofs of Claim

 

108

9.10

 

Collateral Matters

 

109

 

 

 

 

 

ARTICLE X.

 

MISCELLANEOUS

 

109

 

 

 

 

 

10.01

 

Amendments, Etc

 

109

10.02

 

Notices; Effectiveness; Electronic Communication

 

111

10.03

 

No Waiver; Cumulative Remedies; Enforcement

 

113

10.04

 

Expenses; Indemnity; Damage Waiver

 

113

10.05

 

Payments Set Aside

 

116

10.06

 

Successors and Assigns

 

116

10.07

 

Treatment of Certain Information; Confidentiality

 

120

10.08

 

Right of Setoff

 

121

10.09

 

Interest Rate Limitation

 

122

10.10

 

Counterparts; Integration; Effectiveness

 

122

10.11

 

Survival of Representations and Warranties

 

123

10.12

 

Severability

 

123

10.13

 

Replacement of Lenders

 

123

10.14

 

Governing Law; Jurisdiction; Etc

 

124

10.15

 

Waiver of Jury Trial

 

125

10.16

 

No Advisory or Fiduciary Responsibility

 

125

10.17

 

Electronic Execution of Assignments and Certain Other Documents

 

126

10.18

 

USA PATRIOT Act

 

126

10.19

 

Time of the Essence

 

126

10.20

 

Judgment Currency

 

126

 

 

 

 

 

SCHEDULES

 

 

 

 

 

 

 

 

 

1.01(a)

 

Continuing Letter of Credit

 

 

1.01(b)

 

Mandatory Costs

 

 

1.01(c)

 

Facility-wide Liability Percentage

 

 

2.01   

 

Commitments and Applicable Percentages

 

 

5.09(e)

 

Financial Condition Financial Statements

 

 

5.12   

 

Subsidiaries

 

 

5.14   

 

Insurance Licenses

 

 

7.02(b)

 

Consolidations, Mergers, Sale of Assets, Acquisitions

 

 

 

vii

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

7.03 

 

Existing Liens

 

 

7.04 

 

Existing Indebtedness

 

 

7.05 

 

Issuance of Stock

 

 

10.02

 

Administrative Agent’s Office; Certain Addresses for Notices

 

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

 

 

 

Form of

 

 

 

 

 

 

 

 

A

 

Loan Notice

 

 

 

B

 

Parent Borrower Note

 

 

 

C

 

Compliance Certificate

 

 

 

D-1

 

Assignment and Assumption

 

 

 

D-2

 

Administrative Questionnaire

 

 

 

E

 

Several Letter of Credit

 

 

 

F

 

Security Agreement

 

 

 

G

 

Borrowing Base Certificate

 

 

 

H

 

Designated Subsidiary Borrower Request and Assumption Agreement

 

 

 

I

 

Designated Subsidiary Borrower Notice

 

 

 

viii

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of August 18, 2011 among
ARCH CAPITAL GROUP LTD., a Bermuda company (“Parent Borrower”), and certain
Subsidiaries of the Parent Borrower party hereto on the date hereof or pursuant
to Section 2.13 (each a “Designated Subsidiary Borrower” and, together with the
Parent Borrower, the “Borrowers” and, each a “Borrower”), each lender from time
to time party hereto (collectively, the “Lenders” and individually, a “Lender”),
JPMorgan Chase Bank, N.A. (“JPMCB”), as an L/C Administrator and Fronting Bank
with respect to the Existing Letters of Credit, and Bank of America, N.A., as
Administrative Agent, L/C Administrator and Fronting Bank.

 

The Parent Borrower has requested that the Lenders provide a revolving credit
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.   DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Account Bank” means any “bank” within the meaning of Section 9-102(a)(8) of the
UCC at which any deposit account constituting a Collateral Account is held,
which shall be (a) located in the United States and (b) reasonably acceptable to
the Administrative Agent.

 

“Acquired Indebtedness” means Indebtedness of the Parent Borrower or a
Subsidiary of the Parent Borrower acquired pursuant to an acquisition not
prohibited under this Agreement (or Indebtedness assumed at the time of such
acquisition of an asset securing such Indebtedness); provided that such
Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such acquisition.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Credit Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Parent Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

 

“Advance Rate” means, for Cash or any category of obligation or investment
specified below in the column entitled “Cash and Eligible Securities” (other
than Cash, the “Eligible Securities”), the percentage set forth opposite such
category of Cash or Eligible Securities below in the column entitled “Advance
Rate” and, in each case, subject to the term to maturity criteria set forth
therein:

 

--------------------------------------------------------------------------------


 

Cash and Eligible Securities:

 

Advance Rate:

 

 

 

Cash:

 

Dollars and any overnight or other investment money market funds of the
Financial Institution (or an Affiliate of such Financial Institution) at which a
Collateral Account is held.

 

 

 

100%

 

 

 

Time Deposits, CDs, Money Market Deposits and Money Market Mutual Funds:

 

Time deposits, certificates of deposit and money market deposits, denominated in
Dollars, of any commercial bank incorporated in the United States with a rating
of at least (i) AA- from S&P and (ii) Aa3 from Moody’s and maturing within two
years from the date of determination. Money market mutual funds with
institutions not affiliated with the Lenders with same-day liquidity and with a
rating of (i) AAA from S&P or (ii) Aaa from Moody’s or (iii) “1” by the NAIC
Securities Valuation Office.

 

 

 

90%

 

 

 

U.S. Government Securities:

 

Securities issued or directly and fully guaranteed or insured by the United
States or any agency or instrumentality thereof (provided that the full faith
and credit of the United States is pledged in support thereof).

 

With maturities of (x) two years or less from the date of determination, 95%,
(y) more than two years to ten years from the date of determination, 90% and
(z) more than ten years from the date of determination, 85%

 

 

 

Investment Grade Municipal Bonds Level I:

 

Municipal bonds maturing within eleven years from the date of determination
rated at least (i) AAA from S&P and (ii) Aaa from Moody’s.

 

 

 

90%

 

 

 

Investment Grade Municipal Bonds Level II:

 

Municipal bonds maturing within eleven years from the date of determination
rated (a) at least (i) A- from S&P and (ii) A3 from Moody’s or (b) at least
(i) A- from S&P or (ii) A3 from Moody’s if such bond is rated by either S&P or
Moody’s, but not both.

 

 

 

85%

 

 

 

Investment Grade Nonconvertible Corporate Bonds Level I:

 

Nonconvertible corporate bonds denominated in Dollars or Alternative Currencies
which are traded publicly maturing within eleven years from

 

With maturities of (x) two years or less from the date of determination, 90%

 

2

--------------------------------------------------------------------------------


 

Cash and Eligible Securities:

 

Advance Rate:

 

 

 

the date of determination rated (a) at least (i) AA- from S&P and (ii) Aa3 from
Moody’s, (b) at least AA- from S&P or at least A3 from Moody’s if such bond is
rated by either S&P or Moody’s, but not both or (c) in the case of corporate
bonds rated solely by DBRS, at least AA low from DBRS.

 

and (y) more than two years to eleven years from the date of determination, 85%

 

 

 

Investment Grade Nonconvertible Corporate Bonds Level II:

 

Nonconvertible corporate bonds denominated in Dollars or Alternative Currencies
which are traded publicly, maturing within eleven years from the date of
determination rated (a) at least (i) A- from S&P and (ii) A3 from Moody’s,
(b) rated at least A- from Moody’s or at least A3 from S&P, if such bond is
rated by either S&P or Moody’s, but not both or (c) in the case of corporate
bonds rated solely by DBRS, at least A low from DBRS.

 

 

 

80%

 

 

 

Commercial Paper:

 

Commercial paper issued by any entity organized in the United States and
denominated in Dollars and maturing not more than one year after the date of
determination rated at least (i) A-1 or the equivalent thereof by S&P and
(ii) P-1 or the equivalent thereof by Moody’s.

 

 

 

90%

 

 

 

Agency Securities:

 

(i) Single-class mortgage participation certificates in book-entry form and
denominated in Dollars backed by single-family residential mortgage loans, the
full and timely payment of interest at the applicable certificate rate and the
ultimate collection of principal of which are guaranteed by the Federal Home
Loan Mortgage Corporation (excluding REMIC or other multi-class pass-through
certificates, collateralized mortgage obligations, pass-through certificates
backed by adjustable rate mortgages, securities paying interest or principal
only and similar derivative securities); (ii) single-class mortgage pass-through
certificates in book-entry form and denominated in Dollars backed by
single-family residential mortgage loans, the full and timely payment of
interest at the applicable certificate rate and ultimate collection of principal
of which are guaranteed by the Federal National Mortgage Association (excluding
REMIC or other multi-class pass-through certificates, pass-through certificates
backed by adjustable rate mortgages, collateralized mortgage obligations,
securities paying interest or principal only and similar derivative securities);
and (iii) single-class fully modified pass-through certificates in book-entry
form and denominated in Dollars backed by single-family residential mortgage
loans, the full and timely payment of principal and interest of which is
guaranteed by the Government National Mortgage Association

 

With a weighted average life from the date of determination of (x) two years or
less from the date of determination, 95%, (y) more than two years and less than
ten years from the date of determination, 90% and (z) more than ten years from
the date of determination, 85%

 

3

--------------------------------------------------------------------------------


 

Cash and Eligible Securities:

 

Advance Rate:

 

 

 

(excluding REMIC or other multi-class pass-through certificates, collateralized
mortgage obligations, pass-through certificates backed by adjustable rate
mortgages, securities paying interest or principal only and similar derivatives
securities), in each case rated at least (i) AA- or the equivalent thereof by
S&P and (ii) Aa3 or the equivalent thereof by Moody’s.

 

 

 

 

 

Asset-Backed Securities:

 

Asset-backed securities denominated in Dollars rated at least (i) AAA by S&P and
(ii) Aaa by Moody’s, provided that (x) such securities are backed by credit card
receivables, automobile loans, commercial mortgages or utility charges (as in
Rate Reduction Bonds) and have a weighted average life from the date of
determination of 10 years or less and (y) asset-backed securities will not
constitute Eligible Securities if they are certificated securities that cannot
be paid or delivered by book entry (and all asset-backed securities issued by an
issuer incorporated in the United States of America must be capable of
settlement through DTC).

 

 

 

 

85%

 

 

 

Supranational Securities

 

Securities issued or backed by the International Bank for Reconstruction &
Development, European Bank for Reconstruction & Development, Inter American
Development Bank, International Monetary Fund, European Investment Bank, Asian
Development Bank, African Development Bank and Nordic Development Bank as long
as the credit ratings are at or above AAA by S&P and Aaa by Moody’s.

 

With maturities of (x) two years or less from the date of determination, 95%,
(y) more than two years to ten years from the date of determination, 90% and
(z) more than ten years from the date of determination, 80%

 

 

 

OECD Government Securities

 

Securities issued or backed by the Government of any member of the Organization
for Economic Cooperation and Development which has the credit ratings of at
least AA- by S&P and Aa3 by Moody’s.

 

With maturities of (x) two years or less from the date of determination, 95%,
(y) more than two years to ten years from the date of determination, 90% and
(z) more than ten years from the date of determination, 80%

 

4

--------------------------------------------------------------------------------


 

Cash and Eligible Securities:

 

Advance Rate:

 

 

 

Other Securities:

 

All other cash, investments, obligations or securities

 

 

 

0%

 

Notwithstanding the foregoing, (A) the value of Eligible Securities at any time
shall be determined based on the Borrowing Base Certificate then most recently
delivered, (B) if any single corporate issuer (or any Affiliate thereof)
represents more than 10% of the aggregate market value of all Cash and Eligible
Securities comprising the aggregate amount of all Borrowing Bases, the excess
over 10% shall be excluded (with such exclusion being allocated in equal parts
to each Borrowing Base at such time), (C) the weighted average rating of all
Agency Securities (as described above) constituting Eligible Securities shall at
all times be at least (x) AA+ from S&P and (y) Aa1 from Moody’s, (D)  if
Asset-Backed Securities (as described above) (including CMBS) represent more
than 20% of the aggregate market value of all Cash and Eligible Securities
comprising the aggregate amount of all Borrowing Bases, the excess over 20%
shall be excluded (with such exclusion being allocated in equal parts to each
Borrowing Base at such time), (E) if Asset-Backed Securities constituting CMBS
represent more than 10% of the aggregate market value of all Cash and Eligible
Securities of the aggregate amount of all Borrowing Bases, the excess over 10%
shall be excluded (with such exclusion being allocated in equal parts to each
Borrowing Base at such time), (F) if OECD Government Securities (as described
above) represent more than 20% of the aggregate market value of all Cash and
Eligible Securities comprising the aggregate amount of all Borrowing Bases, the
excess over 20% shall be excluded (with such exclusion being allocated in equal
parts to each Borrowing Base at such time), and (G) if Supranational Securities
(as described above) represent more than 20% of the aggregate market value of
all Cash and Eligible Securities comprising the aggregate amount of all
Borrowing Bases, the excess over 20% shall be excluded (with such exclusion
being allocated in equal parts to each Borrowing Base at such time).  With
respect to any Eligible Securities denominated in a currency other than Dollars,
the Dollar equivalent thereof (using a method agreed upon by the Parent Borrower
and the Administrative Agent) shall be used for purposes of determining the
value of such Eligible Securities.

 

“AESIC” means Arch Excess & Surplus Insurance Company, a corporation organized
under the laws of Nebraska.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means the Tranche A Commitments and the Tranche B
Commitments of all Lenders.

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

5

--------------------------------------------------------------------------------


 

“AIC” means Arch Insurance Company, a corporation organized under the laws of
Missouri.

 

“Alternative Currency” means each of Canadian Dollars, Euro, Sterling, Yen,
Australian Dollars, Rand and each other currency (other than Dollars) that is
approved in accordance with Section 1.06.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or a Fronting
Bank, as the case may be, at such time on the basis of the Spot Rate (determined
in respect of the most recent Revaluation Date) for the purchase of such
Alternative Currency with Dollars.

 

“Applicable Insurance Regulatory Authority” means, when used with respect to any
Regulated Insurance Company, (x) the insurance department or similar
administrative authority or agency located in each state or jurisdiction
(foreign or domestic) in which such Regulated Insurance Company is domiciled or
(y) to the extent asserting regulatory jurisdiction over such Regulated
Insurance Company, the insurance department, authority or agency in each state
or jurisdiction (foreign or domestic) in which such Regulated Insurance Company
is licensed, and shall include any Federal or national insurance regulatory
department, authority or agency that may be created and that asserts regulatory
jurisdiction over such Regulated Insurance Company.

 

“Applicable Issuing Party” means (a) in the case of any Fronted Letter of
Credit, the Fronting Bank who issued such Fronted Letter of Credit and (b) in
the case of any Several Letter of Credit, the L/C Administrator, as agent of the
applicable Lenders, shown as “Letter of Credit Agent” or “Agent” on such Several
Letter of Credit.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate
Commitments, Tranche A Commitments or Tranche B Commitments, as applicable,
represented by such Lender’s relevant Commitment at such time, subject to
adjustment as provided in Section 2.16.  If the commitment of each Lender to
make Loans and issue Several Letters of Credit and the obligation of the
Fronting Banks to issue Fronted Letters of Credit have been terminated pursuant
to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments.  The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable. 
The Applicable Percentage “of” a particular amount may also refer to the value
obtained by multiplying the Applicable Percentage times such amount.  All
funding, payment and applications of Collateral shall be based on such Lender’s
Tranche A Commitment or Tranche B Commitment, as the case may be.

 

“Applicable Rate” means, from time to time, the following percentages per annum
and, in the case of the Tranche B Commitments and Credit Extensions, based upon
the Parent Debt Rating as set forth below:

 

6

--------------------------------------------------------------------------------


 

Applicable Rate for Tranche A Commitments and Credit Extensions

 

Letter of Credit Fee

 

0.40

%

 

 

 

 

Commitment Fee

 

0.125

%

 

Applicable Rate for Tranche B Commitments and Credit Extensions

 

Parent Debt Rating

 

Pricing
Level 1:
> A+/A1

 

Pricing
Level 2:
A/A2

 

Pricing
Level 3:
A-/A3

 

Pricing
Level 4:
BBB+/Baa1

 

Pricing
Level 5:
<BBB/Baa2

 

Letter of Credit Fee and Applicable Margin for Eurocurrency Rate Loans

 

0.875

%

100.0

%

1.125

%

1.375

%

1.750

%

Applicable Margin for Base Rate Loans

 

0.00

%

0.00

%

0.125

%

0.375

%

0.750

%

Commitment Fee

 

0.100

%

0.125

%

0.150

%

0.200

%

0.300

%

 

“Parent Debt Rating” means, as of any date of determination, the rating as
determined by either S&P or Moody’s (collectively, the “Debt Ratings”) of the
Parent Borrower’s non-credit-enhanced, senior unsecured long-term debt; provided
that (a) if the respective Debt Ratings issued by the foregoing rating agencies
differ by one level, then the Pricing Level for the higher of such Debt Ratings
shall apply (with the Debt Rating for Pricing Level 1 being the highest and the
Debt Rating for Pricing Level 5 being the lowest); (b) if there is a split in
Debt Ratings of more than one level, then the Pricing Level that is one level
lower than the Pricing Level of the higher Debt Rating shall apply; (c) if the
Parent Borrower has only one Debt Rating, the Pricing Level of such Debt Rating
shall apply; and (d) if the Parent Borrower does not have any Debt Rating,
Pricing Level 5 shall apply.

 

Initially, the Applicable Rate shall be determined based upon the Debt Rating in
effect on the Closing Date.  Thereafter, each change in the Applicable Rate
resulting from a publicly announced change in the Debt Rating shall be
effective, in the case of an upgrade, during the period commencing on the date
of delivery by the Parent Borrower to the Administrative Agent of notice thereof
pursuant to Section 6.01(e) and ending on the date immediately preceding the
effective date of the next such change and, in the case of a downgrade, during
the period commencing on the date of the public announcement thereof and ending
on the date immediately preceding the effective date of the next such change.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or a
Fronting Bank, as the case may be, to be necessary

 

7

--------------------------------------------------------------------------------


 

for timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.

 

“Applicant Borrower” has the meaning specified in Section 2.13(a).

 

“ARC” means Arch Reinsurance Company, a corporation organized under the laws of
Nebraska.

 

“Arch Europe” means Arch Insurance Company (Europe) Limited, a private company
limited by shares incorporated under the laws of England and Wales.

 

“AREUL” means Arch Reinsurance Europe Underwriting Limited, a corporation
organized under the laws of Ireland.

 

“ARL” means Arch Reinsurance Ltd., a corporation organized under the laws of
Bermuda.

 

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and J.P.
Morgan Securities LLC, in their capacities as joint lead arrangers and joint
book managers.

 

“ASIC” means Arch Specialty Insurance Company, a corporation organized under the
laws of Nebraska.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D-1 or any other form approved by the Administrative Agent.

 

“Australian Dollar” means lawful money of Australia.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.05, (c) the date of termination of
the commitment of each Lender to make Loans and of the obligation of the L/C
Issuers to make L/C Credit Extensions pursuant to Section 8.02, (d) with respect
to the Tranche A Commitment, the date of termination of the Tranche A
Commitments pursuant to Section 2.05, and (e) with respect to the Tranche B
Commitment, the date of termination of the Tranche B Commitments pursuant to
Section 2.05.

 

“BAML Fee Letter” means the letter agreement, dated July 12, 2011, among the
Borrowers, the Administrative Agent and Merrill Lynch, Pierce, Fenner & Smith
Incorporated.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the one-month Euro-

 

8

--------------------------------------------------------------------------------


 

currency Rate for Dollars plus 1.00%.  The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars.

 

“Bermuda Companies Law” means the Companies Act 1981 of Bermuda and other
relevant Bermuda law.

 

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.01.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurocurrency Rate Loans, having the same Interest Period
made by each of the Tranche B Lenders pursuant to Section 2.01(b).

 

“Borrowing Base” means, at any time, and in respect of each Designated
Subsidiary Borrower, the aggregate amount of Cash and Eligible Securities held
in the Collateral Accounts applicable to such Designated Subsidiary Borrower
under the Security Agreement at such time multiplied in each case by the
respective Advance Rates for Cash and such Eligible Securities; provided that
all Cash and Eligible Securities in respect of any Borrowing Base shall only be
included in such Borrowing Base to the extent same are subject to a first
priority perfected security interest in favor of the Administrative Agent , for
the benefit of itself, the Lenders and the Fronting Banks, pursuant to the
Security Documents.

 

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit G with such changes therein as the Administrative Agent may reasonably
request from time to time.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

 

(a)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank Eurocurrency market;

 

9

--------------------------------------------------------------------------------


 

(b)                                 if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Euro, any fundings,
disbursements, settlements and payments in Euro in respect of any such
Eurocurrency Rate Loan or a Letter of Credit denominated in Euro, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day; and

 

(c)                                  if such day relates to any fundings,
disbursements, settlements and payments in a currency other than Dollars or Euro
in respect of a Letter of Credit denominated in a currency other than Dollars or
Euro, or any other dealings in any currency other than Dollars or Euro to be
carried out pursuant to this Agreement in respect of any such Letter of Credit
(other than any interest rate settings), means any such day on which banks are
open for foreign exchange business in the principal financial center of the
country of such currency.

 

“Canadian Dollar” and “C$” mean lawful money of Canada.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash” means Dollars and any overnight or other investment money market funds of
the Financial Institution (or an Affiliate of such Financial Institution) at
which a Collateral Account is held.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the Fronting
Banks and the Lenders, as collateral for L/C Obligations or obligations of the
Fronting Banks or Lenders to fund or fund participations in respect of Letters
of Credit, cash or deposit account balances or, if the applicable Fronting Bank
shall agree in its sole discretion, other credit support, in each case pursuant
to documentation in form and substance satisfactory to (a) the Administrative
Agent and (b) the applicable Fronting Bank. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Equivalents” means, as to any Person, (i) securities issued or directly
and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than one
year from the date of acquisition, (ii) time deposits and certificates of
deposit, denominated in Dollars, of any commercial bank having, or which is the
principal banking subsidiary of a bank holding company organized under the laws
of the United States, any State thereof, the District of Columbia or any foreign
jurisdiction having, capital, surplus and undivided profits aggregating in
excess of $200,000,000, with maturities of not more than one year from the date
of acquisition by such Person, (iii) commercial paper denominated in Dollars
rated

 

10

--------------------------------------------------------------------------------


 

at least A-1 or the equivalent thereof by S&P or at least P-1 or the equivalent
thereof by Moody’s and in each case maturing not more than one year after the
date of acquisition by such Person, and (iv) investments in money market funds
substantially all of whose assets are comprised of securities of the types
described in clauses (i) through (iii) above.

 

“Change in Control” means (a) any Person or group of Persons (as used in
Sections 13 and 14 of the Securities Exchange Act of 1934 and the rules and
regulations thereunder) shall have become the beneficial owner (as defined in
rules promulgated by the SEC) of more than 50% of the voting securities of the
Parent Borrower, (b) the occupation of a majority of the seats (other than
vacant seats) of the board of directors of the Parent Borrower by Persons who
are neither (i) nominated by the board of directors of the Parent Borrower nor
(ii) appointed by directors so nominated or (c) the Parent Borrower shall cease
to own, directly or indirectly, 100% of the Equity Interests of any Designated
Subsidiary Borrower.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law,” regardless of the date enacted, adopted or
issued.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means, with respect to any Borrower, all property and assets with
respect to which a security interest is purported to be granted in favor of the
Administrative Agent pursuant to a Security Agreement executed by such Borrower.

 

“Collateral Account” means, with respect to any Borrower, any deposit account or
securities account at a Financial Institution as to which such Financial
Institution, such Borrower and the Administrative Agent have entered into a
Control Agreement.

 

“Commitment” means, as to each Lender, its Tranche A Commitment and its Tranche
B Commitment.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

11

--------------------------------------------------------------------------------


 

“Consolidated Indebtedness” means, as of any date of determination, (i) all
Indebtedness of the Parent Borrower and its Subsidiaries which at such time
would appear on the liability side of a balance sheet of such Persons prepared
on a consolidated basis in accordance with GAAP plus (ii) any Indebtedness for
borrowed money of any other Person (other than the Parent Borrower or any of its
Subsidiaries) as to which the Parent Borrower and/or any of its Subsidiaries has
created a Guarantee (but only to the extent of such Guarantee).  For the
avoidance of doubt, “Consolidated Indebtedness” shall not include any Guarantees
of any Person under or in connection with letters of credit or similar
facilities so long as no unreimbursed drawings or payments have been made in
respect thereof.

 

“Consolidated Net Income” means, for any Person, for any period, net income (or
loss) after income taxes of such Person and its Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Net Worth” means, for any Person, as of any date of determination,
the Net Worth of such Person and its Subsidiaries determined on a consolidated
basis in accordance with GAAP after appropriate deduction for any minority
interests in Subsidiaries.

 

“Consolidated Tangible Net Worth” means, for any Person, as of the date of any
determination, Consolidated Net Worth of such Person and its Subsidiaries on
such date less the amount of all intangible items included therein, including,
without limitation, goodwill, franchises, licenses, patents, trademarks, trade
names, copyrights, service marks, brand names and write-ups of assets.

 

“Consolidated Total Capital” means, as of any date of determination, the sum of
(i) Consolidated Indebtedness and (ii) Consolidated Net Worth of the Parent
Borrower at such time.

 

“Control” means the possession, directly or indirectly, of the power (i) to vote
10% or more of the securities having ordinary voting power for the election of
directors of a corporation or (ii) to direct or cause the direction of the
management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise.  “Controlling” and “Controlled” have
meanings correlative thereto.

 

“Control Agreement” means, with respect to any deposit account or securities
account of any Borrower, an agreement among such Borrower, the applicable
Financial Institution and the Administrative Agent with respect to such deposit
account or securities account in which a security interest is purported to be
granted to the Administrative Agent.

 

“Credit Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.15, the Security Documents and the Fee Letters.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

12

--------------------------------------------------------------------------------


 

“Credit Protection Agreement” means any OTC arrangement designed to transfer
credit risk from one party to another, including credit default swaps
(including, without limitation, single name, basket and first-to-default swaps),
total return swaps and credit-linked notes.

 

“DBRS” means DBRS Limited.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan plus
2% per annum, and (b) when used with respect to Letter of Credit Fees, a rate
equal to the Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit, within three
Business Days of the date required to be funded by it hereunder, unless such
failure is the result of a good faith dispute, (b) has notified the Parent
Borrower, the Administrative Agent, a Fronting Bank or an L/C Administrator that
it does not intend to comply with its funding obligations or has made a public
statement to that effect, (c) has failed, within three Business Days after
request by the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Parent Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under

 

13

--------------------------------------------------------------------------------


 

clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.16(b)) upon delivery of written notice of such determination to the
Parent Borrower, the Fronting Banks, the L/C Administrator and each Lender.

 

“Designated Subsidiary Borrower” means each of ARC, ARL, AIC, ASIC, AESIC, AREUL
and Arch Europe and each Person which is designated as an additional Designated
Subsidiary Borrower after the Closing Date in accordance with Section 2.13 (in
each case, unless otherwise removed as such in accordance with Section 2.13(d).

 

“Designated Subsidiary Borrower Notice” has the meaning specified in
Section 2.13(a).

 

“Designated Subsidiary Borrower Request and Assumption Agreement” has the
meaning specified in Section 2.13(a).

 

“Dispositions” has the meaning specified in Section 7.02(b).

 

“Dividends” has the meaning specified in Section 7.07.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or a Fronting Bank, as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of Dollars with such
Alternative Currency.

 

“Eligible Assignee” means any of (a) a Lender, (b) an Affiliate of a Lender or
(c) a financial institution having a senior unsecured debt rating of not less
than “A,” or its equivalent, by S&P and (d) any other Person (other than a
natural person) approved by (i) the Administrative Agent and the Fronting Banks
and (ii) unless a Default has occurred and is continuing, the Parent Borrower
(with each such approval not to be unreasonably withheld or delayed); provided,
however, that in all cases such assignee must be a NAIC Approved Bank unless the
Parent and a Fronting Bank have agreed that such assignee which is not a NAIC
Approved Bank may become a Participating Bank.

 

“Eligible Securities” has the meaning specified in the definition of “Advance
Rates.”

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Law” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or

 

14

--------------------------------------------------------------------------------


 

reclamation of natural resources, the management, release or threatened release
of any Hazardous Material or to health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of Sections
414(b) and (c) of the Code, and Sections 414(m) and (o) of the Code for purposes
of provisions relating to Section 412 of the Code) as the Parent Borrower or any
of its Subsidiaries.

 

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Eurocurrency Rate” means:

 

(a)                                  for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period.  If such rate
is not available at such time for any reason, then the “Eurocurrency Rate” for
such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in the relevant currency
for delivery on the first day of such Interest

 

15

--------------------------------------------------------------------------------


 

Period in Same Day Funds in the approximate amount of the Eurocurrency Rate Loan
being made, continued or converted by Bank of America and with a term equivalent
to such Interest Period would be offered by Bank of America’s London Branch (or
other Bank of America branch or Affiliate) to major banks in the London or other
offshore interbank market for such currency at their request at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period; and

 

(b)                                 for any interest calculation with respect to
a Base Rate Loan on any date, the rate per annum equal to (i) BBA LIBOR, at
approximately 11:00 a.m., London time determined two London Banking Days prior
to such date for Dollar deposits being delivered in the London interbank market
for a term of one month commencing that day or (ii) if such published rate is
not available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the date of determination in same day funds in the approximate amount of the
Base Rate Loan being made or maintained and with a term equal to one month would
be offered by Bank of America’s London Branch to major banks in the London
interbank Eurocurrency market at their request at the date and time of
determination.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of Eurocurrency Rate.  Eurocurrency Rate Loans may
be denominated in Dollars, Sterling or in Euros.  All Loans denominated in Euros
must be Eurocurrency Rate Loans.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer, any Fronting Bank or any other recipient of any payment to be
made by or on account of any obligation of any Borrower hereunder, (a) Taxes
imposed on or measured by its net income (however denominated), and franchise
Taxes imposed on it in lieu of net income Taxes (however denominated), by the
jurisdiction (or any political subdivision thereof) under the Laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, L/C Issuer or Fronting Bank, in which its applicable Lending
Office is located, (b) any Taxes imposed as a result of a present or former
connection between such recipient and the jurisdiction (or any political
subdivision thereof) imposing such Taxes other than a connection arising solely
from such recipient having executed, delivered, enforced, became a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, or engaged in any other transaction under, any Credit
Document, (c) any branch profits Taxes imposed by the United States or any
similar Tax imposed by any jurisdiction in which the recipient does business,
(d) any backup withholding Tax that is required by the Code to be withheld from
amounts payable to a Lender, L/C Issuer or Fronting Bank that has failed to
comply with clause (A) of Section 3.01(e)(ii), (e) any United States withholding
Tax imposed under FATCA and (f) in the case of a Foreign Lender (other than an
assignee pursuant to a request by a Borrower pursuant to Section 10.13), any
withholding Tax that is imposed on any amounts payable to such Foreign Lender
pursuant to the Laws in effect at the time such Foreign Lender becomes a party
hereto, acquires an additional interest in any Loans, Letters of Credit or
Commitments hereunder (with respect to such additional interest) or designates a
new Lending Office, except to the extent

 

16

--------------------------------------------------------------------------------


 

that such Foreign Lender (or its assignor, if any) was entitled, immediately
prior to such assignment, acquisition or change in Lending Office, to receive
additional amounts in respect of such withholding Tax pursuant to
Section 3.01(a).

 

“Existing Credit Agreement” means the Second Amended and Restated Credit
Agreement dated as of August 30, 2006 among the Parent Borrower, certain
subsidiaries, various financial institutions and JPMorgan Chase Bank, N.A., as
Administrative Agent, as in effect immediately prior to the Closing Date.

 

“Existing Letters of Credit” means the Letters of Credit outstanding under the
Existing Credit Agreement on the Closing Date as shown on Schedule 1.01(a).

 

“Existing Several Letters of Credit”  has the meaning specified in
Section 2.03(k)(ii).

 

“Existing Senior Notes” means the Parent Borrower’s 7.35% senior notes due 2034,
issued pursuant to that certain Indenture, dated as of May 4, 2004, among the
Parent Borrower, as issuer, and JPMorgan Chase Bank, N.A. (formerly known as
JPMorgan Chase Bank), as trustee, as in effect on the Closing Date and as the
same may be amended, restated, modified and/or supplemented from time to time in
accordance with the terms hereof and thereof.

 

“Facility-wide Liability Percentage” means, with respect to any Borrower, the
percentage set forth opposite its name on Schedule 1.01(c), as the same may be
revised by the Parent Borrower to reflect the addition or removal of a
Designated Subsidiary Borrower.

 

“FATCA” means Sections 1471-1474 of the Code (including any regulations or
official interpretations thereof).

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letters” mean the BAML Fee Letter and the JPM Fee Letter.

 

“Financial Institution” means the Securities Intermediary or Account Bank, as
applicable, with respect to any Collateral Account.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, controller or assistant controller of the Parent Borrower
or, with respect to Borrowing Base Certificates, such officer or any similar
authorized person of a Designated Subsidiary Borrower. 

 

17

--------------------------------------------------------------------------------


 

Any document delivered hereunder that is signed by a Financial Officer shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of the Parent Borrower and such
Financial Officer shall be conclusively presumed to have acted on behalf of the
Parent Borrower.

 

“Financial Strength Rating” means with respect to any Regulated Insurance
Company, the financial strength rating of such Regulated Insurance Company as
determined by A.M. Best Company, Inc. or S&P.

 

“Foreign Lender” means, as to any Borrower, any Lender, L/C Issuer or Fronting
Bank that is organized under the Laws of a jurisdiction other than that in which
such Borrower is resident for tax purposes.  For purposes of this definition,
the United States, each State thereof and the District of Columbia shall be
deemed to constitute a single jurisdiction.

 

“Foreign Obligor” means each Borrower that is not organized under the laws of
the United States or a state thereof.

 

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States of America by the Parent Borrower or any one or more of its
Subsidiaries primarily for the benefit of employees of the Parent Borrower or
such Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and which plan is not subject to ERISA or the Code.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“FRBNY” means the Federal Reserve Bank of New York, or any other governmental
authority that is a successor or supplemental lender under TALF.

 

“Fronted Letter of Credit” means a Letter of Credit issued by a Fronting Bank in
which the Lenders purchase a risk participation pursuant to Section 2.03.

 

“Fronting Bank” means (a) (i) in the case of Fronted Letters of Credit issued
after the Closing Date, Bank of America or any successor fronting bank and
(ii) in the case of Existing Letters of Credit issued as Fronted Letters of
Credit, JPMCB and (b) in the case of Several Letters of Credit, the Person
described in clause (a) who has agreed to act as fronting bank on behalf of any
Participating Bank.  At such times as all Existing Letters of Credit issued by
JPMCB as Fronting Bank have expired or been cancelled and all L/C Obligations in
respect there of paid in full, JPMCB shall ceased to be a Fronting Bank.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to each Fronting Bank, (i) such Defaulting Lender’s Applicable
Percentage of the outstanding L/C Obligations with respect to Fronted Letters of
Credit of such Fronting Bank other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to

 

18

--------------------------------------------------------------------------------


 

other Lenders or Cash Collateralized in accordance with the terms hereof and
(ii) if such Defaulting Lender is a Participating Bank, such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations with respect to Several
Letters of Credit as to which such Fronting Bank has fronted for such Defaulting
Lender as a Participating Bank.

 

“GAAP” means accounting principles generally accepted in the United States set
forth in the Financial Accounting Standards Board Codification or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.  For purposes of Arch Europe
and AREUL, this shall mean the accounting principles in the United Kingdom or
Ireland, respectively, which are required to be applied by Arch Europe and AREUL
to their respective financial statements and accounts by the Applicable
Insurance Regulatory Authority and/or Governmental Authority, consistently
applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation
guaranteeing or intended to guarantee any Indebtedness, leases, dividends or
other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (a) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (d) otherwise to assure or hold harmless the owner of such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee shall not include (x) endorsements of instruments for deposit or
collection in the ordinary course of business or (y) obligations of any
Regulated Insurance Company under Insurance Contracts, Reinsurance Agreements or
Retrocession Agreements.  The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious

 

19

--------------------------------------------------------------------------------


 

or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.

 

“Hedging Agreements” means any equity short sales, any foreign exchange
contracts, currency swap agreements, commodity price hedging arrangements or
other similar arrangements, or arrangements designed to protect against
fluctuations in currency values.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services, (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
provided that the amount of Indebtedness of such Person shall be the lesser of
(A) the fair market value of such property at such date of determination
(determined in good faith by the Parent Borrower) and (B) the amount of such
Indebtedness of such other person, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations of such Person under Interest Rate Protection Agreements,
Hedging Agreements and Credit Protection Agreements and (i) all reimbursement
obligations of such Person in respect of letters of credit, letters of guaranty,
bankers’ acceptances and similar credit transactions.

 

The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.  For
the avoidance of doubt, Indebtedness shall not include (u) trade payables
(including payables under insurance contracts and reinsurance payables) and
accrued expenses in each case arising in the ordinary course of business,
(v) obligations of Regulated Insurance Companies with respect to Policies,
(w) obligations arising under deferred compensation plans of the Parent Borrower
and its Subsidiaries in effect on the date hereof or which have been approved by
the board of directors of the Parent Borrower, (x) obligations with respect to
products underwritten by Regulated Insurance Companies in the ordinary course of
business, including insurance policies, annuities, performance and surety bonds
and any related contingent obligations (y) reinsurance agreements entered into
by any Regulated Insurance Company in the ordinary course of business and
(z) Preferred Securities.  For purposes of Section 7.04, “Indebtedness” shall
not include any Permitted TALF Indebtedness.

 

“Indemnified Taxes” means Taxes, other than Excluded Taxes and Other Taxes,
imposed on or in respect of any payment made by any Borrower under any Credit
Document.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

20

--------------------------------------------------------------------------------


 

“Information” has the meaning specified in Section 10.07.

 

“Insignificant Subsidiary” means any Subsidiary, other than any Designated
Subsidiary Borrower, which has assets, earnings or revenues which, if aggregated
with the assets, earnings or revenues, as the case may be, of all other
Subsidiaries of the Parent Borrower with respect to which an event described
under Section 8.01(e) has occurred and is continuing, would have assets,
earnings or revenues, as the case may be, in an amount less than 10% of the
consolidated assets, earnings or revenues, as the case may be, of the Parent
Borrower and its Subsidiaries as of the end of the most recent fiscal quarter of
the Parent Borrower for which financial statements are available.

 

“Insurance Business” means one or more aspects of the business of selling,
issuing or underwriting insurance or reinsurance.

 

“Insurance Contract” means any insurance contract or policy issued by a
Regulated Insurance Company but shall not include any Reinsurance Agreement or
Retrocession Agreement.

 

“Insurance Licenses” has the meaning specified in Section 5.14.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan, the last Business Day of each March,
June, September and December and the Maturity Date.

 

“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and ending on the date one week, two
weeks, or one, two, three or six months thereafter, as selected by a Borrower in
its Loan Notice, or such other period that is twelve months or less requested by
a Borrower and consented to by all the Lenders; provided that:

 

(i)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(ii)                              any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(iii)                           no Interest Period shall extend beyond the
Maturity Date.

 

“Interest Rate Protection Agreement” means any interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement, interest rate
hedging agreement, interest rate

 

21

--------------------------------------------------------------------------------


 

floor agreement, interest rate futures contract traded on a nationally or
internationally recognized exchange (including, but not limited to, the Chicago
Board of Trade, Chicago Mercantile Exchange, New York Mercantile Exchange, New
York Futures Exchange and London International Financial Futures Exchange) or
other similar agreement or arrangement.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

 

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Applicable Issuing Party and any Borrower in respect of such Letter
of Credit.

 

“JPMCB” has the meaning specified in the introductory paragraph hereto.

 

“JPM Fee Letter” means the letter agreement, dated July 12, 2011, among the
Borrowers and JPMorgan Securities LLC.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Administrator” means (a) with respect to the Existing Several Letters of
Credit, JPMCB located at Standby Letter of Credit Unit, 131 South Dearborn,
5th Floor, Mail Code, IL 1-0236, Chicago, Il 60603-5506 and (b) with respect to
Several Letters of Credit, Bank of America’s Letter of Credit Operations located
at One Fleet Way, Scranton, PA 18507, as letter of credit administrator for the
Lenders, together with any replacement L/C Administrator arising under
Section 10.06.  At such times as all Existing Several Letters Credit have
expired or been cancelled or amended to show Bank of America as the L/C
Administrator thereunder, JPMCB shall cease to be an L/C Administrator.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or which
has been refinanced as a Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

22

--------------------------------------------------------------------------------


 

“L/C Issuer” means (a) with respect to any Fronted Letter of Credit, the
Fronting Bank which has issued such Letter of Credit and (b) with respect to a
Several Letter of Credit, each Lender other than a Participating Bank.

 

“L/C Obligations” means, at any time, the sum, without duplication, of (a) the
Dollar Equivalent of the aggregate amount available to be drawn under all
outstanding Letters of Credit, plus (b) the aggregate unpaid amount of all
Unreimbursed Amounts, including L/C Borrowings, after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by a Borrower of Unreimbursed Amounts.  For purposes of computing
the amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.09.  For all
purposes of this Agreement, if on any date of determination (i) a Letter of
Credit that is subject to the rules of the ISP has expired by its terms,
(ii) the Applicable Issuing Party shall be closed for the reasons set forth in
Rule 3.14 of the ISP, and (iii) any amount may still be drawn under such Letter
of Credit, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn for the period set forth in, and
subject to the terms of, Rule 3.14 of the ISP as in effect from time to time. 
For purposes of determining the L/C Obligations held by any Lender, a Lender
shall be deemed to hold an amount equal to the sum of (a) the aggregate amount
of each Lender’s direct obligation, in all outstanding Several Letters of Credit
(or, if a Participating Bank, its risk participation in Several Letters of
Credit), (b) its risk participation in all outstanding Fronted Letters of
Credit, and (c) its L/C Advances.  The L/C Obligation of any Borrower shall be
the aggregate amount available to be drawn under all outstanding Letters of
Credit issued for the account of such Borrower plus the aggregate of all
Unreimbursed Amounts owed by such Borrower.

 

“Legal Requirements” means all applicable Laws.

 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.  Letters of Credit may be issued in
Dollars or in an Alternative Currency and include all of the Tranche A Letters
of Credit and the Tranche B Letters of Credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Applicable Issuing Party.

 

“Letter of Credit Expiration Date” means August 18, 2015.

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

23

--------------------------------------------------------------------------------


 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan” has the meaning specified in Section 2.01(b).

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurocurrency Rate Loans,
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit A.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurocurrency market.

 

“Long-Term LC Facilities” means (i) the Letter of Credit Reimbursement
Agreement, dated as of November 18, 2010 (as the same has been amended, modified
or supplemented to, but not including, the Closing Date), between ARL, ING Bank
N.V. and Lloyds TSB plc, which provides for the issuance of letters of credit in
an aggregate amount of up to £50,000,000 (and any replacements, renewals and
extensions thereof and any successor facilities) and (ii) the Insurance Letters
of Credit Master Agreement, dated as of November 6, 2009 (as the same has been
amended, modified or supplemented to, but not including, the Closing Date),
between ARL and Citibank Europe PLC, which provides for the issuance of letters
of credit from time to time (and any replacements, renewals and extensions
thereof and any successor facilities).

 

“Majority Tranche A Lenders” means, at any time, Tranche A Lenders whose Tranche
A Commitments (or, after the Tranche A Commitments have terminated, the sum of
such Tranche A Lenders’ Applicable Percentages of the Tranche A L/C Obligations
at such time) represent an amount greater than 50% of the aggregate Tranche A
Commitments (or after termination thereof, the Tranche A L/C Obligations at such
time).

 

“Majority Tranche B Lenders” means, at any time, Tranche B Lenders whose Tranche
B Commitments (or, after the Tranche B Commitments have terminated, the sum of
such Tranche B Lenders’ Applicable Percentages of the Tranche B Obligations at
such time) represent an amount greater than 50% of the aggregate Tranche B
Commitment (or after termination thereof, the Tranche B Obligations at such
time).

 

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01(b).

 

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the FRB.

 

“Material Adverse Effect” means (i) a material adverse effect on the business,
operations, property or financial condition of the Parent Borrower and its
Subsidiaries taken as a whole or

 

24

--------------------------------------------------------------------------------


 

(ii) a material adverse effect on (x) the rights and remedies of the
Administrative Agent or the Lenders under the Credit Documents, (y) the ability
of either the Parent Borrower and its Subsidiaries taken as a whole, to perform
their respective obligations under the Credit Documents to which such entities
are a party or (z) the legality, validity or enforceability of any Credit
Document.

 

“Maturity Date” means August 18, 2014; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

 

“Maximum Rate” has the meaning specified in Section 10.09.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, which is maintained or contributed to by (or to
which there is an obligation to contribute of) the Parent Borrower, any of its
Subsidiaries or any of its ERISA Affiliates, and each such plan for the five
year period immediately following the latest date on which the Parent Borrower,
such Subsidiary or such ERISA Affiliate contributed to or had an obligation to
contribute to such plan, or any other such plan with respect to which Parent
Borrower, any of its Subsidiaries or any of its ERISA Affiliates has any
liability under Title IV of ERISA, contingent or otherwise.

 

“NAIC” means the National Association of Insurance Commissioners and any
successor thereto.

 

“NAIC Approved Bank” means any bank listed on the most current list of banks
approved by the Securities Valuation Office of the NAIC and acting through the
branch so listed.

 

“Net Cash Proceeds” means, for any issuance of debt or equity, the gross cash
proceeds (including any cash received by way of deferred payment pursuant to a
promissory note, receivable or otherwise, but only as and when received)
received from such issuance, net of reasonable transaction costs (including, as
applicable, any underwriting, brokerage or other customary commissions and
reasonable legal, advisory and other fees and expenses associated therewith).

 

“Net Worth” means, as to any Person, the sum of its capital stock (including,
without limitation, its preferred stock), capital in excess of par or stated
value of shares of its capital stock (including, without limitation, its
preferred stock), retained earnings and any other account which, in accordance
with GAAP, constitutes stockholders equity, but excluding (i) any treasury stock
and (ii) the effects of Financial Accounting Statement No. 115.

 

“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

 

“Obligations” means all advances to, and debts, liabilities and obligations of
any Borrower arising under any Credit Document, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and

 

25

--------------------------------------------------------------------------------


 

including interest and fees that accrue after the commencement by or against any
Borrower or any Affiliate thereof of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other similar excise or property taxes, charges or similar levies arising from
any payment made hereunder or under any other Credit Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Credit Document.

 

“Outstanding Amount” means (i) with respect to Loans on any date, the Dollar
Equivalent of the aggregate outstanding principal amount thereof after giving
effect to any borrowings and prepayments or repayments of Loans, occurring on
such date; and (ii) with respect to any L/C Obligations on any date, the amount
of such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by any Borrower of Unreimbursed Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent or a Fronting Bank, as the case may be,
in accordance with banking industry rules on interbank compensation, and
(b) with respect to any amount denominated in an Alternative Currency, the rate
of interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Bank of America in the applicable offshore interbank market for
such currency to major banks in such interbank market.

 

“Parent Borrower” has the meaning specified in the introductory paragraph
hereto.

 

“Parent Borrower Leverage Ratio” means, at any time, the ratio of
(i) Consolidated Indebtedness at such time to (ii) Consolidated Total Capital at
such time.

 

26

--------------------------------------------------------------------------------


 

“Parent Debt Rating” has the meaning specified in the definition of Applicable
Rate.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participating Bank” means, from time to time, with respect to any Several
Letter of Credit, a Lender that is unable to issue such Letter of Credit because
(a) it is unable due to regulatory restrictions or other legal impediments based
on its relationship to the beneficiary, (b) it is not, or has lost its status
as, an NAIC Approved Bank (if such Letter of Credit must be issued by NAIC
Approved Banks), or (c) it does not engage in transactions in the requested
Alternative Currency.

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Permitted Subsidiary Indebtedness” means:

 

(a)                                  Indebtedness of any Subsidiary of the
Parent Borrower incurred pursuant to this Agreement or any other Credit
Document;

 

(b)                                 Indebtedness of any Subsidiary of the Parent
Borrower existing on the date hereof and listed on Schedule 7.04 and
refinancings by such Subsidiary thereof; provided that the aggregate principal
amount of any such refinancing Indebtedness is not greater than the aggregate
principal amount of the Indebtedness being refinanced plus the amount of any
premiums required to be paid thereon and fees and expenses associated therewith;

 

(c)                                  Indebtedness of any Subsidiary of the
Parent Borrower under any Interest Rate Protection Agreement or Hedging
Agreement, in each case entered into in the ordinary course of business in
managing such Subsidiary’s investment portfolio;

 

(d)                                 any Indebtedness owed by Subsidiaries of the
Parent Borrower to the Parent Borrower or any of its Subsidiaries;

 

(e)                                  Indebtedness in respect of purchase money
obligations and Capital Lease Obligations of any Subsidiary of the Parent
Borrower, and refinancings thereof; provided that the aggregate principal amount
of all such purchase money obligations and Capital Lease Obligations does not
exceed at any time outstanding $25,000,000 at the time of incurrence of any new
Indebtedness permitted by this clause (e);

 

(f)                                    Indebtedness of any Subsidiary of the
Parent Borrower in respect of letters of credit issued to reinsurance cedents,
in connection with requirements of Lloyd’s of London for syndicates owned by any
Subsidiary of the Parent Borrower, or to lessors of real property in lieu of
security deposits in connection with leases of any Subsidiary of the Parent
Borrower, in each case in the ordinary course of business;

 

27

--------------------------------------------------------------------------------


 

(g)                                 Indebtedness of any Subsidiary of the Parent
Borrower incurred in the ordinary course of business in connection with workers’
compensation claims, self-insurance obligations, unemployment insurance or other
forms of governmental insurance or benefits and pursuant to letters of credit or
other security arrangements entered into in connection with such insurance or
benefit;

 

(h)                                 Acquired Indebtedness of Subsidiaries of the
Parent Borrower;

 

(i)                                     Indebtedness incurred under securities
lending arrangements entered into in the ordinary course of business;

 

(j)                                     Indebtedness incurred under Credit
Protection Agreements entered into in the ordinary course of business;

 

(k)                                  additional Indebtedness of Subsidiaries of
the Parent Borrower not otherwise permitted under clauses (a) through (m) of
this definition which shall not exceed at any time outstanding 5% of the Parent
Borrower’s Consolidated Net Worth at the time of incurrence of any new
Indebtedness permitted by this clause (k);

 

(l)                                 Indebtedness arising from Guarantees made by
any Subsidiary of the Parent Borrower of Indebtedness of the type described in
clauses (a) through (k) of this definition; and

 

(m)                               Indebtedness incurred by Arch Investments I
LLC, a Delaware limited liability company, or any other Subsidiary directly or
indirectly formed by the Parent Borrower solely for the purpose of participating
in TALF (any such entity, a “Permitted TALF Subsidiary”), provided that the
Administrative Agent consents to the designation of such other Subsidiary as a
Permitted TALF Subsidiary, which consent shall not be unreasonably delayed or
withheld, arising out of funding extended through TALF and any guarantee of any
obligations relating thereto by an affiliate of such Permitted TALF Subsidiary
(any such Indebtedness or guarantee, “Permitted TALF Indebtedness”); provided,
that if TALF is amended or modified following the date hereafter such that a
Permitted TALF Subsidiary incurring Indebtedness under TALF as so amended or
modified would (i) be materially adverse to the interests of the Lenders,
(ii) change any of the limitations or requirements set forth in this clause (m),
or (iii) change in any material respect the exceptions to the non-recourse
provisions, then from the date of such amendment or modification, as applicable,
no Permitted TALF Subsidiary shall incur any additional Indebtedness under TALF
permitted by this clause (m), unless such Indebtedness is consented to by the
Administrative Agent.  For avoidance of doubt, the parties hereto acknowledge
and agree that (x) amendments or modifications to TALF relating to eligibility
requirements for borrowers or collateral, collateral haircuts, tenor and
interest rates applicable to loans extended thereunder, administrative fees,
program size, termination date or allocation procedures shall not be materially
adverse to the interests of the Lenders for purposes of this clause (m), and
(y) any Indebtedness incurred under this clause (m) by a Permitted TALF
Subsidiary prior to the date of the applicable amendment or modification
discussed

 

28

--------------------------------------------------------------------------------


 

in the proviso above shall continue to constitute Permitted Subsidiary
Indebtedness under this clause (m) regardless of any amendment or modification
that may occur following the date such Indebtedness is incurred.

 

“Permitted TALF Indebtedness” has the meaning specified in the definition of
Permitted Subsidiary Indebtedness in this Section 1.01.

 

“Permitted TALF Subsidiary” has the meaning specified in the definition of
Permitted Subsidiary Indebtedness in this Section 1.01.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “pension plan” as defined in Section 3(2) of ERISA that is
subject to Title IV of ERISA, which is maintained or contributed to by (or to
which there is an obligation to contribute of) the Parent Borrower or any of its
Subsidiaries or any of its ERISA Affiliates, and each such plan for the five
year period immediately following the latest date on which the Parent Borrower,
any of its Subsidiaries or any of its ERISA Affiliates maintained, contributed
to or had an obligation to contribute to such plan, or any such plan to which
Parent Borrower, any of its Subsidiaries or any of its ERISA Affiliates has any
liability under Title IV of ERISA, contingent or otherwise.

 

“Platform” has the meaning specified in Section 6.02.

 

“Policies” means all insurance policies, annuity contracts, guaranteed interest
contracts and funding agreements (including riders to any such policies or
contracts, certificates issued with respect to group life insurance or annuity
contracts and any contracts issued in connection with retirement plans or
arrangements) and assumption certificates issued or to be issued (or filed
pending current review by applicable Governmental Authorities) by any Regulated
Insurance Company and any coinsurance agreements entered into or to be entered
into by any Regulated Insurance Company.

 

“Preferred Securities” means, at any time, any preferred Equity Interests (or
capital stock) of such Person that has preferential rights with respect to
dividends or redemptions or upon liquidation or dissolution of such Person over
shares of common Equity Interests (or capital stock) of any other class of such
Person.

 

“Private Act” means separate legislation enacted in Bermuda with the intention
that such legislation apply specifically to the Parent Borrower, in whole or in
part.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Rand” means the lawful currency of South Africa.

 

“Register” has the meaning specified in Section 10.06(c).

 

29

--------------------------------------------------------------------------------


 

“Regulated Insurance Company” means any Subsidiary of the Parent Borrower,
whether now owned or hereafter acquired, that is authorized or admitted to carry
on or transact Insurance Business in any jurisdiction (foreign or domestic) and
is regulated by any Applicable Insurance Regulatory Authority.

 

“Reinsurance Agreement” means any agreement, contract, treaty, certificate or
other arrangement whereby any Regulated Insurance Company agrees to transfer,
cede or retrocede to another insurer or reinsurer all or part of the liability
assumed or assets held by such Regulated Insurance Company under a policy or
policies of insurance issued by such Regulated Insurance Company or under a
reinsurance agreement assumed by such Regulated Insurance Company.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice and (b) with respect to an L/C Credit
Extension, a Letter of Credit Application.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and to issue Several Letters of Credit and the obligations of the
Fronting Banks to issue Fronted Letters of Credit have been terminated pursuant
to Section 8.02, Lenders holding in the aggregate more than 50% of the Total
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations being deemed “held” by such Lender for
purposes of this definition); provided that the Commitment of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

 

“Responsible Officer” means, as to any Borrower, the chief executive officer,
any Financial Officer, the president, general counsel or any vice president of
such Borrower, and solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.01, the secretary or any assistant secretary
of such Borrower and, solely for purposes of notices given pursuant to
Section 2.02 or 2.03, any other officer or employee of such Borrower so
designated by any of the foregoing officers in a notice to the Administrative
Agent.  Any document delivered hereunder that is signed by a Responsible Officer
of a Borrower shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such
Borrower and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Borrower.

 

“Retrocession Agreement” means any agreement, contract, treaty or other
arrangement whereby one or more insurers or reinsurers, as retrocessionaires,
assume liabilities of reinsurers

 

30

--------------------------------------------------------------------------------


 

under a Reinsurance Agreement or other retrocessionaires under another
Retrocession Agreement.

 

“Revaluation Date” means (a) with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following:  (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof or
extending the expiration thereof, (iii) each date of any payment by the
Applicable Issuing Party under any Letter of Credit denominated in an
Alternative Currency, and (iv) such additional dates as the Administrative
Agent, an L/C Administrator or a Fronting Bank shall determine or the Required
Lenders shall require.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the Applicable Issuing Party, as the
case may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

 

“SAP” means, with respect to any Regulated Insurance Company, the accounting
procedures and practices prescribed or permitted by the Applicable Insurance
Regulatory Authority of the state in which such Regulated Insurance Company is
domiciled; it being understood and agreed that determinations in accordance with
SAP for purposes of Article VI, including defined terms used therein, are
subject (to the extent provided therein) to Section 1.03.

 

“SEC” means the United States Securities and Exchange Commission or any
successor entity.

 

“Securities Intermediary” means any “securities intermediary” within the meaning
of Section 8.102(a)(14) of the UCC at which any securities account constituting
a Collateral Account is held, which shall be (a) located in the United States
and (b) reasonably acceptable to the Administrative Agent.

 

“Security Agreement” means a Security Agreement substantially in the form of
Exhibit F with such changes therein as may be agreed to by the Administrative
Agent and any Borrower which may be entered into from time to time between the
Administrative Agent and such Borrower.

 

31

--------------------------------------------------------------------------------


 

“Security Documents” means (i) each Security Agreement, (ii) each Control
Agreement, (iii) each other security agreement executed and delivered pursuant
to Section 6.13 and (iv) each other document, agreement, certificate and/or
financing statement executed, delivered, made or filed pursuant to the terms of
the documents specified in foregoing clauses (i), (ii) and (iii).

 

“Service of Process Agent” means CT Corporation, New York Corporate Service
Center, New York Service Group1, 111, Eighth Avenue, New York, NY 10011.

 

“Several Letter of Credit” means a Letter of Credit issued severally by or on
behalf of the Lenders pursuant to which the Lenders are severally liable to the
beneficiary which shall be substantially in the form of Exhibit E with such
changes thereto as are described in Section 2.03(a)(iii)(E).

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or a Fronting Bank, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the issuing Fronting Bank may obtain such spot rate from another
financial institution designated by the Administrative Agent or the issuing
Fronting Bank if the Person acting in such capacity does not have as of the date
of determination a spot buying rate for any such currency; and provided further
that the issuing Fronting Bank may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Alternative Currency.

 

“Statutory Statements” means, with respect to any Regulated Insurance Company
for any fiscal year or fiscal quarter, the annual or quarterly financial
statements of such Regulated Insurance Company as required to be filed with the
Insurance Regulatory Authority of its jurisdiction of domicile and in accordance
with the laws of such jurisdiction, together with all exhibits.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

 

32

--------------------------------------------------------------------------------


 

“TALF” means the Term Asset-Backed Securities Loan Facility, under which FRBNY
will provide funding on a non-recourse basis (other than in the case of certain
exceptions to the non-recourse provisions under TALF) to any eligible borrower
secured by eligible collateral, as announced by the Board of Governors of the
Federal Reserve System and in effect on the Closing Date and as thereafter
amended or otherwise modified from time to time (including any successor or
supplemental program thereto).

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, withholdings
(including backup withholding), assessments, or other similar charges, fees or
deductions imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Total Outstandings” means, on any date, the sum of (a) the Tranche A L/C
Obligations plus (b) the Tranche B Obligations as of such date.

 

“Tranche A Commitment” means, as to any Lender, the commitment of such Lender
pursuant to Section 2.01(a) to issue Tranche A Several Letters of Credit and
purchase participations in Tranche A L/C Obligations arising under Fronted
Letters of Credit for the account of the Designated Subsidiary Borrowers, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. The initial amount of the Tranche A Commitment of each
Lender is set forth on Schedule 2.01.

 

“Tranche A Commitment Termination Date’ means the earliest of (a) the Maturity
Date and (b) termination of the Tranche A Commitments pursuant to Section 2.05
or Section 8.02.

 

“Tranche A Fronted Letter of Credit” means a Tranche A Letter of Credit issued
as a Fronted Letter of Credit.

 

“Tranche A L/C Obligations” means, at any time, the L/C Obligations with respect
to Tranche A Letters of Credit.

 

“Tranche A Lender” means a Lender who has a Tranche A Commitment.

 

“Tranche A Letter of Credit” means a Letter of Credit issued pursuant to the
Tranche A Commitment.

 

“Tranche A Several Letter of Credit” means a Tranche A Letter of Credit issued
as a Several Letter of Credit.

 

33

--------------------------------------------------------------------------------


 

“Tranche B Commitment” means, as to any Lender, the commitment of such Lender
pursuant to Section 2.01(b) to (a) make Loans to the Parent Borrower and (b) to
issue Tranche B Several Letters of Credit and purchase participations in Tranche
B L/C Obligations arising under Tranche B Fronted Letters of Credit for the
account of the Parent Borrower, ARC and ARL, in an aggregate principal amount at
any one time outstanding not to exceed the Dollar amount set forth opposite such
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The initial amount
of the Tranche B Commitment of each Lender is set forth on Schedule 2.01.

 

“Tranche B Commitment Termination Date” means the earliest of (a) the Maturity
Date and (b) termination of the Tranche B Commitments pursuant to Section 2.05
or Section 8.02.

 

“Tranche B Fronted Letter of Credit” means a Tranche B Letter of Credit issued
as a Fronted Letter of Credit.

 

“Tranche B L/C Obligations” means, at any time, the L/C Obligations with respect
to Tranche B Letters of Credit.

 

“Tranche B Lender” means a Lender who has a Tranche B Commitment.

 

“Tranche B Letter of Credit” means any Letter of Credit issued under the Tranche
B Commitment.

 

“Tranche B Obligations” means, at any time, the sum, without duplication, of
(a) the Tranche B L/C Obligations plus (b) the aggregate outstanding principal
amount of Loans.

 

“Tranche B Several Letter of Credit” means a Tranche B Letter of Credit issued
as a Several Letter of Credit.

 

“Transactions” means the execution, delivery and performance by each Borrower of
this Agreement, the borrowing of Loans, the issuing of Letters of Credit and the
use of the proceeds thereof.

 

“Type” means with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

 

“UCP” means the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance of a Letter of Credit or, in the case of Letters of Credit issued to
back Reinsurance Agreements, such earlier version thereof as may be required by
the applicable Governmental Authority or beneficiary.

 

“United States” and “U.S.” mean the United States of America.

 

34

--------------------------------------------------------------------------------


 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(ii).

 

“Wholly-Owned Subsidiary” of any Person means any Subsidiary of such Person to
the extent all of the capital stock or other ownership interests in such
Subsidiary, other than directors’ or nominees’ qualifying shares, is owned
directly or indirectly by such Person; provided, however that Alternative Re
Holdings Limited shall be a considered a Wholly-Owned Subsidiary provided the
Parent Borrower owns directly or indirectly all of the voting capital stock or
other voting ownership interests in such Subsidiary.

 

“Yen” means the lawful currency of Japan.

 

1.02        Other Interpretive Provisions.  With reference to this Agreement and
each other Credit Document, unless otherwise specified herein or in such other
Credit Document:

 

(a)         The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.”  The word “will” shall be construed to have
the same meaning and effect as the word “shall.”  Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Credit
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Credit
Document, shall be construed to refer to such Credit Document in its entirety
and not to any particular provision thereof, (iv) all references in a Credit
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Credit
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

(b)         In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”

 

(c)         Section headings herein and in the other Credit Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Credit Document.

 

35

--------------------------------------------------------------------------------


 

1.03        Accounting Terms.

 

(a)         Generally.  Except as otherwise expressly provided herein, all terms
of an accounting or financial nature shall be construed in accordance with GAAP,
as in effect from time to time; provided that, if the Parent Borrower (on behalf
of the Borrowers) notifies the Administrative Agent that the Borrowers request
an amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Parent
Borrower (on behalf of the Borrowers) that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

 

(b)         Adjustments.  Notwithstanding the foregoing, for purposes of
computing any amount under this Agreement (including, but not limited to,
Consolidated Indebtedness, Consolidated Net Income, Consolidated Net Worth,
Consolidated Tangible Net Worth, and Consolidated Total Capital) on a
consolidated basis for any purpose under this Agreement, including, but not
limited to, Section 7.09  (Maximum Parent Borrower Leverage Ratio) and
Section 7.10 (Minimum Consolidated Tangible Net Worth), neither Arch Investments
I LLC nor any other Permitted TALF Subsidiary shall be considered a consolidated
subsidiary of the Parent Borrower.

 

1.04        Rounding.  Any financial ratios required to be maintained by the
Parent Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05        Exchange Rates; Currency Equivalents.

 

(a)         The Administrative Agent or the issuing Fronting Bank, as
applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of Credit Extensions and
Outstanding Amounts denominated in Alternative Currencies.  Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur.  Except for purposes of financial statements
delivered by Borrowers hereunder or calculating financial covenants hereunder or
except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Credit Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the issuing
Fronting Bank, as applicable.

 

(b)         Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in

 

36

--------------------------------------------------------------------------------


 

Dollars, but such Borrowing, Eurocurrency Rate Loan or Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the issuing Fronting Bank, as the case
may be.

 

1.06        Additional Alternative Currencies.

 

(a)         The Borrowers may from time to time request that Eurocurrency Rate
Loans be made and/or Fronted Letters of Credit be issued in a currency other
than those specifically listed in the definition of “Alternative Currency”;
provided that such requested currency is a lawful currency (other than Dollars)
that is readily available and freely transferable and convertible into Dollars. 
In the case of any such request with respect to the making of Eurocurrency Rate
Loans, such request shall be subject to the approval of the Administrative Agent
and the Lenders; and in the case of any such request with respect to the
issuance of Fronted Letters of Credit, such request shall be subject to the
approval of the Administrative Agent and the Fronting Banks.

 

(b)         Any such request shall be made to the Administrative Agent not later
than 11:00 a.m., 15 Business Days prior to the date of the desired Credit
Extension (or in the case of Fronted Letters of Credit, such earlier time or
date as may be agreed to by the issuing Fronting Bank, in its sole discretion). 
In the case of any such request pertaining to Eurocurrency Rate Loans, the
Administrative Agent shall promptly notify each Lender thereof; and in the case
of any such request pertaining to Fronted Letters of Credit, the Administrative
Agent shall promptly notify the Fronting Banks thereof.  Each Lender (in the
case of any such request pertaining to Eurocurrency Rate Loans) or the issuing
Fronting Bank (in the case of a request pertaining to Fronted Letters of Credit)
shall notify the Administrative Agent, not later than 11:00 a.m., ten Business
Days after receipt of such request whether it consents, in its sole discretion,
to the making of Eurocurrency Rate Loans or the issuance of Letters of Credit,
as the case may be, in such requested currency.

 

(c)         Any failure by a Lender or a Fronting Bank, as the case may be, to
respond to such request within the time period specified in the preceding clause
(b) shall be deemed to be a refusal by such Lender or such Fronting Bank, as the
case may be, to permit Eurocurrency Rate Loans to be made or Fronted Letters of
Credit to be issued in such requested currency.  If the Administrative Agent and
all the Lenders consent to making Eurocurrency Rate Loans in such requested
currency, the Administrative Agent shall so notify the Parent Borrower and such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Borrowings of Eurocurrency Rate Loans;
and if the Administrative Agent and a Fronting Bank consent to the issuance of
Fronted Letters of Credit in such requested currency, the Administrative Agent
shall so notify the Parent Borrower and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Fronted Letter of Credit issuances. If the Administrative Agent shall fail to
obtain consent to any request for an additional currency under this
Section 1.06, the Administrative Agent shall promptly so notify the Parent
Borrower.

 

37

--------------------------------------------------------------------------------


 

1.07        Change of Currency.

 

(a)         Each obligation of a Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation).  If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Loan in the currency of such member state is outstanding immediately prior
to such date, such replacement shall take effect, with respect to such Loan, at
the end of the then current Interest Period.

 

(b)         Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.  In the event that any member state of the European Union
withdraws its adoption of the Euro and adopts another currency, the adopted
currency shall not be an Alternative Currency unless it is either an existing
Alternative Currency or is approved in accordance with Section 1.06.

 

(c)         Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

 

1.08        Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.09        Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

 

ARTICLE II.   THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01        Commitments.

 

(a)         Tranche A Commitment.  Upon and subject to the terms and conditions
hereof, (i) each Fronting Bank (subject to the definition thereof) hereby agrees
to issue Tranche A Fronted

 

38

--------------------------------------------------------------------------------


 

Letters of Credit in Dollars or an Alternative Currency at the request of and
for the account of each Designated Subsidiary Borrower from time to time during
the Availability Period (it being agreed that JPMorgan Chase Bank shall not be
required to extend or increase any Existing Letter of Credit which is a Tranche
A Letter of Credit), (ii) each Tranche A Lender that is not a Participating Bank
hereby agrees to issue Tranche A Several Letters of Credit in Dollars at the
request of and for the account of each Designated Subsidiary Borrower from time
to time during the Availability Period in such Lender’s Applicable Percentage of
such aggregate stated amounts as such Designated Subsidiary Borrower may from
time to time request, (iii) each Tranche A Lender hereby agrees to purchase risk
participations in the obligations of the issuing Fronting Bank under Tranche A
Fronted Letters of Credit in an amount equal of such Tranche A Lender’s
Applicable Percentage of such obligations, and (iv) with respect to Tranche A
Several Letters of Credit, the applicable Fronting Bank shall be severally (and
not jointly) liable for an amount equal to its Applicable Percentage plus each
Participating Bank’s Applicable Percentage of the amount of such Several Letter
of Credit and each Participating Bank hereby agrees to purchase risk
participations in the obligations of such Fronting Bank under any such Tranche A
Several Letter of Credit in an amount equal to such Participating Bank’s
Applicable Percentage of such obligations; provided, however, that after giving
effect to any Credit Extension pursuant to this Section 2.01(a), (A) the Tranche
A L/C Obligations outstanding shall not exceed the combined Tranche A
Commitments, (B) the Tranche A L/C Obligations of any Designated Subsidiary
Borrower shall not exceed such Designated Subsidiary Borrower’s Borrowing Base,
and (C) the Tranche A L/C Obligations of any Tranche A Lender will not exceed
such Lender’s Tranche A Commitment.

 

(b)         Tranche B Commitment.  Upon and subject to the terms and conditions
hereof, (i) each Tranche B Lender severally agrees to make loans in Dollars,
Euros or Sterling (each such loan a “Loan”) to the Parent Borrower from time to
time, on any Business Day, from time to time during the Availability Period in
an amount equal to such Tranche B Lender’s Applicable Percentage of the
requested Loan and (ii) as more fully set forth in Section 2.03, (w) each
Fronting Bank (subject to the definition thereof) hereby agrees to issue Tranche
B Fronted Letters of Credit in Dollars or an Alternative Currency at the request
of and for the account of ARC, ARL or the Parent Borrower from time to time
during the Availability Period (it being agreed that JPMorgan Chase Bank shall
not be required to extend or increase any Existing Letter of Credit which is a
Tranche B Letter of Credit), (x) each Tranche B Lender that is not a
Participating Bank hereby agrees to issue Tranche B Several Letters of Credit in
Dollars at the request of and for the account of ARC, ARL or the Parent Borrower
from time to time during the Availability Period in such Lender’s Applicable
Percentage of such aggregate stated amounts as such Borrower may from time to
time request, (y) each Tranche B Lender hereby agrees to purchase risk
participations in the obligations of the issuing Fronting Bank under Tranche B
Fronted Letters of Credit in an amount equal to such Tranche B Lender’s
Applicable Percentage of such obligations, and (z) with respect to Tranche B
Several Letters of Credit, the applicable Fronting Bank shall be severally (and
not jointly) liable for an amount equal to its Applicable Percentage plus each
Participating Bank’s Applicable Percentage of the amount of each such Several
Letter of Credit and each Participating Bank hereby agrees to purchase risk
participations in the obligations of such Fronting Bank under any such Tranche B
Several Letter of Credit in an amount equal to such Participating Bank’s
Applicable Percentage of such obligations; provided, however

 

39

--------------------------------------------------------------------------------


 

that, after giving effect to any Tranche B Credit Extension, (A) the Tranche B
Obligations will not exceed the combined Tranche B Commitments, (B) the Tranche
B Obligations of any Tranche B Lender will not exceed such Lender’s Tranche B
Commitment, and (C) Tranche B L/C Obligations of ARC shall not exceed
$100,000,000 and the Tranche B L/C Obligations of ARL shall not exceed
$100,000,000.  Within the foregoing limits, and subject to the terms and
conditions hereof, ARC, ARL and the Parent Borrower, may borrow under
Section 2.02(a), prepay under Section 2.11(b) and reborrow under
Section 2.02(a).

 

2.02        Borrowings, Conversions and Continuations of Loans.

 

(a)         Each Borrowing, each conversion of Loans from one Type to the other,
and each continuation of Eurocurrency Rate Loans shall be made upon the Parent
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars, (ii) four Business Days (or five Business Days in the
case of a Special Notice Currency) prior to the requested date of any Borrowing
or continuation of Eurocurrency Rate Loans denominated in Euros or Sterling and
(iii) on the requested date of any Borrowing of Base Rate Loans; provided,
however, that if the Parent Borrower wishes to request Eurocurrency Rate Loans
having an Interest Period other than one week, two week, one, two, three or six
months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. (i) four Business Days prior to the requested date of such Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans denominated in
Dollars, or (ii) five Business Days (or six Business Days in the case of a
Special Notice Currency) prior to the requested date of such Borrowing or
continuation of Eurocurrency Rate Loans denominated in Euros or Sterling
whereupon the Administrative Agent shall give prompt notice to the Lenders of
such request and determine whether the requested Interest Period is acceptable
to all of them.  If a different Interest Period is requested, not later than
11:00 a.m., (i) three Business Days before the requested date of such Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans denominated in
Dollars, or (ii) four Business Days (or five Business Days in the case of a
Special Notice Currency) prior to the requested date of such Borrowing or
continuation of Eurocurrency Rate Loans denominated in Euros or Sterling the
Administrative Agent shall notify the Parent Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders.  Not later than 11:00 a.m., three Business Days before the
requested date of such Borrowing, conversion or continuation, the Administrative
Agent shall notify the Parent Borrower (which notice may be by telephone)
whether or not the requested Interest Period has been consented to by all the
Lenders.  Each telephonic notice by the Parent Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of the Parent Borrower.  Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Except as
provided in Sections 2.03(c), each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof.  Each Loan Notice (whether telephonic or written) shall specify

 

40

--------------------------------------------------------------------------------


 

(i) whether the Parent Borrower is requesting a Borrowing, a conversion of Loans
from one Type to the other, or a continuation of Eurocurrency Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted and (v) if applicable, the duration
of the Interest Period with respect thereto.  If the Parent Borrower fails to
specify a Type of Loan in a Loan Notice or fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans; provided, however, that in the case of a
failure to timely request a continuation of Loans denominated in an Alternative
Currency, such Loans shall be continued as Eurocurrency Rate Loans in their
original currency with an Interest Period of one month.  Any automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans.  If the Parent Borrower requests a Borrowing of, conversion to, or
continuation of Eurocurrency Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.  No Loan may be converted into or continued as a Loan
denominated in a different currency, but instead must be prepaid in the original
currency of such Loan and reborrowed in the other currency.

 

(b)         Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Tranche B Lender of the amount (and currency) of its
Applicable Percentage of the applicable Loans, and if no timely notice of a
conversion or continuation is provided by the applicable Borrower, the
Administrative Agent shall notify each Tranche B Lender of the details of any
automatic conversion to Base Rate Loans or continuation of Loans denominated in
a currency other than Dollars, in each case as described in the preceding
subsection.  In the case of a Borrowing, each Tranche B Lender shall make the
amount of its Loan available to the Administrative Agent in Same Day Funds at
the Administrative Agent’s Office for the applicable currency not later than
1:00 p.m., in the case of any Loan denominated in Dollars, and not later than
the Applicable Time specified by the Administrative Agent in the case of any
Loan in an Alternative Currency, in each case on the Business Day specified in
the applicable Loan Notice.  Upon satisfaction of the applicable conditions set
forth in Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Parent Borrower in like funds as received by the Administrative
Agent either by (i) crediting the account of the Parent Borrower on the books of
Bank of America with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Parent Borrower; provided,
however, that if, on the date the Loan Notice with respect to such Borrowing
denominated in Dollars is given by the Parent Borrower, there are L/C Borrowings
of the Parent Borrower outstanding, then the proceeds of such Borrowing, first,
shall be applied to the payment in full of any such L/C Borrowings, and, second,
shall be made available to the Parent Borrower as provided above.  Each Tranche
B Lender may, at its option, make any Loan available to the Parent Borrower by
causing any foreign or domestic branch or Affiliate of such Tranche B Lender to
make such Loan; provided that any exercise of such option shall not affect the
obligation of the Parent Borrower to repay such Loan in accordance with the
terms of this Agreement and such branch or Affiliate shall not have any voting
rights hereunder which rights shall remain with such Tranche B Lender.

 

41

--------------------------------------------------------------------------------


 

(c)         Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Majority Tranche
B Lenders, and the Majority Tranche B Lenders may demand that any or all of the
then outstanding Eurocurrency Rate Loans denominated in an Alternative Currency
be redenominated into Dollars in the amount of the Dollar Equivalent thereof, on
the last day of the then current Interest Period with respect thereto.

 

(d)         The Administrative Agent shall promptly notify the Parent Borrower
and the Tranche B Lenders of the interest rate applicable to any Interest Period
for Eurocurrency Rate Loans upon determination of such interest rate.  At any
time that Base Rate Loans are outstanding, the Administrative Agent shall notify
the Parent Borrower and the Tranche B Lenders of any change in Bank of America’s
prime rate used in determining the Base Rate promptly following the public
announcement of such change.

 

(e)         After giving effect to all Borrowings, all conversions of Loans from
one Type to the other, and all continuations of Loans as the same Type, there
shall not be more than seven Interest Periods in effect with respect to Loans.

 

2.03        Letters of Credit.

 

(a)         The Letter of Credit Commitments.

 

(i)          Each request by a Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by such Borrower that
the L/C Credit Extension so requested complies with the conditions set forth in
Section 2.01(a) or (b), as applicable. Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrowers’ ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrowers may, during the
Availability Period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

 

(ii)         The Applicable Issuing Party shall not issue any Letter of Credit,
if:

 

(A)          subject to Section 2.03(b)(iii), the expiry date of the requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, (or, (1) in the case of Letters of Credit denominated in
Canadian Dollars, thirteen months and (2) in the case of Letters of Credit
denominated in Australian Dollars, twenty-four months, in each case solely if
necessary for regulatory purposes) unless the Required Lenders have approved
such expiry date; or

 

(B)           the expiry date of the requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Tranche A Lenders,
with respect to Tranche A Letters of Credit, or all of the Tranche B Lenders,
with respect to Tranche B Letters of Credit have approved such expiry date; or

 

42

--------------------------------------------------------------------------------


 

(C)           if the Borrower requesting such Letter of Credit is an Irish
company, unless the beneficiary of such Letter of Credit is neither habitually
resident in Ireland nor has a place of establishment in Ireland.

 

(iii)        An L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;

 

(B)           the issuance of such Letter of Credit would violate one or more
policies of such L/C Issuer applicable to letters of credit generally (it being
acknowledged by each L/C Issuer that issuance of Letters of Credit for purposes
of supporting reinsurance and insurance obligations or to meet insurance
regulatory requirements would not violate any policy);

 

(C)           except as otherwise agreed by the Administrative Agent and the
Applicable Issuing Party, the Letter of Credit is in an initial stated amount
less than $100,000;

 

(D)          such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;

 

(E)           in the case of a Several Letter of Credit, (1) such Letter of
Credit is not substantially in the form of Exhibit E (provided that the
Applicable Issuing Party can and will agree to reasonable changes to such form,
not adverse to interests of the applicable Lenders, necessary to satisfy any
then applicable requirements of the applicable insurance regulators) or (2) any
Lender has advised the applicable L/C Administrator that it must be a
Participating Bank with respect to such Several Letter of Credit unless such
Lender has entered into an agreement with a Fronting Bank to front for such
Lender under such Letter of Credit;

 

(F)           any Lender is at that time a Defaulting Lender, unless, in the
case of a Fronted Letter of Credit or a Several Letter of Credit as to which
such Defaulting Lender is a Participating Bank, the applicable Fronting Bank
(x) has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such Fronting Bank (in its sole discretion) with such Lender or
(y) has received Cash Collateral from (or entered into other arrangements
satisfactory to such Fronting Bank in its sole discretion with) the Parent

 

43

--------------------------------------------------------------------------------


 

Borrower to eliminate such Fronting Bank’s actual or potential Fronting Exposure
(after giving effect to Section 2.16 (a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Fronted Letter of Credit and all other L/C Obligations (including as
Fronting Bank for a Participating Bank) as to which such Fronting Bank has
actual or potential Fronting Exposure, as it may elect in its sole discretion;
or

 

(G)           such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.

 

(iv)        The Applicable Issuing Party shall not amend any Letter of Credit if
(A) the Applicable Issuing Party would not be permitted at such time to issue
the Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

 

(v)         Each L/C Administrator is hereby authorized to execute and deliver
each Several Letter of Credit and each amendment to a Several Letter of Credit
on behalf of (1) each Tranche A Lender, in the case of Tranche A Letters of
Credit and (2) each Tranche B Lender, in the case of Tranche B Letters of Credit
(unless such Lender has advised the applicable L/C Administrator that it is a
Participating Bank).  Each L/C Administrator shall use the Applicable Percentage
of an L/C Issuer under each Several Letter of Credit provided that the
applicable Fronting Bank for such Participating Bank shall be severally (and not
jointly) liable for an amount equal to its Applicable Percentage plus the
Applicable Percentage of each Participating Bank.  No L/C Administrator shall
amend any Several Letter of Credit to change the “Commitment shares” of a Lender
or add or delete a Lender liable thereunder unless such amendment is done in
connection with an assignment in accordance with Section 10.06, a change in the
Lenders and/or the Applicable Percentages as a result of any increase in the
Aggregate Commitments pursuant to Section 2.14 or any other addition or
replacement of a Lender in accordance with the terms of this Agreement or a
change in status of a Lender as a Participating Bank.  Fees owed by any
Participating Bank to the applicable Fronting Bank pursuant to
Section 2.03(i) shall accrue for the account of such Participating Bank only
during such period as such Lender is a Participating Bank with respect to any
such Several Letter of Credit.  Each Lender hereby irrevocably constitutes and
appoints each L/C Administrator its true and lawful attorney-in-fact for and on
behalf of such Lender with full power of substitution and revocation in its own
name or in the name of such L/C Administrator to issue, execute and deliver, as
the case may be, each Several Letter of Credit and each amendment to a Several
Letter of Credit and to carry out the purposes of this Agreement with respect to
Several Letters of Credit.  Upon request, each Lender shall execute such powers
of attorney or other documents as any beneficiary of any Several Letter of
Credit may reasonably request to evidence the authority of an L/C Administrator
to execute and deliver such Several Letter of Credit and any amendment or other
modification thereto on behalf of the Lenders.

 

(vi)        The Applicable Issuing Party shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the Applicable Issuing Party shall have all of the benefits and
immunities (A) provided to the Administrative

 

44

--------------------------------------------------------------------------------


 

Agent in Article IX with respect to any acts taken or omissions suffered by the
Applicable Issuing Party in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the Fronting Banks and the L/C Administrators with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the
Fronting Banks and the L/C Administrators.

 

(b)         Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)          Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the applicable Borrower delivered to (x) the issuing
Fronting Bank, in the case of Fronted Letters of Credit and (y) the applicable
L/C Administrator, in the case of Several Letters of Credit (with a copy in each
case to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the applicable
Borrower.  Such Letter of Credit Application must be received by the Applicable
Issuing Party and the Administrative Agent not later than 11:00 a.m. at least
two Business Days (or such later date and time as the Administrative Agent and
the Applicable Issuing Party may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be.  In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the Applicable Issuing Party: (A) the name of the account party,
which shall be the applicable Borrower; (B) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (C) the amount and
currency thereof; (D) whether such Letter of Credit is to be a Tranche A Letter
of Credit or a Tranche B Letter of Credit; (E) the expiry date thereof (which
shall be the earlier of the date which is twelve months from the date of
issuance (or, (1) in the case of Letters of Credit denominated in Canadian
Dollars, thirteen months and (2) in the case of Letters of Credit denominated in
Australian Dollars, twenty-four months, in each case solely if necessary for
regulatory purposes)) or the Letter of Credit Expiration Date; (F) the name and
address of the beneficiary thereof; (G) the documents to be presented by such
beneficiary in case of any drawing thereunder; (H) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (I) the purpose and nature of the requested Letter of Credit;
(J) whether such Letter of Credit shall be an Auto-Extension Letter of Credit
(as defined below); (K) whether such Letter of Credit is to be a Fronted Letter
of Credit (it being understood that all Letters of Credit issued in Alternative
Currencies shall be issued as Fronted Letters of Credit) or a Several Letter of
Credit; and, in the case of Several Letters of Credit, in the event a Lender
advises the applicable L/C Administrator that such Lender is a Participating
Bank, such Participating Bank’s Applicable Percentage of such Several Letter of
Credit will be issued by the applicable Fronting Bank); (L) whether such Letter
of Credit shall be issued under the rules of the ISP or the UCP; and (M) such
other matters as the Applicable Issuing Party may require.  In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the
Applicable Issuing Party (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as the Applicable
Issuing Party may require.  Additionally, the applicable Borrower shall furnish
to the Applicable Issuing Party

 

45

--------------------------------------------------------------------------------


 

and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, as the Applicable Issuing
Party or the Administrative Agent may reasonably require.

 

(ii)         Promptly after receipt of any Letter of Credit Application, the
Applicable Issuing Party will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such Letter of Credit Application from the applicable Borrower and, if not, the
Applicable Issuing Party will provide the Administrative Agent with a copy
thereof.  Unless the Applicable Issuing Party has received written notice from
any Lender, the Administrative Agent or the applicable Borrower, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the Applicable Issuing Party shall, on the requested date,
issue a Letter of Credit for the account of the applicable Borrower or enter
into the applicable amendment, as the case may be, in each case in accordance
with the Applicable Issuing Party’s usual and customary business practices. 
Immediately upon the issuance of each Fronted Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the issuing Fronting Bank a risk participation in such Fronted
Letter of Credit in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Letter of Credit and immediately upon the
issuance of a Several Letter of Credit in which a Fronting Bank has “fronted”
for a Participating Bank, each Participating Bank shall be deemed to, and hereby
irrevocably and unconditionally agrees to, without recourse or warranty,
purchase from such Fronting Bank a risk participation in such Several Letter of
Credit in an amount equal to the product of such Lender’s Applicable Percentage
times the amount of such Several Letter of Credit.

 

(iii)        If the applicable Borrower so requests in any applicable Letter of
Credit Application, the Applicable Issuing Party may, in its sole discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the Applicable Issuing Party to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the Applicable Issuing Party, the
applicable Borrower shall not be required to make a specific request to the
Applicable Issuing Party for any such extension.  Once an Auto-Extension Letter
of Credit has been issued, the Lenders shall be deemed to have authorized (but
may not require) the Applicable Issuing Party to permit the extension of such
Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the Applicable Issuing Party
shall not permit any such extension if (A) the Applicable Issuing Party has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Majority Tranche A Lenders or Majority Tranche B Lenders, as applicable, have
elected not to permit such extension or (2) from the Administrative

 

46

--------------------------------------------------------------------------------


 

Agent, any Lender or the applicable Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing the Applicable Issuing Party not to permit such extension.

 

(iv)        Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the Applicable Issuing Party will also deliver to the
applicable Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment.

 

(c)         Drawings and Reimbursements; Funding of Participations.

 

(i)          Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit (a “Drawing Request”), the
Applicable Issuing Party shall notify the applicable Borrower and the
Administrative Agent of the receipt of such Drawing Request and of the date the
Applicable Issuing Party will honor such request (each such date, an “Honor
Date”).  Not later than 10:00 a.m. on the latter of (x) such Honor Date in the
case of Letters of Credit to be reimbursed in Dollars or the Applicable Time on
the Honor Date with respect to Letters of Credit to be reimbursed in an
Alternative Currency or (y) one Business Day after the date the notice of such
Drawing Request has been given (such date, the “Reimbursement Date”), the
applicable Borrower shall reimburse the respective L/C Issuers through the
Administrative Agent in Same Day Funds the amount of the Drawing Request and, if
such payment is made after the Honor Date, plus interest on such amount at the
Base Rate plus the Applicable Rate for Base Rate Loans from the Honor Date to
the Reimbursement Date.  In the case of a Fronted Letter of Credit denominated
in an Alternative Currency, the applicable Borrower shall reimburse the
applicable Fronting Bank through the Administrative Agent in such Alternative
Currency, unless (A) the applicable Fronting Bank (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, such
Borrower shall have notified the applicable Fronting Bank promptly following
receipt of notice of drawing that such Borrower will reimburse the applicable
Fronting Bank in Dollars.  In the case of any such reimbursement in Dollars of a
drawing under a Letter of Credit denominated in an Alternative Currency, the
Administrative Agent shall notify the applicable Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof.  To the extent that Same Day Funds are received by the Administrative
Agent from the applicable Borrower prior to 11:00 a.m. (or the Applicable Time
in the case of any Letter of Credit to be reimbursed in an Alternative Currency)
on the Honor Date, the Administrative Agent shall remit the funds so received to
the Applicable Issuing Party.  Any notice given by the Applicable Issuing Party
or the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(ii)         With respect to any Drawing Request, if Same Day Funds are not
received by the Administrative Agent from the applicable Borrower prior to
11:00 a.m. (or the Applicable Time in the case of any Letter of Credit to be
reimbursed in an Alternative Currency) on the Honor Date in the amount of such
Drawing Request, the Administrative Agent shall promptly notify each applicable
Lender of such Drawing Request, the amount of the unreimbursed drawing (the

 

47

--------------------------------------------------------------------------------


 

“Unreimbursed Amount”) and such Lender’s Applicable Percentage of such
Unreimbursed Amount.  If such Unreimbursed Amount relates to a Letter of Credit
issued in an Alternative Currency, such Unreimbursed Amount shall be the Dollar
Equivalent (as calculated by the issuing Fronting Bank using the Spot Rate) of
the Drawing Request.  Each Lender shall make funds available in Dollars to the
Administrative Agent for the account of the Applicable Issuing Party at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent (the “L/C Advance Date”).  The
Administrative Agent shall remit the funds so received to the Applicable Issuing
Party.  To the extent that Same Day Funds are received by the Administrative
Agent from the Lenders (or the applicable Fronting Bank on behalf of a
Participating Bank) with respect to a Several Letter of Credit prior to
2:00 p.m. on the L/C Advance Date, the Administrative Agent shall notify the
applicable L/C Administrator and the applicable L/C Administrator shall promptly
make such funds available to the beneficiary of such Several Letter of Credit on
such date.  To the extent that the applicable L/C Administrator has not
delivered funds to any beneficiary of a Several Letter of Credit on behalf of a
Lender on the L/C Advance Date, if Same Day Funds are received by the
Administrative Agent from such Lender: (i) after 2:00 p.m. on the L/C Advance
Date, the L/C Administrator shall make such funds available to such beneficiary
on the next Business Day; (ii) prior to 2:00 p.m. on any Business Day after the
L/C Advance Date, the L/C Administrator shall make those funds available to such
beneficiary on such Business Day; and (iii) after 2:00 p.m. on any Business Day
after the L/C Advance Date, the applicable L/C Administrator shall make those
funds available to such beneficiary on the next Business Day following such
Business Day.

 

(iii)        Unless the Administrative Agent or the applicable L/C Administrator
receives notice from a Lender prior to any L/C Advance Date with respect to a
Several Letter of Credit that such Lender will not make available as and when
required hereunder to the Administrative Agent the amount of such Lender’s L/C
Advance on such L/C Advance Date, the Administrative Agent and the applicable
L/C Administrator may assume that such Lender has made such amount available to
the Administrative Agent in Same Day Funds on the L/C Advance Date and the
applicable L/C Administrator may (but shall not be required), in reliance upon
such assumption, make available to the beneficiary of the related Several Letter
of Credit on such date such Lender’s L/C Advance.

 

(iv)        With respect to any Unreimbursed Amount, the applicable Borrower
shall be deemed to have incurred an L/C Advance in the Dollar Equivalent of the
Unreimbursed Amount on the Honor Date from (x) in the case of Fronted Letters of
Credit, the issuing Fronting Bank and (y) in the case of Several Letters of
Credit, from the Lenders to the extent that they have provided funds with
respect to such Several Letter of Credit pursuant to Section 2.03(c)(ii), from
the applicable Fronting Bank to the extent it has made funds available on behalf
of a Participating Bank or from the applicable L/C Administrator to the extent
it has made funds available on behalf of a Lender pursuant to
Section 2.03(c)(iii).  L/C Advances shall be due and payable on the
Reimbursement Date and thererafter on demand (together with interest) and shall
bear interest at the Base Rate plus the Applicable Rate for Base Rate Loans from
the Honor Date to the Reimbursement Date and thereafter at the Default Rate. 
Each Lender’s or Participating Bank’s payment to the Administrative Agent for
the account of a Fronting Bank pursuant to Section

 

48

--------------------------------------------------------------------------------


 

2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Advance and shall constitute an L/C Advance from such Lender in satisfaction of
its participation obligation under this Section 2.03.  Any payment by a Borrower
in respect of such L/C Advance shall be made to the Administrative Agent and
upon receipt distributed by the Administrative Agent in accordance with
Section 2.03(d).

 

(v)         Until each Lender funds its L/C Advance pursuant to this
Section 2.03(c) to reimburse a Fronting Bank (or the L/C Administrator pursuant
to Section 2.03(c)(iii)) for any amount drawn under any Letter of Credit,
interest in respect of such Lender’s Applicable Percentage of the related L/C
Borrowing shall be solely for the account of the relevant Fronting Bank or the
relevant L/C Administrator, as applicable.

 

(vi)        Each Lender’s obligation to make L/C Advances to reimburse the
relevant issuing Fronting Bank (or the applicable L/C Administrator pursuant to
Section 2.03(c)(iii)) for amounts drawn under Letters of Credit, as contemplated
by this Section 2.03(c), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the
Administrative Agent, any Fronting Bank, any L/C Administrator, any Lender, any
Borrower, any beneficiary named in any Letter of Credit, any transferee of any
Letter of Credit (or any Persons for whom any such transferree may be acting) or
any other Person for any reason whatsoever, (B) the occurrence or continuance of
a Default, (C) any lack of validity or enforceability of such Letter of Credit,
this Agreement or any other Credit Document, (D) any draft, certificate or any
other document presented under any Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect, (E) the surrender or impairment of
any security for the performance or observance of any of the terms of the Credit
Documents, (F) any matter or event set forth in Section 2.03(b)(i), or (G) any
other occurrence, event or condition, whether or not similar to any of the
foregoing.  No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the applicable Borrower to reimburse the respective L/C
Issuers for the amount of any payment made by the respective L/C Issuers under
any Letter of Credit, together with interest as provided herein.

 

(vii)       If any Lender fails to make available to the Administrative Agent
for the account of a Fronting Bank or an L/C Administrator any amount required
to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such Fronting Bank
or such L/C Administrator, as the case may be, shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such Fronting Bank or
such L/C Administrator, as the case may be, at a rate per annum equal to the
Federal Funds Rate, plus any administrative, processing or similar fees
customarily charged by such Fronting Bank or such L/C Administrator in
connection with the foregoing.  A certificate of such Fronting Bank or such L/C
Administrator, as the case may be, submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vii) shall be conclusive absent manifest error.

 

49

--------------------------------------------------------------------------------


 

(d)         Repayment of Participations.

 

(i)          At any time after the Applicable Issuing Party has made a payment
under any Letter of Credit and has received from any Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from a Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Lender its Applicable
Percentage thereof in the same funds as those received by the Administrative
Agent.

 

(ii)         If any payment received by the Administrative Agent pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
the applicable Fronting Bank or other L/C Issuer in its discretion), each Lender
shall pay to the Administrative Agent for the account of such Fronting Bank or
L/C Administrator its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

(e)         Obligations Absolute.  The obligation of a Borrower to reimburse the
respective L/C Issuers for each drawing under each Letter of Credit as to each
Letter of Credit issued for its account and to repay each related L/C Borrowing
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Credit Document;

 

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Parent Borrower or any Subsidiary may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
Applicable Issuing Party or any L/C Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

50

--------------------------------------------------------------------------------


 

(iv)          any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to any Borrower or in the
relevant currency markets generally;

 

(v)           any payment by the Applicable Issuing Party or L/C Issuer under
such Letter of Credit against presentation of a draft or certificate that does
not strictly comply with the terms of such Letter of Credit; or any payment made
by any Applicable Issuing Party or L/C Issuer under such Letter of Credit to any
Person purporting to be a trustee in bankruptcy, debtor-in-possession, assignee
for the benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law; or

 

(vi)          any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Parent
Borrower or any Subsidiary.

 

The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with the applicable Borrower’s instructions or other
irregularity, the applicable Borrower will immediately notify the Applicable
Issuing Party.  The applicable Borrower shall be conclusively deemed to have
waived any such claim against the Applicable Issuing Party and its
correspondents and the L/C Issuers unless such notice is given as aforesaid.

 

(f)          Role of Applicable Issuing Party.  Each Lender and each Borrower
agree that, in paying any drawing under a Letter of Credit, the Applicable
Issuing Party shall not have any responsibility to obtain any document (other
than any sight draft, certificates and documents expressly required by such
Letter of Credit) or to ascertain or inquire as to the validity or accuracy of
any such document or the authority of the Person executing or delivering any
such document.  None of the Applicable Issuing Parties, the L/C Issuers,  the
Lenders, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of an Applicable Issuing Party or L/C
Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  Each Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude such Borrower pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the Applicable Issuing Parties, the L/C Issuers,
the Lenders, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of an Applicable Issuing Party or
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (vi) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the applicable Borrower may have a
claim against the Applicable Issuing Party and/or the L/C

 

51

--------------------------------------------------------------------------------


 

Issuers, and the Applicable Issuing Party and/or the L/C Issuers may be liable
to the applicable Borrower, to the extent, but only to the extent, of any
direct, as opposed to consequential or exemplary, damages suffered by the
applicable Borrower which the applicable Borrower proves were caused by the
Applicable Issuing Party’s and/or a L/C Issuer’s willful misconduct or gross
negligence or the Applicable Issuing Party’s and/or a L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the Applicable Issuing Party may accept documents
that appear on their face to be in order, without responsibility for further
investigation, and neither the Applicable Issuing Party nor any L/C Issuer shall
be responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

(g)         Applicability of ISP and UCP.  Unless otherwise expressly agreed by
the Applicable Issuing Party and the applicable Borrower when a Letter of Credit
is issued (including any such agreement applicable to an Existing Letter of
Credit), the rules of the ISP shall apply unless, for regulatory purposes, the
rules of the UCP must apply.

 

(h)         Letter of Credit Fees.  The applicable Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage in Dollars, a Letter of Credit fee (the “Letter of Credit
Fee”) for each Letter of Credit equal to the Applicable Rate times the Dollar
Equivalent of the daily amount available to be drawn under such Letter of
Credit; provided, however, any Letter of Credit Fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to each
Fronting Bank pursuant to this Section 2.03 shall be payable, to the maximum
extent permitted by applicable Law, to the other Lenders in accordance with the
upward adjustments in their respective Applicable Percentages allocable to such
Letter of Credit pursuant to Section 2.16(a)(iv), with the balance of such fee,
if any, payable to the issuing Fronting Bank for its own account.  For purposes
of computing the daily amount available to be drawn under any Letter of Credit,
the amount of such Letter of Credit shall be determined in accordance with
Section 1.09.  Letter of Credit Fees shall be (i) due and payable on the tenth
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears.  If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.

 

52

--------------------------------------------------------------------------------


 

(i)          Fronting Fee and Documentary and Processing Charges Payable to
Fronting Banks.

 

(i)          Each Borrower shall pay directly to each Fronting Bank for its own
account in Dollars a fronting fee with respect to each Fronted Letter of Credit
issued for the account of such Borrower by such Fronting Bank, at the rate per
annum agreed to between the Parent Borrower and such Fronting Bank, computed on
the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit which fronting fee shall be (i) due and payable on the tenth
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears, it being understood that each
Fronting Bank will invoice each Borrower directly for amounts due under this
Section 2.03(i).  For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.09.  In addition, each Borrower shall
pay directly to the Applicable Issuing Party for its own account, in Dollars,
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the issuing Fronting Bank relating to
letters of credit as from time to time in effect.  Such fees are due and payable
on demand and are nonrefundable.

 

(ii)         Each Participating Bank with respect to a Several Letter of Credit
shall pay to the applicable Fronting Bank a fronting fee (the “Several L/C
Fronting Fee”) computed on the risk participation purchased by such
Participating Bank from such Fronting Bank with respect to such Several Letter
of Credit at the rate per annum specified in the fee letter between such
Participating Bank and such Fronting Bank.  Unless otherwise agreed between such
Participating Bank, such Fronting Bank and the Administrative Agent, the Several
L/C Fronting Fee shall be paid quarterly in arrears and each Fronting Bank will
invoice the Participating Banks for any Several L/C Fronting Fees owed to it.

 

(j)          Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

(k)         Existing Letters of Credit.  (i)  On and after the Closing Date, the
Existing Letters of Credit shall be deemed to be Tranche A Letters of Credit or
Tranche B Letters of Credit as indicated on Schedule 1.01(a), issued under this
Agreement for all purposes, including for purposes of the fees to be collected
pursuant to Section 2.03(h) and (i), and reimbursement of costs and expenses to
the extent provided herein.

 

(ii)         On the Closing Date, the risk participation of each Lender in the
Existing Letters of Credit which, as shown on Schedule 1.01(a), were issued as
Fronted Letters of Credit shall be equal to each Lender’s Applicable Percentage
and the risk participation of each Lender in the Existing Letters of Credit
which, as shown on Schedule 1.01(a) were issued as Several Letters of Credit
(the “Existing Several Letters of Credit”) shall be equal to each Lender’s
Applicable Percentage.

 

53

--------------------------------------------------------------------------------


 

(iii)        Bank of America shall promptly amend each Existing Several Letter
of Credit to reflect the applicable Lenders as Issuers and the correct
Applicable Percentages of such Lenders under such Existing Several Letter of
Credit and Bank of America as the LC Administrator to the extent permissible
under such Existing Several Letter of Credit.  JPMCB and the Designated
Subsidiary Borrowers shall cooperate with Bank of America and provide any
necessary documents as may reasonably be requested by a beneficiary in
connection with such amendment.  Bank of America, JPMCB and the Designated
Subsidiary Borrowers will use their commercially reasonable efforts to (i) amend
or replace the Existing Letters of Credit as a Fronted Letter of Credit to
reflect Bank of America as the Fronting Bank and (ii) amend or replace any
Existing Several Letter of Credit which can not be amended without the consent
of a beneficiary, to reflect the correct Applicable Percentages of the Lenders
and Bank of America as the L/C Administrator.  From the Closing Date until the
date on which an Existing Several Letter of Credit has been amended to reflect
the applicable Lenders’ Applicable Percentage, each Lender hereby irrevocably
and unconditionally purchases from each Lender who has issued such Several
Letter of Credit, a risk participation in such Existing Several Letter of Credit
in an amount such that after giving effect to such purchase, each applicable
Lender has its Applicable Percentage of such Existing Several Letter of Credit.

 

2.04        Prepayments; Cash Collateralization.

 

(a)         The Parent Borrower may, upon notice to the Administrative Agent, at
any time or from time to time voluntarily prepay Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) three Business Days prior
to any date of prepayment of Eurocurrency Rate Loans denominated in Dollars,
(B) four Business Days (or five, in the case of prepayment of Loans denominated
in Special Notice Currencies) prior to any date of prepayment of Eurocurrency
Rate Loans denominated in Alternative Currencies, and (C) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurocurrency Rate Loans
denominated in Dollars shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; (iii) any prepayment of Eurocurrency
Rate Loans denominated in Alternative Currencies shall be in a minimum principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof; and
(iv) any prepayment of Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding.  Each such notice
shall specify the date and amount of such prepayment and the Type(s) of Loans to
be prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Loans.  The Administrative Agent will promptly notify each
Tranche B Lender of its receipt of each such notice, and of the amount of such
Tranche B Lender’s Applicable Percentage of such prepayment.  The Parent
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any prepayment
of a Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05.  Each such prepayment shall be applied to the Loans of the Tranche
B Lenders in accordance with their respective Applicable Percentages.

 

54

--------------------------------------------------------------------------------


 

(b)         If for any reason the Tranche B Outstandings at any time exceed the
aggregate Tranche B Commitments then in effect, the Parent Borrower shall
immediately (or shall cause one or more Designated Subsidiary Borrowers to)
prepay Loans and/or Cash Collateralize the Tranche B L/C Obligations in an
aggregate amount equal to such excess; provided, however, that the Parent
Borrower shall not be required to Cash Collateralize the Tranche B L/C
Obligations pursuant to this Section 2.04(b) unless after the prepayment in full
of the Loans the Tranche B Outstandings exceed the aggregate Tranche B
Commitments then in effect.

 

(c)         If the Tranche B Obligations are accelerated pursuant to
Section 8.02, and until the final expiration date of all Tranche B Letters of
Credit and thereafter so long as any Tranche B L/C Obligations are payable
hereunder, the applicable Borrower shall immediately cash collateralize its
Tranche B Letters of Credit with Cash and Cash Equivalents in an amount equal to
102% of the outstanding Tranche B L/C Obligations and shall deposit such Cash
and Cash Equivalents in a special collateral account pursuant to arrangements
satisfactory to the Administrative Agent at the Administrative Agent’s office in
the name of the Parent Borrower, ARC or ARL, as applicable, but under the sole
dominion and control of the Administrative Agent, for the benefit of the
Fronting Banks and the Tranche B Lenders.

 

(d)         Upon the request of the Parent Borrower made within two Business
Days following any Revaluation Date, the Administrative Agent will, so long as
no Default then exists, release Cash Collateral to the Parent Borrower or the
applicable Designated Subsidiary Borrower, as the case may be, to the extent
that such Cash Collateral is no longer required pursuant to Section 2.04(b) or
(c), as applicable.

 

(e)         The Administrative Agent or the Applicable Issuing Party may, at any
time and from time to time after the initial deposit of Cash Collateral pursuant
to Section 2.04(b) or (c), request additional Cash Collateral to the extent the
amount of Cash Collateral provided pursuant thereto is no longer sufficient due
to exchange rate fluctuations.

 

2.05        Termination or Reduction of Commitments.  The Parent Borrower may,
upon notice to the Administrative Agent, terminate, or from time to time
permanently reduce, the Tranche A Commitments or the Tranche B Commitments;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Parent Borrower shall not terminate or reduce the Tranche A Commitments if,
after giving effect thereto the Tranche A L/C Obligations would exceed the
amount of the aggregate Tranche A Commitments then in effect, and (iv) the
Parent Borrower shall not terminate or reduce the Tranche B Commitments if,
after giving effect thereto, the Tranche B Obligations would exceed the
aggregate Tranche B Commitments then in effect.  The Administrative Agent will
promptly notify the Lenders of any such notice of termination or reduction of
the Commitments.  Any reduction of the Commitments shall be applied to the
Commitment of each Lender according to its Applicable Percentage.  All fees
accrued until the effective date of any termination of the Commitments shall be
paid on the effective date of such termination.

 

55

--------------------------------------------------------------------------------


 

2.06        Repayment of Loans.  The Parent Borrower shall repay to the Lenders
on the Maturity Date the aggregate principal amount of Loans outstanding on such
date.

 

2.07        Interest.

 

(a)         Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate plus (in the case of a
Eurocurrency Rate Loan of any Lender which is lent from a Lending Office in the
United Kingdom or a Participating Member State) the Mandatory Cost; and
(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate.

 

(b)         (i)  If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(ii)         If any amount (other than principal of any Loan) payable by a
Borrower under any Credit Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)        Upon the request of the Required Lenders, while any Event of
Default exists, each Borrower shall pay interest on the principal amount of all
its outstanding Obligations hereunder at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iv)        Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.

 

(c)         Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.08        Fees.  In addition to certain fees described in subsections (h) and
(i) of Section 2.03:

 

(a)         Commitment Fee.  The Parent Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage, a commitment fee equal to (i) in the case of the Tranche A
Commitments, the Applicable Rate times the actual daily amount by which the
combined Tranche A Commitments exceed the Tranche A L/C Obligations and (ii) in
the case of the Tranche B Commitments, the Applicable Rate times the actual
daily amount by which the combined Tranche B Commitments exceed the Tranche B
Obligations. 

 

56

--------------------------------------------------------------------------------


 

The commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the tenth
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period.  The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

 

(b)         Other Fees.  The Borrowers shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

 

2.09        Computation of Interest and Fees.  All computations of interest for
Base Rate Loans (including Base Rate Loans determined by reference to the
Eurocurrency Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year), or, in the case of interest in respect
of Loans denominated in Alternative Currencies as to which market practice
differs from the foregoing, in accordance with such market practice.  Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid; provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.11(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

2.10        Evidence of Debt.

 

(a)         The Credit Extensions made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business.  The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon.  Any failure to so record or
any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrowers hereunder to pay any amount owing with respect to
the Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through the Administrative Agent, the Parent Borrower shall execute
and deliver to such Lender (through the Administrative Agent) a Note, which
shall evidence such Lender’s Loans in addition to such accounts or records. 
Each Lender may attach schedules to its Note and endorse thereon the date, Type
(if applicable), amount and maturity of its Loans and payments with respect
thereto.

 

57

--------------------------------------------------------------------------------


 

(b)         In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit.  In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

2.11        Payments Generally; Administrative Agent’s Clawback.

 

(a)         General.  All payments to be made by the Borrowers shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein and except with respect
to principal of and interest on Loans denominated in an Alternative Currency,
all payments by the Borrowers hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Administrative Agent’s Office in Dollars and in Same Day Funds
not later than 2:00 p.m. on the date specified herein.  Except as otherwise
expressly provided herein, all payments by the Borrowers hereunder (i) in the
case of principal and interest on Loans denominated in an Alternative Currency
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, (ii) in the case of Fronted Letters of
Credit, to the Administrative Agent, for the account of the issuing Fronting
Bank, at the applicable Administrative Agent’s Office in Dollars or the
applicable Alternative Currency and in Same Day Funds not later than the
Applicable Time specified by the Administrative Agent on the dates specified
herein and (iii) in the case of Several Letters of Credit, to the Administrative
Agent, for the account of the Lenders who have issued such Letter of Credit in
each case at the applicable Administrative Agent’s Office in Same Day Funds not
later than the time specified by the Administrative Agent on the dates specified
herein. Without limiting the generality of the foregoing, the Administrative
Agent may require that any payments due under this Agreement be made in the
United States.  If, for any reason, any Borrower is prohibited by any Law from
making any required payment hereunder in an Alternative Currency, such Borrower
shall make such payment in Dollars equal to the Dollar Equivalent of the
Alternative Currency payment amount.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent (i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

 

(b)         (i)  Funding by Lenders; Presumption by Administrative Agent. 
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent

 

58

--------------------------------------------------------------------------------


 

may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount.  In such event, if
a Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans.  If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by such Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

(ii)         Payments by Borrowers; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from a Borrower prior
to the date on which any payment is due to the Administrative Agent for the
account of the Lenders or the Fronting Banks hereunder that such Borrower will
not make such payment, the Administrative Agent may assume that such Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or such Fronting Bank, as the
case may be, the amount due.  In such event, if such Borrower has not in fact
made such payment, then each of the Lenders or such Fronting Bank, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such Fronting Bank, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Overnight Rate.

 

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)         Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the applicable Borrower by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

59

--------------------------------------------------------------------------------


 

(d)         Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans, to fund Several Letters of Credit, to purchase
participations in Letters of Credit and to make payments pursuant to
Section 10.04(c) are several and not joint.  The failure of any Lender to make
any Loan, to fund any Several Letter of Credit, to purchase a participation in
any Letter of Credit or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to fund a Several Letter of
Credit, to purchase its participation in a Letter of Credit or make its payment
under Section 10.04(c).

 

(e)         Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.12        Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Loans made by it, or in L/C
Obligations held by it, resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or L/C Obligations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and participations or subparticipations in L/C
Obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Total Outstandings and other amounts owing
them, provided that:

 

(i)          if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)         the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of a Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.15, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant,
other than an assignment to the Parent Borrower or any Subsidiary thereof (as to
which the provisions of this Section shall apply).

 

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to

 

60

--------------------------------------------------------------------------------


 

such participation as fully as if such Lender were a direct creditor of such
Borrower in the amount of such participation.

 

2.13        Designated Subsidiary Borrowers.

 

(a)         The Parent Borrower may at any time, upon not less than 10 Business
Days’ notice to the Administrative Agent, designate any additional Subsidiary of
the Parent Borrower (an “Applicant Borrower”) as a Designated Subsidiary
Borrower to request Tranche A Letters of Credit hereunder by delivering to the
Administrative Agent (which shall promptly deliver counterparts thereof to each
Lender) a duly executed notice and agreement in substantially the form of
Exhibit H (a “Designated Subsidiary Borrower Request and Assumption
Agreement”).  The parties hereto acknowledge and agree that prior to any
Applicant Borrower becoming entitled to utilize the credit facilities provided
for herein such Applicant Borrower shall have executed a Security Agreement and
a Control Agreement and the Administrative Agent and the Tranche A Lenders shall
have received such supporting resolutions, incumbency certificates, opinions of
counsel and other documents or information, in form, content and scope
reasonably satisfactory to the Administrative Agent, as may be required by the
Administrative Agent or the Majority Tranche A Lenders in their sole
discretion.  If the Administrative Agent and the Tranche A Lenders agree that an
Applicant Borrower shall be entitled to request Tranche A Letters of Credit
hereunder, then promptly following receipt of all such Security Documents and
requested resolutions, incumbency certificates, opinions of counsel and other
documents or information, the Administrative Agent shall send a notice in
substantially the form of Exhibit I (a “Designated Subsidiary Borrower
Notice”) to the Parent Borrower and the Tranche A Lenders specifying the
effective date upon which such Applicant Borrower shall constitute a Designated
Subsidiary Borrower for purposes hereof, whereupon each of the Tranche A Lenders
agrees to permit such Designated Subsidiary Borrower to request Tranche A
Letters of Credit hereunder, on the terms and conditions set forth herein, and
each of the parties agrees that such Designated Subsidiary Borrower otherwise
shall be a Borrower for all purposes of this Agreement; provided that no Letter
of Credit Application may be submitted by or on behalf of such Designated
Subsidiary Borrower until the date five Business Days after such effective date.

 

(b)         The Obligations of the Parent Borrower (except as otherwise provided
herein or in any other Credit Document) and the Obligations of each Designated
Subsidiary Borrower shall be several in nature and no Designated Subsidiary
Borrower will be liable for the Obligations of another Borrower.  The Parent
Borrower will advise the Administrative Agent as to any change in the
Facility-wide Liability Percentages of the Borrowers resulting from any addition
or release of a Designated Subsidiary Borrower and the Administrative Agent will
provide a revised Schedule 1.01(c) reflecting such change to the Parent Borrower
and the Lenders..

 

(c)         Each Subsidiary of the Parent Borrower that is or becomes a
“Designated Subsidiary Borrower” pursuant to this Section 2.13 hereby
irrevocably appoints the Parent Borrower as its agent for all purposes relevant
to this Agreement and each of the other Credit Documents, including (i) the
giving and receipt of notices and (ii) the execution and delivery of all
documents, instruments and certificates contemplated herein and all
modifications hereto.  Any acknowledgment, consent, direction, certification or
other action which might otherwise be valid

 

61

--------------------------------------------------------------------------------


 

or effective only if given or taken by all Borrowers, or by each Borrower acting
singly, shall be valid and effective if given or taken only by the Parent
Borrower, whether or not any such other Borrower joins therein.  Any notice,
demand, consent, acknowledgement, direction, certification or other
communication delivered to the Parent Borrower in accordance with the terms of
this Agreement shall be deemed to have been delivered to each Designated
Subsidiary Borrower.

 

(d)         The Parent Borrower may from time to time, upon not less than 5
Business Days’ notice from the Parent Borrower to the Administrative Agent (or
such shorter period as may be agreed by the Administrative Agent in its sole
discretion), terminate a Designated Subsidiary Borrower’s status as such,
provided that there are no Letters of Credit issued for the account of such
Designated Subsidiary Borrower or other amounts payable by such Designated
Subsidiary Borrower on account of any Letters of Credit issued for its account,
as of the effective date of such termination. The Administrative Agent will
promptly notify the Lenders of any such termination of a Designated Subsidiary
Borrower’s status.

 

2.14        Increase in Commitments.

 

(a)         Request for Increases to Commitments.  The Parent Borrower shall
have the right at any time prior to the date that is 30 days prior to the
Maturity Date to increase the Tranche A Commitments hereunder by an amount (for
all such requests) not exceeding $500,000,000  and to increase the Tranche B
Commitments hereunder by an amount (for all such requests) not exceeding
$200,000,000 by adding to this Agreement one or more other Eligible Assignees
(which may include any existing Lender, with the consent of such Lender in its
sole discretion) (each such bank, a “Supplemental Lender”) with the approval of
(x) the Administrative Agent (which approval shall not be unreasonably withheld
or delayed); provided that no consent of the Administrative Agent will be
required in the case of any such Eligible Assignee that is a Lender or an
Affiliate of a Lender and (y) each Fronting Bank (which approval shall not be
unreasonably withheld or delayed), provided that (i) each Supplemental Lender
shall have entered into an agreement pursuant to which such Supplemental Lender
shall undertake a Commitment (or, if such Supplemental Lender is an existing
Lender, pursuant to which its Commitment shall be increased), (ii) such
Commitment of any Supplemental Lender that is not an existing Lender shall be in
an amount of at least $25,000,000, (iii) such Commitment (together with the
increased Commitment(s) of all other Supplemental Lenders being provided at such
time) shall be in an aggregate amount of at least $25,000,000, and (iv) if such
Supplemental Lender will need to be a Participating Bank, a Fronting Bank shall
have agreed to front for such Supplemental Lender under Several Letters of
Credit on terms satisfactory to such Fronting Bank.

 

(b)         Required Supplemental Lender Documentation.  Each such Supplemental
Lender shall enter into an agreement in form and substance satisfactory to the
Parent Borrower and the Administrative Agent and its counsel pursuant to which
such Supplemental Lender shall, as of the effective date of such increase in the
Commitments (which shall be a Business Day and, unless the Administrative Agent
otherwise agrees, on which no issuance, amendment, renewal or extension of any
Letter of Credit is scheduled to occur or no Borrowing is scheduled to be made,
each a “Supplemental Commitment Date”), undertake a Commitment (or, if any such
Supplemental Lender is an existing Lender, its Commitment shall be in addition
to such Lender’s

 

62

--------------------------------------------------------------------------------


 

Commitment hereunder on such date) and such Supplemental Lender shall thereupon
become (or continue to be) a “Lender” for all purposes hereof.

 

(c)         Conditions to Effectiveness of Increase.  Notwithstanding the
foregoing, no increase in the aggregate Commitments hereunder pursuant to this
Section shall be effective unless:

 

(i)          the Parent Borrower shall have given the Administrative Agent
notice of any such increase at least ten Business Days prior to the applicable
Supplemental Commitment Date;

 

(ii)         no Default shall have occurred and be continuing on the applicable
Supplemental Commitment Date; and

 

(iii)        the Parent Borrower shall have delivered to the Administrative
Agent a certificate of each Borrower under the Commitment being increased dated
as of the Supplemental Commitment Date signed by a Responsible Officer of such
Borrower (x) certifying and attaching the resolutions adopted by such Borrower
approving or consenting to such increase, and (y) certifying that, before and
after giving effect to such increase, (A) each of the representations and
warranties of the Borrowers contained in this Agreement and the other Credit
Documents shall be true in all material respects on and as of the applicable
Supplemental Commitment Date with the same force and effect as if made on and as
of such date (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date); and (B) no
Default exists.

 

(d)         Revised Percentages and Letter of Credit Amendments.  The
Administrative Agent shall promptly notify the Lenders of the new Applicable
Percentages after giving effect to the Supplemental Commitment. Promptly after
the Supplemental Commitment Date, the L/C Administrators shall amend the
outstanding Several Letters of Credit under the Commitment being increased to
reflect the new “Commitment share” of each Lender (including the Supplemental
Lenders) and prior to the date a Several Letter of Credit has been amended to
give effect to such new “Commitment share,” each Supplemental Lender shall be
deemed to irrevocably and unconditionally purchase from each Lender who has
issued such Several Letter of Credit, a risk participation in such Several
Letter of Credit in an amount such that after giving effect to such purchase,
each Lender (including the Supplemental Lender) has its Applicable Percentage of
such Several Letter of Credit.  In the event of an increase in the Tranche B
Commitments, on the Supplemental Commitment Date, the Administrative Agent will
reallocate the Loans among the Tranche B Lenders to reflect the new Applicable
Percentages of the Tranche B Lenders, the Supplemental Lender shall pay the
Administrative Agent its Applicable Percentage of the outstanding Loans and the
Parent Borrower shall pay compensation, if any, to the Lenders under
Section 3.05 resulting from such reallocation as if such reallocation were a
prepayment.

 

(e)         Conflicting Provisions.  This Section shall supersede any provisions
in Section 2.12 or 10.01 to the contrary.

 

63

--------------------------------------------------------------------------------


 

2.15        Cash Collateral.

 

(a)         Certain Credit Support Events.  At any time that a Tranche B Lender
is a Defaulting Lender, immediately upon the request of the Administrative Agent
or a Fronting Bank, the Parent Borrower shall deliver (or shall cause the
Designated Subsidiary Borrowers to deliver) to the Administrative Agent Cash
Collateral or Cash Equivalents in an amount sufficient to cover 102% of all
Fronting Exposure of such Fronting Bank with respect to Tranche B Letters of
Credit (after giving effect to Section 2.16(a)(iv) and any Cash Collateral
provided by the Defaulting Lender).

 

(b)         Grant of Security Interest.  All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained (x) in
the case of funds deposited by a Borrower, in a blocked deposit or securities
account at the Administrative Agent or such other financial institution as is
acceptable to the Administrative Agent (each, a “Borrower L/C Collateral
Account”) which shall be invested in Eligible Securities and (y) in the case of
Cash Collateral provided by a Defaulting Lender, in blocked, non-interest
bearing deposit accounts at the Administrative Agent.  Each Borrower, and to the
extent provided by any Lender, such Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the Fronting Banks and the Lenders, and agrees to maintain, a first
priority security interest in all such cash and deposit accounts and all
balances in its Borrower L/C Collateral Account, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.15(c) and shall execute such additional documents as the
Administrative Agent may reasonably request to ensure that the Administrative
Agent, for the benefit of the Administrative Agent, the Fronting Banks and the
Lenders, has a first priority security interest in such Cash Collateral.  If at
any time the Administrative Agent determines that Cash Collateral is subject to
any right or claim of any Person other than the Administrative Agent as herein
provided, or that the total amount of such Cash Collateral is less than the
applicable Fronting Exposure and other obligations secured thereby, the
applicable Borrower or the relevant Defaulting Lender will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.

 

(c)         Application.  Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.15 or
Sections 2.03, 2.04, 2.16 or 8.02 in respect of Letters of Credit shall be held
and applied to the satisfaction of the specific L/C Obligations, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

 

(d)         Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee

 

64

--------------------------------------------------------------------------------


 

following compliance with Section 10.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a
Borrower shall not be released during the continuance of a Default (and
following application as provided in this Section 2.15 may be otherwise applied
in accordance with Section 8.03), and (y) the Person providing Cash Collateral
and the applicable Fronting Bank may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 

2.16        Defaulting Lenders.

 

(a)         Adjustments.  Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)          Waivers and Amendments.  That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 10.01.

 

(ii)         Reallocation of Payments.  Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender (including amounts
owed in its capacity as a Participating Bank) to the Fronting Banks hereunder;
third, if so determined by the Administrative Agent or requested by a Fronting
Bank, to be held as Cash Collateral for future funding obligations of that
Defaulting Lender of any participation in any Fronted Letter of Credit or
Several Letter of Credit as to which it is a Participating Bank; fourth, as the
Parent Borrower may request (so long as no Default exists), to the funding of
any Loan or Cash Collateralization of any Several Letter of Credit in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Parent Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans or Several Letters of Credit
under this Agreement; sixth, to the payment of any amounts owing to the Lenders
or the Fronting Banks as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or any Fronting Bank against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default exists, to the payment of any
amounts owing to the applicable Borrower as a result of any judgment of a court
of competent jurisdiction obtained by such Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction;

 

65

--------------------------------------------------------------------------------


 

provided that if (x) such payment is a payment of the principal amount of any
Loans or L/C Borrowings in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans or L/C Borrowings were made at a
time when the conditions set forth in Section 4.02 were satisfied or waived,
such payment shall be applied solely to pay the Loans of, and L/C Borrowings
owed to, all non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or L/C Borrowings owed to, that Defaulting
Lender.  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay any amount owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents thereto.

 

(iii)        Certain Fees.  That Defaulting Lender (x) shall not be entitled to
receive a commitment fee pursuant to Section 2.08(a) and (y) shall be limited in
its right to receive Letter of Credit Fees as provided in Section 2.03(h).

 

(iv)        Reallocation of Applicable Percentages to Reduce Fronting Exposure. 
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Fronted Letters of Credit pursuant to
Section 2.03, the “Applicable Percentage” of each non-Defaulting Lender shall be
computed without giving effect to the Commitment of that Defaulting Lender;
provided, that, (i) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Default exists; and
(ii) such reallocation shall be given effect only to the extent that the
aggregate obligation of each non-Defaulting Lender to issue, acquire, refinance
or fund participations in Letters of Credit shall not exceed the positive
difference, if any, of (1) the Commitment of that non-Defaulting Lender minus
(2) the aggregate Outstanding Amount of that Lender.

 

(b)         Defaulting Lender Cure.  If the Parent Borrower, the Administrative
Agent and the Fronting Banks agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages (without giving effect
to Section 2.16(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of a Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

66

--------------------------------------------------------------------------------


 

ARTICLE III.   TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01        Taxes.

 

(a)         Payments Free of Taxes; Obligation to Withhold; Payments on Account
of Taxes.  (i)  Any and all payments by or on account of any obligation of a
Borrower hereunder or under any other Credit Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes.  If, however, applicable Laws require the Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by such Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

 

(ii)         If any Borrower or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by such Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or Fronting Bank, as the case may be, receives
an amount equal to the sum it would have received had no such withholding or
deduction been made.

 

(iii)        If any Borrower or the Administrative Agent shall be required by
any applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Borrower or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount so withheld or
deducted by it to the relevant Governmental Authority in accordance with such
Laws, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by such Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent,  any Lender, L/C Issuer or
Fronting Bank, as the case may be, receives an amount equal to the sum it would
have received had no such withholding or deduction been made.

 

(b)         Payment of Other Taxes by the Borrowers.  Without limiting or
expanding the provisions of subsection (a) above, each Borrower shall timely pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable Laws.

 

67

--------------------------------------------------------------------------------


 

(c)         Tax Indemnifications.  (i)  Without limiting or expanding the
provisions of subsection (a) or (b) above, each Borrower shall indemnify the
Administrative Agent, each Lender, each L/C Issuer and each Fronting Bank, and
shall make payment in respect thereof within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) withheld or deducted by such Borrower or the
Administrative Agent or paid by the Administrative Agent, such Lender, L/C
Issuer or such Fronting Bank, as the case may be, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  Each Borrower shall also, and does hereby, indemnify
the Administrative Agent, and shall make payment in respect thereof within 10
days after demand therefor, for any amount which a Lender, a L/C Issuer or a
Fronting Bank for any reason fails to pay indefeasibly to the Administrative
Agent as required by clause (ii) of this subsection.  The applicable Lender, L/C
Issuer or Fronting Bank shall indemnify the Borrower, and make payment in
respect thereof, within 10 days after demand therefor, for any amount which
Borrower is required to pay to the Administrative Agent pursuant to the
immediately preceding sentence.  A certificate as to the amount of any such
payment or liability delivered to such Borrower by a Lender , L/C Issuer or
Fronting Bank (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or such L/C
Issuer or Fronting Bank, shall be conclusive absent manifest error.

 

(ii)         Without limiting or expanding the provisions of subsection (a), 
(b)  or (c)(i) above, each Lender, each L/C Issuer and each Fronting Bank shall
indemnify each Borrower and the Administrative Agent, and shall make payment in
respect thereof within 10 days after demand therefor, against any and all Taxes
and any and all related losses, claims, liabilities, penalties, interest and
expenses (including the fees, charges and disbursements of any counsel for such
Borrower or the Administrative Agent) incurred by or asserted against such
Borrower or the Administrative Agent by any Governmental Authority as a result
of the failure by such Lender, L/C Issuer or Fronting Bank, as the case may be,
to deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Lender, L/C Issuer or Fronting
Bank, as the case may be, to such Borrower or the Administrative Agent pursuant
to subsection (e).  Each Lender, each L/C Issuer and Fronting Bank hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender, L/C Issuer or Fronting Bank, as the case may be,
under this Agreement or any other Credit Document against any amount due to the
Administrative Agent under this clause (ii).  The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender, a L/C
Issuer or a Fronting Bank, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all other Obligations.

 

(iii)        Evidence of Payments.  Upon request by any Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by such
Borrower or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, such Borrower shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority

 

68

--------------------------------------------------------------------------------


 

evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such
Borrower or the Administrative Agent, as the case may be.

 

(d)         Status of Lenders; Tax Documentation.  (i)  Each Lender, each L/C
Issuer and each Fronting Bank shall deliver to each Borrower and to the
Administrative Agent,  when reasonably requested by such Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit such Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Credit Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s, L/C Issuer’s or Fronting Bank’s entitlement to any available exemption
from, or reduction of, applicable Taxes in respect of any payments to be made to
such Lender, such L/C Issuer or such Fronting Bank by any Borrower pursuant to
this Agreement or otherwise to establish such Lender’s, such L/C Issuer’s or
such Fronting Bank’s status for withholding tax purposes in the applicable
jurisdiction.

 

(ii)         Without limiting the generality of the foregoing, if a Borrower is
resident for tax purposes in the United States,

 

(A)          any Lender, L/C Issuer or Fronting Bank that is a “United States
person” within the meaning of Section 7701(a)(30) of the Code shall deliver to
the Parent Borrower and the Administrative Agent executed originals of Internal
Revenue Service Form W-9 or such other documentation or information prescribed
by applicable Laws or reasonably requested by the Parent Borrower or the
Administrative Agent as will enable the Parent Borrower or the Administrative
Agent, as the case may be, to determine whether or not such Lender, L/C Issuer
or Fronting Bank is subject to backup withholding or information reporting
requirements; and

 

(B)           each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to any payments hereunder or under any other Credit Document shall
deliver to the Parent Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender, L/C Issuer or Fronting Bank under this
Agreement (and from time to time thereafter upon the request of the Parent
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

 

(I)          executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

 

(II)         executed originals of Internal Revenue Service Form W-8ECI,

 

69

--------------------------------------------------------------------------------


 

(III)       executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

 

(IV)       in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Parent Borrower within the meaning of section 881(c)(3)(B) of the Code,
or (C) a “controlled foreign corporation” described in section 881(c)(3)(C) of
the Code and (y) executed originals of Internal Revenue Service Form W-8BEN, or

 

(V)         executed originals of any other form prescribed by applicable Laws
as a basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Parent Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made.

 

(iii)        Each Lender, L/C Issuer and Fronting Bank shall promptly (A) notify
the Parent Borrower and the Administrative Agent of any change in circumstances
which would modify or render invalid any claimed exemption or reduction, and
(B) take such steps as shall not be disadvantageous to it, in the reasonable
judgment of such Lender, L/C Issuer or Fronting Bank and as may be reasonably
necessary (including the re-designation of its Lending Office) to avoid any
requirement of applicable Laws of any jurisdiction that a Borrower or the
Administrative Agent make any withholding or deduction for taxes from amounts
payable to such Lender, L/C Issuer or Fronting Bank.

 

(e)         Treatment of Certain Refunds.  Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender, a L/C Issuer or a Fronting Bank, or have
any obligation to pay to any Lender, any L/C Issuer or any Fronting Bank, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender , L/C Issuer or Fronting Bank, as the case may be.  If the Administrative
Agent, any Lender, any L/C Issuer or any Fronting Bank determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by a Borrower or with respect
to which such Borrower has paid additional amounts pursuant to this Section, it
shall pay to such Borrower an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by such Borrower
under this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses and net of any loss or gain realized
in the conversion of such funds from or to another currency, incurred by the
Administrative Agent, such Lender , L/C Issuer or Fronting Bank, as the case may
be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that such
Borrower, upon the request of the Administrative Agent, such Lender, such L/C
Issuer or such Fronting Bank, agrees to repay the amount paid over to such
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender, such L/C
Issuer or such Fronting Bank in the event the Administrative Agent, such

 

70

--------------------------------------------------------------------------------


 

Lender, such L/C Issuer or such Fronting Bank is required to repay such refund
to such Governmental Authority.  This subsection shall not be construed to
require the Administrative Agent, any Lender , L/C Issuer or Fronting Bank to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrowers or any other Person.

 

3.02        Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans (whether denominated in Dollars or an Alternative
Currency), or to determine or charge interest rates based upon the Eurocurrency
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars or
any Alternative Currency in the applicable interbank market, then, on notice
thereof by such Lender to the Parent Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurocurrency Rate Loans in the
affected currency or currencies or, in the case of Eurocurrency Rate Loans in
Dollars, to convert Base Rate Loans to Eurocurrency Rate Loans, shall be
suspended until such Lender notifies the Administrative Agent and the Parent
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Parent Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable
and such Loans are denominated in Dollars, convert all such Eurocurrency Rate
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans.  Upon any such
prepayment or conversion, the Parent Borrower shall also pay accrued interest on
the amount so prepaid or converted.

 

3.03        Inability to Determine Rates.  If the Majority Tranche B Lenders
determine that for any reason in connection with any request for a Eurocurrency
Rate Loan or a conversion to or continuation thereof that (a) deposits (whether
in Dollars or an Alternative Currency) are not being offered to banks in the
applicable offshore interbank market for such currency for the applicable amount
and Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in Dollars or an Alternative Currency), or (c) the Eurocurrency Rate
for any requested Interest Period with respect to a proposed Eurocurrency Rate
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Eurocurrency Rate Loan, the Administrative Agent will promptly so notify
the Parent Borrower and each Tranche B Lender.  Thereafter, the obligation of
the Tranche B Lenders to make or maintain Eurocurrency Rate Loans in the
affected currency or currencies shall be suspended until the Administrative
Agent (upon the instruction of the Majority Tranche B Lenders) revokes such
notice.  Upon receipt of such notice, the Parent Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans in the affected currency or currencies or, failing that, will be deemed to
have converted such request into a request for a Borrowing of, or conversion to
or continuation of,  Base Rate Loans in the amount specified therein.

 

71

--------------------------------------------------------------------------------


 

3.04        Increased Costs; Reserves on Eurocurrency Rate Loans.

 

(a)         Increased Costs Generally.  If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except (A) any reserve requirement contemplated by
Section 3.04(e) and (B) the requirements of the Bank of England and the
Financial Services Authority or the European Central Bank reflected in the
Mandatory Cost, other than as set forth below) or any Fronting Bank;

 

(ii)         subject any Lender or any Fronting Bank to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurocurrency Rate Loan made by it, or
change the basis of taxation of payments to such Lender or such Fronting Bank in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or such Fronting Bank);

 

(iii)        result in the failure of the Mandatory Cost, as calculated
hereunder, to represent the cost to any Lender of complying with the
requirements of the Bank of England and/or the Financial Services Authority or
the European Central Bank in relation to its making, funding or maintaining
Eurocurrency Rate Loans; or

 

(iv)        impose on any Lender or any Fronting Bank or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such Fronting Bank of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or such Fronting Bank hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or such Fronting Bank, the
Parent Borrower will pay (or cause the applicable Designated Subsidiary Borrower
to pay) to such Lender or such Fronting Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Fronting
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b)         Capital Requirements.  If any Lender or any Fronting Bank determines
that any Change in Law affecting such Lender or such Fronting Bank or any
Lending Office of such Lender or such Lender’s or such Fronting Bank’s holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Fronting Bank’s capital or
on the capital of such Lender’s or such Fronting Bank’s holding company, if any,
as a consequence of this Agreement, the Commitments of such Lender or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of

 

72

--------------------------------------------------------------------------------


 

Credit issued by such Fronting Bank or such Lender, to a level below that which
such Lender or such Fronting Bank or such Lender’s or such Fronting Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Fronting Bank’s policies and the policies of
such Lender’s or such Fronting Bank’s holding company with respect to capital
adequacy), then from time to time the Parent Borrower will pay (or cause the
applicable Designated Subsidiary Borrower to pay) to such Lender or such
Fronting Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Fronting Bank or such Lender’s or such Fronting
Bank’s holding company for any such reduction suffered.

 

(c)         Certificates for Reimbursement.  A certificate of a Lender or a
Fronting Bank setting forth the amount or amounts necessary to compensate such
Lender or such Fronting Bank or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Parent
Borrower shall be conclusive absent manifest error.  The Parent Borrower shall
pay (or cause the applicable Designated Subsidiary Borrower to pay) such Lender
or such Fronting Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)         Delay in Requests.  Failure or delay on the part of any Lender or
any Fronting Bank to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or such Fronting
Bank’s right to demand such compensation, provided that the Borrowers shall not
be required to compensate a Lender or a Fronting Bank pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than 90 days prior to the date that such Lender or such Fronting
Bank, as the case may be, notifies the Parent Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
Fronting Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

(e)         Additional Reserve Requirements.  The Parent Borrower shall pay to
each Lender, (i) as long as such Lender shall be required to maintain reserves
with respect to liabilities or assets consisting of or including Eurocurrency
funds or deposits (currently known as “Eurocurrency liabilities”), additional
interest on the unpaid principal amount of each Eurocurrency Rate Loan equal to
the actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), and (ii) as long as such Lender shall be required to comply with
any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Parent Borrower shall have received at least 10 days’ prior
notice (with a copy to the Administrative Agent) of such additional interest or
costs from such

 

73

--------------------------------------------------------------------------------


 

Lender.  If a Lender fails to give notice 10 days prior to the relevant Interest
Payment Date, such additional interest or costs shall be due and payable 10 days
from receipt of such notice.

 

3.05        Compensation for Losses.  Upon demand of any Tranche B Lender (with
a copy to the Administrative Agent) from time to time, the Parent Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any
Eurocurrency Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by the Parent Borrower (for a reason other than the
failure of such Lender to make a Loan) to prepay, borrow, continue or convert
any Eurocurrency Rate Loan on the date or in the amount notified by the Parent;

 

(c)           any failure by the Parent Borrower to make payment of any Loan or
drawing under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or

 

(d)           any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the Parent
Borrower pursuant to Section 10.13;

 

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract.  The Parent Borrower
shall also pay any customary administrative fees charged by such Lender in
connection with the foregoing.

 

For purposes of calculating amounts payable by the Parent Borrower to the
Tranche B Lenders under this Section 3.05, each Tranche B Lender shall be deemed
to have funded each Eurocurrency Rate Loan made by it at the Eurocurrency Rate
for such Loan by a matching deposit or other borrowing in the offshore interbank
market for such currency for a comparable amount and for a comparable period,
whether or not such Eurocurrency Rate Loan was in fact so funded.

 

3.06        Mitigation Obligations; Replacement of Lenders.

 

(a)         Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or a Borrower is required to pay any additional
amount to any Lender, any Fronting Bank, or any Governmental Authority for the
account of any Lender or any Fronting Bank pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender or such
Fronting Bank shall, as applicable, use reasonable efforts to designate a
different Lending Office for funding or booking its Loans or Letters of Credit
(or participations therein) hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or such Fronting Bank, such designation

 

74

--------------------------------------------------------------------------------


 

or assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender or such Fronting Bank, as the case may be, to any
unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender or such Fronting Bank, as the case may be.  The
Parent Borrower hereby agrees to pay (or cause the applicable Designated
Subsidiary Borrower to pay) all reasonable costs and expenses incurred by any
Lender or any Fronting Bank in connection with any such designation or
assignment.

 

(b)         Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Parent Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, the Parent Borrower may replace such Lender in
accordance with Section 10.13.

 

3.07        Survival.  All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all
Obligations hereunder, and resignation of the Administrative Agent.

 

ARTICLE IV.   CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01        Conditions of Initial Credit Extension.  The obligation of each
Fronting Bank and each Lender to make its initial Credit Extension (including
its obligations under any Existing Letter of Credit) hereunder is subject to
satisfaction of the following conditions precedent:

 

(a)         The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles or sent by electronic mail (followed promptly
by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Borrower, each dated the Closing Date (or, in
the case of certificates of governmental officials, a recent date before the
Closing Date):

 

(i)          executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Parent Borrower;

 

(ii)         a Note executed by the Parent Borrower in favor of each Tranche B
Lender requesting a Note;

 

(iii)        an opinion, in form and substance reasonably satisfactory to the
Administrative Agent, addressed to the Administrative Agent and each of the
Lenders from (A) Cahill Gordon & Reindel LLP, special U.S. counsel to the
Borrowers, (B) Conyers, Dill & Pearman, special Bermuda counsel to the
Borrowers, (iii) Inglish and Monaco, P.C., special Missouri counsel to AIC,
(C) Lamson, Dugan & Murray, LLP, special Nebraska counsel to ARC and AESIC,
(D) Reynolds Porter Chamberlain LLP, special English and Welsh counsel to Arch
Europe, and (E) A&L Goodbody, special Irish counsel to AREUL;

 

75

--------------------------------------------------------------------------------


 

(iv)          a certificate signed by the President, any Vice President, Chief
Executive Officer, Chief Financial Officer, Controller or Chief Operating
Officer of each Borrower, and attested to by the Secretary or any Assistant
Secretary of such Borrower, together with (x) copies of its Organizational
Documents, (y) the resolutions relating to the Credit Documents and (z) an
incumbency certificate evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Credit Documents to which such
Borrower is a party;

 

(v)           a certificate signed by a Responsible Officer of each Designated
Subsidiary Borrower (A) certifying that the conditions specified in Sections
4.02(a) and (b) have been satisfied and (B) either attaching copies of all
consents, licenses and approvals required in connection with the execution,
delivery and performance by such Borrower and the validity against such Borrower
of the Credit Documents to which it is a party, and such consents, licenses and
approvals shall be in full force and effect, or stating that no such consents,
licenses or approvals are so required; and

 

(vi)          a certificate signed by a Responsible Officer of the Parent
Borrower certifying (A) that the conditions specified in Sections 4.02(a) and
(b) have been satisfied; (B) either attaching copies of all consents, licenses
and approvals required in connection with the execution, delivery and
performance by the Parent Borrower and the validity against the Parent Borrower
of the Credit Documents to which it is a party, and such consents, licenses and
approvals shall be in full force and effect, or stating that no such consents,
licenses or approvals are so required; and (C) that there has been no event or
circumstance since December 31, 2010, that has had or would be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

 

(b)         All corporate and legal proceedings and all instruments and
agreements in connection with the transactions contemplated by this Agreement
and the other Credit Documents shall be reasonably satisfactory in form and
substance to the Administrative Agent, and the Administrative Agent shall have
received all information and copies of all certificates, documents and papers,
including certificates of existence or good standing certificates, as
applicable, and any other records of corporate proceedings and governmental
approvals, if any, which the Administrative Agent reasonably may have requested
in connection therewith, such documents and papers where appropriate to be
certified by proper corporate or governmental authorities.

 

(c)         Since December 31, 2010, nothing shall have occurred which has had,
or would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

 

(d)         No actions, suits or proceedings by any entity (private or
governmental) shall be pending against the Parent Borrower or any of its
Subsidiaries (i) with respect to this Agreement, any other Credit Document, the
Transactions or any of the transactions contemplated hereby or thereby or (ii)
which has had, or would reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect.

 

76

--------------------------------------------------------------------------------


 

(e)         Each Designated Subsidiary Borrower shall have a Financial Strength
Rating of at least “A-.”

 

(f)                              On or prior to the Closing Date, the
Administrative Agent shall have received counterparts of the Security Agreement
executed by each Designated Subsidiary Borrower, together with:

 

(i)            all documents and instruments, including Uniform Commercial Code
financing statements where applicable, required by law in each applicable
jurisdiction or reasonably requested by the Administrative Agent to be filed,
registered or recorded to create or perfect the Liens intended to be created
under the Security Agreement;

 

(ii)           results of a recent search of the Uniform Commercial Code (or
equivalent) filings made with respect to each Designated Subsidiary Borrower in
the jurisdictions contemplated in clause (i) above (including, without
limitation, Washington, D.C., Bermuda, the United Kingdom and Ireland) which may
be reasonably requested by the Administrative Agent, and copies of the financing
statements (or similar documents) disclosed by such search and evidence
reasonably satisfactory to the Administrative Agent that the Liens indicated by
such financing statements (or similar documents) are permitted by the Security
Agreement or have been released; and

 

(iii)          for each Collateral Account, a Control Agreement;

 

and the Security Agreement shall be in full force and effect.

 

(g)         Evidence that the Existing Credit Agreement has been or concurrently
with the Closing Date is being terminated (other than as to any provisions that
survive termination thereof), all loans outstanding thereunder are being repaid
in full and all other amounts under the Existing Credit Agreement (other than
the Existing Letters of Credit and indemnities not then due and payable) are
being repaid in full, all Liens securing obligations under the Existing Credit
Agreement have been or concurrently with the Closing Date are being released.

 

(h)         The Administrative Agent shall have received a letter from the
Service of Process Agent indicating its consent to its appointment by the Parent
Borrower and each Designated Subsidiary Borrower as their agent to receive
service of process as specified in this Agreement.

 

(i)          Any fees required to be paid on or before the Closing Date shall
have been paid.

 

(j)          Unless waived by the Administrative Agent, the Borrower shall have
paid all reasonable fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).

 

77

--------------------------------------------------------------------------------


 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

4.02        Conditions to all Credit Extensions.  The obligation of each Lender
to honor any Request for Credit Extension (other than a Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans) is subject to the following conditions precedent:

 

(a)         The representations and warranties of each Borrower contained in
Article V or any other Credit Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
Section 5.09 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01

 

(b)         No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

 

(c)         The Administrative Agent and, if applicable, the Applicable Issuing
Party, shall have received a Request for Credit Extension in accordance with the
requirements hereof.  In the event such Credit Extension is pursuant to the
Tranche A Commitments, such Borrower shall have delivered a Borrowing Base
Certificate calculated as of the most recent Business Day.

 

(d)         In the case of a Credit Extension to be denominated in an
Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrative
Agent, the Required Lenders or the applicable Fronting Bank would make it
impracticable for such Credit Extension to be denominated in the relevant
Alternative Currency.

 

(e)         In addition to satisfaction of the conditions in clauses (a) through
(d), the obligation of each Lender to make its initial Credit Extension to
AESIC, AREUL and ASIC is subject to the satisfaction of the conditions that:

 

(i)            Such Designated Subsidiary Borrower shall have become a party to
the Security Agreement and the Control Agreement ; and

 

78

--------------------------------------------------------------------------------


 

(ii)           if requested by the Administrative Agent,  the Administrative
Agent shall have received an opinion, addressed to the Administrative Agent and
each of the Lenders, from counsel to such Designated Subsidiary Borrower and, if
such counsel is not licensed to practice in New York, an opinion of New York
counsel), in form and substance reasonably satisfactory to the Administrative
Agent regarding the creation and perfection of the security interest in the
Collateral Account subject to the Security Agreement and such Control Agreement;

 

(f)          In addition to satisfaction of the conditions in clauses (a)
through (d), the obligation of each Lender to make its initial Credit Extension
to a Designated Subsidiary Borrower (other than a Subsidiary who is a Designated
Subsidiary Borrower on the Closing Date) is subject to the satisfaction of the
conditions that the Administrative Agent shall have received the following:

 

(i)            a Designated Subsidiary Borrower Request and Assumption Agreement
executed by such Designated Subsidiary Borrower and the Parent Borrower;

 

(ii)           a Security Agreement and Control Agreement executed by such
Designated Subsidiary Borrower;

 

(iii)          all documents as shall reasonably demonstrate the existence of
such Designated Subsidiary Borrower, the corporate power and authority of such
Designated Subsidiary Borrower to enter into, and the validity with respect to
such Designated Subsidiary Borrower of, this Agreement and the other Credit
Documents to which it is a party and the incumbency of officers executing the
Credit Documents (including an opinion, addressed to the Administrative Agent
and the Lenders, of counsel to such Designated Subsidiary Borrower and, if such
counsel is not licensed to practice in New York, an opinion of New York
counsel), in form and substance reasonably satisfactory to the Administrative
Agent;

 

(iv)          a certificate of a Responsible Officer of the Parent Borrower or
such Designated Subsidiary Borrower either (A) attaching copies of all consents,
licenses and approvals from a Governmental Authority required in connection with
the execution, delivery and performance by such Designated Subsidiary Borrower
and the validity against such Designated Subsidiary Borrower of the Credit
Documents to which it is a party and confirming that such consents, licenses and
approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required;

 

(v)           such corporate documents and other information as the
Administrative Agent (or any Lender through the Administrative Agent) shall
reasonably request for purposes of the Patriot Act and/or such Lender’s “Know
Your Client” requirements; and

 

(vi)          if such Designated Subsidiary Borrower is a Foreign Obligor, no
Lender shall be subject to any legal or regulatory requirement to be licensed to
do business in the jurisdiction in which such Designated Subsidiary Borrower is
organized in order to make

 

79

--------------------------------------------------------------------------------


 

Credit Extensions to such Designated Subsidiary Borrower or shall be otherwise
prohibited from extending credit to such Designated Subsidiary Borrower.

 

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

ARTICLE V.   REPRESENTATIONS AND WARRANTIES

 

Each Borrower (solely as to itself and its Subsidiaries) represents and warrants
to the Lenders that:

 

5.01        Corporate Status.  Each Borrower and each of its Subsidiaries (i) is
a duly organized and validly existing corporation or business trust or other
entity in good standing under the laws of the jurisdiction of its organization
and has the corporate or other organizational power and authority to own its
property and assets and to transact the business in which it is engaged and
presently proposes to engage, and (ii) has been duly qualified and is authorized
to do business and is in good standing in all jurisdictions where it is required
to be so qualified, except, in the case of this clause (ii), where the failure
to be so qualified, authorized or in good standing would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

 

5.02        Corporate Power and Authority.  Each Borrower has the corporate
power and authority to execute, deliver and carry out the terms and provisions
of the Credit Documents to which it is a party and has taken all necessary
corporate action to authorize the execution, delivery and performance of such
Credit Documents.  Each Borrower has duly executed and delivered each Credit
Document to which it is a party and each such Credit Document constitutes the
legal, valid and binding obligation of such Borrower enforceable against such
Borrower in accordance with its terms, except to the extent that enforceability
thereof may be limited by applicable bankruptcy, insolvency, moratorium or
similar laws affecting creditors’ rights generally and general principles of
equity regardless of whether enforcement is sought in a proceeding in equity or
at law.

 

5.03        No Contravention of Laws, Agreements or Organizational Documents. 
Neither the execution, delivery and performance by any Borrower of this
Agreement or the other Credit Documents to which it is a party nor compliance
with the terms and provisions hereof or thereof, nor the consummation of the
transactions contemplated herein or therein, (i) will contravene any applicable
provision of any law, statute, rule, regulation, order, writ, injunction or
decree of any court or governmental instrumentality, (ii) will conflict or be
inconsistent with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of any Borrower or any of its Subsidiaries
pursuant to the terms of, any indenture, mortgage, deed of trust, loan
agreement, credit agreement or any other

 

80

--------------------------------------------------------------------------------


 

material instrument to which such Borrower or any of its Subsidiaries is a party
or by which it or any of its property or assets are bound or to which it may be
subject or (iii) will violate any provision of the Organizational Documents of
any Borrower or any of its Subsidiaries.

 

5.04        Litigation.  There are no actions, suits or proceedings pending or
threatened in writing involving the Parent Borrower or any of its Subsidiaries
(including, without limitation, with respect to this Agreement or any other
Credit Document) that have had, or would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

5.05        Use of Proceeds; Margin Regulations.

 

(a)         Letters of Credit shall be issued to support obligations of the
Borrowers that are otherwise permitted under this Agreement.  Proceeds of Loans
shall be utilized for the Parent Borrower’s and its Subsidiaries’ general
corporate and working capital requirements, including but not limited to,
capital infusions to Wholly-Owned Subsidiaries of the Parent Borrower and the
repurchase of common shares of the Parent Borrower.

 

(b)         Neither the making of any Loan hereunder, the issuance of any Letter
of Credit nor the use of the proceeds thereof, will violate or be inconsistent
with the provisions of Regulation T, U or X of the FRB and no part of the
proceeds of any Credit Extension will be used to purchase or carry any Margin
Stock or to extend credit for the purpose of purchasing or carrying any Margin
Stock.

 

5.06        Approvals.  Any order, consent, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, any
foreign or domestic governmental or public body or authority, or any subdivision
thereof, which is required to authorize or is required in connection with (i)
the execution, delivery and performance of any Credit Document or (ii) the
legality, validity, binding effect or enforceability of any Credit Document, has
been obtained.

 

5.07        Investment Company Act.  Neither the Parent Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

 

5.08        True and Complete Disclosure.  All factual information (taken as a
whole) heretofore or contemporaneously furnished by the Parent Borrower or any
of its Subsidiaries to the Administrative Agent or any Lender in writing
(including, without limitation, all information contained in the Credit
Documents) for purposes of or in connection with this Agreement or any
transaction contemplated herein is, and all other factual information (taken as
a whole with all other such information theretofore or contemporaneously
furnished) hereafter furnished by any such Persons in writing to the
Administrative Agent will be, true and accurate in all material respects on the
date as of which such information is dated and not incomplete by omitting to
state any material fact necessary to make such information (taken as a whole
with all other such information theretofore or contemporaneously furnished) not
misleading at such time in light of the circumstances under which such
information was provided.

 

81

--------------------------------------------------------------------------------


 

5.09        Financial Condition; Financial Statements.

 

(i)            The consolidated balance sheet of the Parent Borrower and its
Subsidiaries for the fiscal year ended December 31, 2010 and the related
consolidated statements of income, shareholders’ equity and cash flows, reported
on by PricewaterhouseCoopers LLP, copies of which have been delivered to each of
the Lenders, and the unaudited consolidated balance sheet of the Parent Borrower
and its Subsidiaries for its fiscal quarter ended June 30, 2011 and the related
consolidated statements of income, shareholders’ equity and cash flows, copies
of which have been delivered to each of the Lenders, fairly present in all
material respects, in each case in conformity with GAAP, consistently applied,
the consolidated financial position of the Parent Borrower and its Subsidiaries
as of such dates and their consolidated results of operations and cash flows for
such periods stated (subject, in the case of the aforementioned quarterly
financial statement, to normal year-end audit adjustments and the absence of
full footnote disclosure).

 

(ii)           The summary unaudited consolidated balance sheet of ARL and its
Subsidiaries for the fiscal year ended December 31, 2010 and the related
consolidated statement of income, copies of which have been delivered to each of
the Lenders, and the summary unaudited consolidated balance sheet of ARL and its
Subsidiaries for its fiscal quarter ended June 30, 2011 and the related
consolidated statement of income, copies of which have been delivered to each of
the Lenders, fairly present in all material respects, the consolidated financial
position of ARL and its Subsidiaries as of such dates and their consolidated
results of operations for such periods stated (subject, in the case of the
aforementioned quarterly financial statements, to normal year-end audit
adjustments and the absence of full footnote disclosure).

 

(iii)          The Statutory Statements of each Designated Subsidiary Borrower
for (x) the fiscal year ended December 31, 2010 and (y) its fiscal quarter ended
June 30, 2011 (other than ARL, AREUL and Arch Europe), copies of which have been
delivered to each of the Lenders, fairly present in all material respects the
financial position of such Designated Subsidiary Borrower as of such dates and
results of operations for such periods stated.

 

5.10        Tax Returns and Payments.  The Parent Borrower and its Subsidiaries
(i) have timely filed or caused to be timely filed with the appropriate taxing
authority (taking into account any applicable extension within which to file)
all material income and other material tax returns (including any statements,
forms and reports), domestic and foreign, required to be filed by the Parent
Borrower and its Subsidiaries, and (ii) have timely paid or caused to have
timely paid all material taxes payable by them which have become due and
assessments which have become due, except for those contested in good faith and
adequately disclosed and for which adequate reserves have been established in
accordance with GAAP.  There is no action, suit, proceeding, investigation,
audit or claim now pending or, to the best knowledge of the Parent Borrower and
its Subsidiaries, proposed or threatened by any authority regarding any income
taxes or any other taxes relating to the Parent Borrower or any of its
Subsidiaries that would

 

82

--------------------------------------------------------------------------------


 

reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.  Neither the Parent Borrower nor any of its
Subsidiaries has entered into an agreement or waiver or been requested to enter
into an agreement or waiver extending any statute of limitations relating to the
payment or collection of taxes of the Parent Borrower or any of its Subsidiaries
that would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.  No tax Liens have been filed and no
claims are pending or, to the best knowledge of the Parent Borrower or any of
its Subsidiaries, proposed or threatened with respect to any taxes, fees or
other charges for any taxable period that would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

 

5.11        Compliance with ERISA.

 

(a)         Except as could not reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect, the Parent
Borrower and its Subsidiaries and ERISA Affiliates (i)  have not failed to
satisfy the minimum funding standards of Section 302 of ERISA and Section 412 of
the Code with respect to each Plan and have maintained each Plan in compliance
with the applicable provisions of ERISA and the Code, and (ii) have not
incurred, or reasonably expect to incur, any liability to the PBGC or any Plan
or Multiemployer Plan (other than to make contributions in the ordinary course
of business).

 

(b)         Except as could not reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect, (i) each Foreign
Pension Plan has been maintained in compliance with its terms and with the
requirements of any and all applicable laws, statutes, rules, regulations and
orders and has been maintained, where required, in good standing with applicable
regulatory authorities, (ii) all contributions required to be made with respect
to a Foreign Pension Plan have been timely made, (iii) neither the Parent
Borrower nor any of its Subsidiaries has incurred any obligation in connection
with the termination of, or withdrawal from, any Foreign Pension Plan and (iv)
the present value of the accrued benefit liabilities (whether or not vested)
under each Foreign Pension Plan that is required to be funded, determined as of
the end of the Parent Borrower’s most recently ended fiscal year on the basis of
actuarial assumptions, each of which is reasonable, did not exceed the current
value of the assets of such Foreign Pension Plan allocable to such benefit
liabilities.

 

5.12        Subsidiaries.

 

(a)         Set forth on Schedule 5.12 is a complete and correct list of all of
the Subsidiaries of the Parent Borrower as of the Closing Date, together with,
for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding direct ownership interests in such
Subsidiary and (iii) the percentage of ownership of such Subsidiary represented
by such ownership interests.  Except as disclosed on Schedule 5.12, each of the
Parent Borrower and its Subsidiaries owns, free and clear of Liens, and has the
unencumbered right to vote, all outstanding ownership interests in each Person
shown to be held by it on Schedule 5.12.

 

(b)         As of the Closing Date, there are no restrictions on the Parent
Borrower or any of its Subsidiaries which prohibit or otherwise restrict the
transfer of cash or other assets from any Subsidiary of the Parent Borrower to
the Parent Borrower, other than (i) prohibitions or restrictions existing under
or by reason of this Agreement or the other Credit Documents, (ii) prohibitions
or restrictions existing under or by reason of the Long-Term LC Facilities,
(iii) prohibitions or restrictions existing under or by reason of the Existing
Senior Notes, (iv) prohibitions

 

83

--------------------------------------------------------------------------------


 

or restrictions existing under or by reason of Legal Requirements, (v)
prohibitions or restrictions permissible under Section 7.11. and (vi) other
prohibitions or restrictions which, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

 

5.13        Compliance with Statutes, Etc.  The Parent Borrower and each of its
Subsidiaries are in compliance with all applicable statutes, regulations, rules
and orders of, and all applicable restrictions imposed by, and have filed or
otherwise provided all material reports, data, registrations, filings,
applications and other information required to be filed with or otherwise
provided to, all governmental bodies, domestic or foreign, in respect of the
conduct of its business and the ownership of its property (including compliance
with all applicable environmental laws), except where the failure to comply or
file or otherwise provide would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.  All required
regulatory approvals are in full force and effect on the date hereof, except
where the failure of such approvals to be in full force and effect would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.  Without limiting the generality of the foregoing,
neither the Parent Borrower nor any of its Subsidiaries (i) is a person named on
the list of Specially Designated Nationals or Blocked Persons maintained by OFAC
available at http://www.treas.gov/offices/enforcement/ofac/index.shtml or as
otherwise published from time to time or (ii) is (A) an agency of the government
of a country, (B) an organization controlled by a country, or (C) a person
resident in a country that is subject to a sanctions program identified on the
list maintained by OFAC and available at
www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise published
from time to time, as such program may be applicable to such agency,
organization or person.  None of the proceeds from any Loan, and no Letter of
Credit, will be used to finance any operations, investments or activities in, or
make any payments to, any such country, agency, organization, or person that
would result in a material violation of OFAC regulations.

 

5.14        Insurance Licenses.  Schedule 5.14 lists with respect to each
Regulated Insurance Company, as of the Closing Date, all of the jurisdictions in
which such Regulated Insurance Company holds licenses (including, without
limitation, licenses or certificates of authority from Applicable Insurance
Regulatory Authorities), permits or authorizations to transact insurance and
reinsurance business (collectively, the “Insurance Licenses”), and indicates the
type or types of insurance in which each such Regulated Insurance Company is
permitted to be engaged with respect to each Insurance License therein listed. 
There is (i) no such Insurance License that is the subject of a proceeding for
suspension, revocation or limitation or any similar proceedings, (ii) no
sustainable basis for such a suspension, revocation or limitation, and (iii) no
such suspension, revocation or limitation threatened by any Applicable Insurance
Regulatory Authority, that, in each instance under (i), (ii) and (iii) above,
has had, or would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.  No Regulated Insurance Company transacts
any insurance business, directly or indirectly, in any jurisdiction other than
those listed on Schedule 5.14, where such business requires any Insurance
License of an Applicable Insurance Regulatory Authority or such jurisdiction
except where the failure to have any such license would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

 

84

--------------------------------------------------------------------------------


 

5.15        Insurance Business.  All insurance policies issued by any Regulated
Insurance Company are, to the extent required under applicable law, on forms
approved by the insurance regulatory authorities of the jurisdiction where
issued or have been filed with and not objected to by such authorities within
the period provided for objection, except for those forms with respect to which
a failure to obtain such approval or make such a filing without it being
objected to, would not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.

 

5.16        Security Documents.  The Security Documents create, as security for
the Tranche A L/C Obligations of each Designated Subsidiary Borrower, valid and
enforceable security interests in and Liens on all of the Collateral, superior
to and prior to the rights of all third persons and subject to no other Liens. 
As of the date hereof, no filings or recordings are required in order to ensure
the enforceability, perfection or priority of the security interests created
under the Security Documents, except for filings or recordings which have been
previously made.

 

5.17        No Section 32 Direction.  ARL has not received any direction or
other notification from the Bermuda Monetary Authority pursuant to Section 32 of
the Insurance Act, 1978 of Bermuda.

 

5.18        Taxpayer Identification Number.  The Parent Borrower’s true and
correct employer identification number is set forth on Schedule 10.02.

 

5.19        Representations as to Foreign Jurisdiction Matters.  Each Foreign
Obligor represents and warrants (solely as to itself) to the Administrative
Agent and the Lenders that:

 

(a)         Such Foreign Obligor is subject to civil and commercial Laws with
respect to its obligations under this Agreement and the other Credit Documents
to which it is a party (collectively as to such Foreign Obligor, the “Applicable
Foreign Obligor Documents”), and the execution, delivery and performance by such
Foreign Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts. 
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.

 

(b)         The Applicable Foreign Obligor Documents are in proper legal form
under the Laws of the jurisdiction in which such Foreign Obligor is organized
and existing for the enforcement thereof against such Foreign Obligor under the
Laws of such jurisdiction, and to ensure the legality, validity, enforceability
or admissibility in evidence of the Applicable Foreign Obligor Documents.  It is
not necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents that the
Applicable Foreign Obligor Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Foreign Obligor is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of the

 

85

--------------------------------------------------------------------------------


 

Applicable Foreign Obligor Documents or any other document, except for (i) any
such filing, registration, recording, execution or notarization that has been
made and is in full force and effect, or is not required to be made until such
Applicable Foreign Obligor Documents are sought to be enforced and (ii) any
charge or tax that has been timely paid by or on behalf of such Foreign Obligor.

 

(c)         The execution, delivery and performance of the Applicable Foreign
Obligor Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is incorporated or organized and existing, not subject to any notification or
authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).

 

ARTICLE VI.   AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated, no Notes or Letters of
Credit are outstanding, and the principal of and interest on each Loan, all
Unreimbursed Amounts and all fees payable hereunder shall have been paid in
full, each Borrower covenants and agrees (solely as to itself and its
Subsidiaries) with the Lenders that:

 

6.01        Information Covenants.  The Parent Borrower will furnish to the
Administrative Agent (for distribution to each Lender):

 

(a)           Annual Financial Statements.  (i) As soon as available and in any
event within 90 days after the close of each fiscal year of the Parent Borrower,
the consolidated balance sheet of the Parent Borrower and its Subsidiaries as at
the end of such fiscal year and the related consolidated statements of income,
changes in shareholders’ equity and cash flows of the Parent Borrower and its
Subsidiaries for such fiscal year, setting forth in comparative form the
consolidated figures for the previous fiscal year, all in reasonable detail and
accompanied by a report thereon of PricewaterhouseCoopers LLP or other
independent public accountants of recognized national standing selected by the
Parent Borrower, which report shall state that such consolidated financial
statements present fairly in all material respects the consolidated financial
position of the Parent Borrower and its Subsidiaries as at the dates indicated
and their consolidated results of operations and cash flows for the periods
indicated in conformity with GAAP applied on a basis consistent with prior years
(except as otherwise specified in such report; provided any exceptions or
qualifications thereto must be acceptable to the Required Lenders) and that the
audit by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards.

 

(ii)           As soon as available and in any event within 120 days after the
close of each fiscal year of ARL, the consolidated balance sheet of ARL and its
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income, changes in shareholders’ equity and cash flows of ARL and
its Subsidiaries for such fiscal year, setting

 

86

--------------------------------------------------------------------------------


 

forth in comparative form the consolidated figures for the previous fiscal year,
all in reasonable detail and accompanied by a report thereon of
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing selected by ARL, which report shall state that such
consolidated financial statements present fairly in all material respects the
consolidated financial position of ARL and its Subsidiaries as at the dates
indicated and their consolidated results of operations and cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise specified in such report; provided any
exceptions or qualifications thereto must be acceptable to the Required Lenders)
and that the audit by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards.

 

(iii)          As soon as available and in any event within 90 days after the
close of each fiscal year of each Designated Subsidiary Borrower (or, in the
case of ARL, AREUL and Arch Europe, such later dates as may be required by the
Bermuda Companies Law and the Companies Act 1985 (as amended) and the United
Kingdom, respectively), the Statutory Statements for each such Designated
Subsidiary Borrower for such fiscal year.

 

(b)           Quarterly Financial Statements.  (i) As soon as available and in
any event within 60 days after the close of each of the first three quarterly
accounting periods in each fiscal year of the Parent Borrower, consolidated
balance sheets of the Parent Borrower and its Subsidiaries as at the end of such
period and the related consolidated statements of income, changes in
shareholders’ equity and cash flows of the Parent Borrower and its Subsidiaries
for such period and (in the case of the second and third quarterly periods) for
the period from the beginning of the current fiscal year to the end of such
quarterly period, setting forth in each case in comparative form the
consolidated figures for the corresponding periods of the previous fiscal year,
all in reasonable detail and certified by the chief financial officer of the
Parent Borrower as presenting fairly in all material respects, in accordance
with GAAP (except as specifically set forth therein; provided any exceptions or
qualifications thereto must be acceptable to the Administrative Agent) on a
basis consistent with such prior fiscal periods, the information contained
therein, subject to changes resulting from normal year-end audit adjustments and
the absence of full footnote disclosure.

 

(ii)           As soon as available and in any event within 60 days after the
close of each of the first three quarterly accounting periods in each fiscal
year of ARL, consolidated balance sheets of ARL and its Subsidiaries as at the
end of such period and the related consolidated statements of income of ARL and
its Subsidiaries for such period and (in the case of the second and third
quarterly periods) for the period from the beginning of the current fiscal year
to the end of such quarterly period, setting forth in each case in comparative
form the consolidated figures for the corresponding periods of the previous
fiscal year, all in reasonable detail and certified by the chief financial
officer of ARL as presenting fairly in all material respects, in accordance with
GAAP (except as specifically set forth therein; provided any exceptions or
qualifications thereto must be acceptable

 

87

--------------------------------------------------------------------------------


 

to the Administrative Agent) on a basis consistent with such prior fiscal
periods, the information contained therein, subject to changes resulting from
normal year-end audit adjustments and the absence of full footnote disclosure.

 

(iii)          As soon as available and in any event within 60 days after the
close of each of the first three quarterly accounting periods in each fiscal
year of each Designated Subsidiary Borrower (other than ARL, AREUL and Arch
Europe), the Statutory Statements for each such Designated Subsidiary Borrower
for each such period.

 

(c)         Officer’s Certificates.  At the time of the delivery of the
financial statements provided for in Sections 6.01(a) and 6.01(b), a Compliance
Certificate.

 

(d)         Notice of Default or Litigation.  (x) Within five Business Days
after any Borrower becomes aware of the occurrence of any Default and/or any
event or condition constituting, or which would reasonably be expected to have,
a Material Adverse Effect, a certificate of a Financial Officer of such Borrower
setting forth the details thereof and the actions which such Borrower (or the
Parent Borrower or any of its Subsidiaries) is taking or proposes to take with
respect thereto and (y) promptly after any Borrower knows of the commencement
thereof, notice of any litigation, dispute or proceeding involving a claim
against any Borrower and/or any Subsidiary which claim would reasonably be
expected to have a Material Adverse Effect.

 

(e)         Change in Debt Rating.  Promptly but in any event within one
Business Day after notice of any announcement by Moody’s or S&P of any change or
possible change in a Parent Debt Rating.

 

(f)          Other Statements and Reports.  Promptly upon the mailing thereof to
the security holders of the Parent Borrower generally, copies of all financial
statements, reports and proxy statements so mailed (unless same is publicly
available via the SEC’s “EDGAR” filing system).

 

(g)         SEC Filings.  Promptly upon the filing thereof copies of all
registration statements (other than the exhibits thereto and any registration
statements on Form S-8 or its equivalent) and annual, quarterly or monthly
reports which the Parent Borrower shall have filed with the SEC or any national
securities exchange (unless same is publicly available via the SEC’s “EDGAR”
filing system) or (ii) written notification of the filing of a Form 10-Q or Form
10-K with the SEC.

 

(h)         Insurance Reports and Filings.    Promptly after the filing thereof,
a copy of each Statutory Statement filed by each Regulated Insurance Company.

 

(i)            Promptly following the delivery or receipt, as the case may be,
by any Regulated Insurance Company or any of their respective Subsidiaries,
copies of (a) each material registration, filing or submission made by or on
behalf of any Regulated Insurance Company with any Applicable Insurance
Regulatory Authority, except for policy form or rate filings, (b) each material
examination and/or audit report submitted to any Regulated Insurance Company by
any Applicable Insurance Regulatory Authority, (c) all material

 

88

--------------------------------------------------------------------------------


 

information which the Lenders may from time to time request with respect to the
nature or status of any material deficiencies or violations reflected in any
examination report or other similar report, and (d) each material report, order,
direction, instruction, approval, authorization, license or other notice which
any Borrower or any Regulated Insurance Company may at any time receive from any
Applicable Insurance Regulatory Authority.  For the purpose of this clause (ii)
only, determinations of “material” shall be made by the Borrowers in good faith.

 

(ii)           As soon as available and in any event within 120 days after the
end of each fiscal year of the Parent Borrower (but subject to the consent of
the actuarial consulting firm referred to below), a report by an independent
actuarial consulting firm of recognized national standing reviewing the adequacy
of loss and loss adjustment expense reserves as at the end of the last fiscal
year of the Parent Borrower and its Subsidiaries on a consolidated basis,
determined in accordance with SAP and stating that the Regulated Insurance
Companies have maintained adequate reserves, it being agreed that in each case
such independent firm will be provided access to or copies of all relevant
valuations relating to the insurance business of each such Regulated Insurance
Company in the possession of or available to the Parent Borrower or its
Subsidiaries.

 

(iii)          Promptly following notification thereof from a Governmental
Authority, notification of the suspension, limitation, termination or
non-renewal of, or the taking of any other materially adverse action in respect
of, any Insurance License.

 

(i)          Borrowing Base Certificate.  No later than the tenth Business Day
of each month, a Borrowing Base Certificate from each Designated Subsidiary
Borrower for whose account a Tranche A Letter of Credit has been issued as of
the last day of the immediately preceding month, executed by an Responsible
Officer of such Designated Subsidiary Borrower.  In the event that any Borrowing
Base Certificate reflects a Borrowing Base deficiency for any Designated
Subsidiary Borrower for whose account a Tranche A Letter of Credit has been
issued, on the date such Borrowing Base deficiency is cured, such Designated
Subsidiary Borrower shall issue a revised Borrowing Base Certificate reflecting
such cure.

 

(j)          Section 32 Direction.  Promptly following receipt thereof by ARL,
notice of any direction or other notification received by ARL from the Bermuda
Monetary Authority pursuant to Section 32 of the Insurance Act, 1978 of Bermuda.

 

(k)         Other Information.  With reasonable promptness, such other
information or existing documents (financial or otherwise) as the Administrative
Agent or any Lender may reasonably request from time to time.

 

Documents required to be delivered pursuant to Section 6.01will be delivered in
electronic versions (i.e., soft copies) by the applicable Borrower by electronic
mail to the Administrative Agent who shall post such documents on the Borrowers’
behalf on an Internet or intranet website to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: the applicable

 

89

--------------------------------------------------------------------------------


 

Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Lender upon its request to such Borrower to deliver such paper
copies until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender.  The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrowers with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the Fronting Banks materials
and/or information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities.  Each Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” each Borrower shall be deemed to have authorized
the Administrative Agent, the Arrangers, Fronting Banks and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

 

6.02        Books, Records and Inspections.  Each Borrower will (i) keep, and
will cause each of its Subsidiaries to keep, proper books of record and account
in which full, true and correct entries in conformity with GAAP or SAP, as
applicable, shall be made of all dealings and transactions in relation to its
business and activities; and (ii) subject to binding contractual confidentiality
obligations of such Borrower and its Subsidiaries to third parties and to
Section 10.7, permit, and will cause each of its Subsidiaries to permit,
representatives of any Lender (at such Lender’s expense prior to the occurrence
of an Event of Default and at such Borrower’s expense after an Event of Default
has occurred and is continuing) to visit and inspect any of their respective
properties, to examine their respective books and records and to discuss their
respective affairs, finances and accounts with their respective officers,
employees and independent public accountants, in each case at such reasonable
times and as often as may reasonably be desired.  Each Borrower agrees to
cooperate and assist in such visits and inspections.

 

6.03        Insurance.  Each Borrower will maintain, and will cause each of its
Subsidiaries to maintain (either in the name of such Borrower or in the
Subsidiary’s own name) with financially sound and reputable insurance companies,
insurance on all their property in at least such

 

90

--------------------------------------------------------------------------------


 

amounts and against at least such risks as are usually insured against in the
same general area by companies of established repute engaged in the same or
similar businesses.

 

6.04        Payment of Taxes.  Each Borrower will pay and discharge, and will
cause each of its Subsidiaries to pay and discharge, all income taxes and all
other material taxes, assessments and governmental charges or levies imposed
upon it or upon its income or profits, or upon any properties belonging to it,
in each case, on a timely basis prior to the date on which penalties attach
thereto, and all lawful claims which, if unpaid, might become a Lien or charge
upon any properties of such Borrower or any of its Subsidiaries; provided that
neither any Borrower nor any Subsidiary of any Borrower shall be required to pay
any such tax, assessment, charge, levy or claim which is being contested in good
faith and by proper proceedings if it has maintained adequate reserves with
respect thereto in accordance with GAAP.

 

6.05        Maintenance of Existence.  Each Borrower will maintain, and will
cause each of its Subsidiaries to maintain, its existence; provided that a
Borrower shall not be required to maintain the existence of any of its
Subsidiaries (other than each Borrower the existence of which will be maintained
at all times) if such Borrower shall determine in good faith that the
preservation thereof is no longer desirable in the conduct of the business of
such Borrower and its Subsidiaries taken as a whole.  Each Borrower will qualify
and remain qualified, and cause each of its Subsidiaries to qualify and remain
qualified, as a foreign corporation in each jurisdiction where such Borrower or
such Subsidiary, as the case may be, is required to be qualified, except in
those jurisdictions in which the failure to receive or retain such
qualifications would not reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect.

 

6.06        Compliance with Statutes, Etc.  Each Borrower will, and will cause
each Subsidiary to, comply with all applicable statutes, regulations and orders
of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including applicable statutes, regulations, orders and
restrictions relating to environmental standards and controls) other than those
the non-compliance with which would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

6.07        ERISA.  Promptly after the Parent Borrower or any of its
Subsidiaries knows or has reason to know that any of the events or conditions
specified below with respect to any Plan or Multiemployer Plan or Foreign
Pension Plan has occurred or exists, deliver to the Administrative Agent a
certificate of the chief financial officer of the Parent Borrower setting forth
details respecting such event or condition and the action if any, that the
Parent Borrower, such Subsidiary or ERISA Affiliate proposes to take with
respect thereto (and a copy of any report or notice required to be filed with or
given to PBGC or an applicable foreign governmental agency by the Parent
Borrower, such Subsidiary or ERISA Affiliate with respect to such event or
condition):

 

(i)            any reportable event, as defined in Section 4043(c) of ERISA and
the regulations issued thereunder, with respect to a Plan which could reasonably
be expected to result in a liability to the Parent Borrower or any of its
Subsidiaries in excess of $5 million, other than events for which the 30 day
notice period has been waived;

 

91

--------------------------------------------------------------------------------


 

(ii)           the filing under Section 4041(c) of ERISA of a notice of intent
to terminate any Plan under a distress termination or the distress termination
of any Plan;

 

(iii)          the institution by PBGC of proceedings under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan, or the receipt by the Parent Borrower, any of its Subsidiaries or any of
its ERISA Affiliates of a notice from a Multiemployer Plan that such action has
been taken by PBGC with respect to such Multiemployer Plan which could
reasonably be expected to result in a liability to the Parent Borrower or any of
its Subsidiaries in excess of $5,000,000;

 

(iv)          the receipt by the Parent Borrower, any of its Subsidiaries or any
of its ERISA Affiliates of notice from a Multiemployer Plan that the Parent
Borrower, any of its Subsidiaries or any of its ERISA Affiliates has incurred
withdrawal liability under Section 4201 of ERISA in excess of $5,000,000 or that
such Multiemployer Plan is in reorganization or insolvency pursuant to Section
4241 or 4245 of ERISA or that it intends to terminate or has terminated under
Section 4041A of ERISA whereby a deficiency or additional assessment is levied
or threatened to be levied in excess of $5,000,000 against the Parent Borrower,
any of its Subsidiaries or any of its ERISA Affiliates;

 

(v)           the institution of a proceeding by a fiduciary of any Plan or
Multiemployer Plan against the Parent Borrower, any of its Subsidiaries or any
of its ERISA Affiliates to enforce Section 515 or 4219(c)(5) of ERISA asserting
liability in excess of $5,000,000, which proceeding is not dismissed within 30
days; and

 

(vi)          that any material contribution required to be made with respect to
a Foreign Pension Plan has not been timely made, or that any Borrower or any
Subsidiary of such Borrower may incur any material liability pursuant to any
Foreign Pension Plan (other than to make contributions in the ordinary course of
business).

 

6.08        Maintenance of Property.  Each Borrower will, and will cause each of
its Subsidiaries to, maintain all of their properties and assets in good
condition, repair and working order, ordinary wear and tear excepted, except
where failure to maintain the same would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

 

6.09        Maintenance of Licenses and Permits.  Each Borrower will, and will
cause each of its Subsidiaries to, maintain all permits, licenses and consents
as may be required for the conduct of its business by any state, federal or
local government agency or instrumentality, except where failure to maintain the
same would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

 

6.10        Financial Strength Ratings.  Each Borrower shall cause (i) each
Designated Subsidiary Borrower which is domiciled in the United States to
maintain at all times a Financial Strength Rating of at least “B++” by A.M. Best
Company, Inc.  and (ii) each Designated Subsidiary which is domiciled outside
the United States to maintain at all times a Financial Strength Rating of at
least “B++” by A.M. Best Company, Inc. or “BBB+” from S&P; provided that any

 

92

--------------------------------------------------------------------------------


 

Regulated Insurance Company acquired or created after the Closing Date shall not
be required to comply with this Section 6.10 until the date occurring 180 days
after the date of such acquisition or creation.

 

6.11        End of Fiscal Years; Fiscal Quarters.  Each Borrower will cause (i)
each of its, and each of its Subsidiaries’, fiscal years to end on December 31
of each year and (ii) each of its, and each of its Subsidiaries’, fiscal
quarters to end on dates which are consistent with a fiscal year end as
described above, provided that the Borrowers shall not be required to comply
with the foregoing with respect to any Subsidiary of any Borrower acquired after
the Closing Date having a fiscal year ending on a date other than December 31 at
the time of such acquisition.

 

6.12        Borrowing Base Requirement.  Each Designated Subsidiary Borrower
shall at all times cause its respective Borrowing Base to equal or exceed the
Tranche A L/C Obligations attributable to such Designated Subsidiary Borrower at
such time. If at any time a Designated Subsidiary Borrower’s Borrowing Base is
less than the Tranche A L/C Obligations attributable to such Designated
Subsidiary Borrower at such time, such Designated Subsidiary Borrower shall as
promptly as possible (and in any event within three (3) Business Days) deposit
into its Collateral Account Cash and Eligible Securities or reduce its Tranche A
L/C Obligations, or a combination of the foregoing, in an amount sufficient to
eliminate such excess.

 

6.13        Further Assurances.  Each Borrower shall promptly and duly execute
and deliver to the Administrative Agent such documents and assurances and take
such further action as the Administrative Agent may from time to time reasonably
request in order to carry out more effectively the intent and purpose of the
Credit Documents and to establish, protect and perfect the rights and remedies
created or intended to be created in favor of the Administrative Agent, the
Administrative Agent or the Lenders pursuant to the Credit Documents.

 

ARTICLE VII.   NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated, no Notes or Letters of Credit
are outstanding, and the principal of and interest on each Loan, all
Unreimbursed Amounts and all fees payable hereunder have been paid in full, each
Borrower covenants and agrees (solely as to itself and its Subsidiaries) with
the Lenders that:

 

7.01        Changes in Business and Investments.  No Borrower will, nor will it
permit any of its Subsidiaries to, engage (directly or indirectly) in any
business other than businesses in which they are engaged on the Closing Date and
reasonable extensions thereof and other businesses that are complementary or
reasonably related thereto.

 

7.02        Consolidations, Mergers, Sales of Assets and Acquisitions.

 

(a)         No Borrower will, nor will it permit any of its Subsidiaries to,
consolidate or merge with or into any other Person, provided that (i) the Parent
Borrower may merge with another Person if (x) the Parent Borrower is the
corporation surviving such merger and (y) immediately after giving effect to
such merger, no Default shall have occurred and be continuing,

 

93

--------------------------------------------------------------------------------


 

and (ii) Subsidiaries of any Borrower may merge with one another provided that
if any such merger involves a Designated Subsidiary Borrower, then a Designated
Subsidiary Borrower is the corporation surviving such merger.

 

(b)         No Borrower will, nor will it permit any of its Subsidiaries to,
sell, convey, assign, lease, abandon or otherwise transfer or dispose of,
voluntarily or involuntarily (any of the foregoing being referred to in this
Section 7.02(b) as a “Disposition” and any series of related Dispositions
constituting but a single Disposition), any of its properties or assets,
tangible or intangible (including but not limited to sale, assignment, discount
or other disposition of accounts, contract rights, chattel paper or general
intangibles with or without recourse), except:

 

(i)            any Disposition of used, worn out, obsolete or surplus property
of the Parent Borrower or any Subsidiary in the ordinary course of business;

 

(ii)           the license (as licensor) of intellectual property so long as
such license does not materially interfere with the business of the Parent
Borrower or any of its Subsidiaries;

 

(iii)          the Disposition of cash, cash equivalents and investment
securities;

 

(iv)          the release, surrender or waiver of contract, tort or other claims
of any kind as a result of the settlement of any litigation or threatened
litigation;

 

(v)           the granting or existence of Liens (and foreclosure thereon) not
prohibited by this Agreement;

 

(vi)          the lease or sublease of real property so long as such lease or
sublease does not materially interfere with the business of the Parent Borrower
or any of its Subsidiaries;

 

(vii)         Dividends not prohibited by Section 7.07;

 

(viii)        any ceding of insurance or reinsurance in the ordinary course of
business;

 

(ix)           any Disposition by the Parent Borrower set forth on Schedule
7.02(b);

 

(x)            Dispositions of properties or assets having an aggregate fair
value (as determined in good faith by the board of directors of the Parent
Borrower) of less than $10,000,000;

 

(xi)           Dispositions by the Parent Borrower or any of its Subsidiaries
(other than ARL and ARC) of any of their respective properties or assets to the
Parent Borrower or to any Wholly-Owned Subsidiary of the Parent Borrower; and

 

(xii)          other Dispositions (x) provided that such sale does not
constitute all or substantially all of the assets of ARC and/or ARL and (y) to
the extent that the fair market

 

94

--------------------------------------------------------------------------------


 

value of the assets the subject thereof (as determined in good faith by the
board of directors or senior management of the Parent Borrower), when added to
the fair market value of the assets the subject of any such other Disposition or
Dispositions permitted by this clause (xii) previously consummated during the
same fiscal year of the Parent Borrower (as determined in good faith by the
board of directors or senior management of the Parent Borrower), does not
constitute more than 20% of the consolidated assets of the Parent Borrower and
its Subsidiaries as of the last day of the most recently ended fiscal year of
the Parent Borrower.

 

(c)         No Borrower will, nor will it permit any of its Subsidiaries to,
acquire all or substantially all of the capital stock or assets of another
Person unless at such time and immediately after giving effect thereto no
Default exists or would result therefrom.

 

7.03        Liens.  No Borrower will, nor will it permit any of its Subsidiaries
to, permit, create, assume, incur or suffer to exist any Lien on any asset,
tangible or intangible, now owned or hereafter acquired by it, except:

 

(a)         Liens created pursuant to the Credit Documents;

 

(b)         Liens existing on the Closing Date and listed on Schedule 7.03;

 

(c)         Liens securing repurchase agreements constituting a borrowing of
funds by the Parent Borrower or any Subsidiary of the Parent Borrower in the
ordinary course of business for liquidity purposes and in no event for a period
exceeding 90 days in each case;

 

(d)         Liens on assets of any Subsidiary of the Parent Borrower arising
pursuant to purchase money mortgages, capital leases or security interests
securing Indebtedness representing the purchase price (or financing of the
purchase price within 90 days after the respective purchase) securing
Indebtedness of the type described in clause (e) of the definition of “Permitted
Subsidiary Indebtedness”;

 

(e)         Liens (x) on any asset of any Person existing at the time such
Person is merged or consolidated with or into the Parent Borrower or any of its
Subsidiaries and not created in contemplation of such event or (y) securing
Acquired Indebtedness so long as such Lien existed prior to the contemplated
acquisition, was not created in contemplation of such acquisition and only
relates to assets of the Person so acquired;

 

(f)          Liens securing obligations owed by the Parent Borrower to any of
its Subsidiaries or owed by any Subsidiary of the Parent Borrower to the Parent
Borrower or any other Subsidiary of the Parent Borrower, in each case solely to
the extent that such Liens are required by an Applicable Insurance Regulatory
Authority for such Person to maintain such obligations;

 

(g)         Liens securing insurance obligations of Subsidiaries of the Parent
Borrower owed by any Subsidiary of the Parent Borrower to the Parent Borrower or
any other Subsidiary of the Parent Borrower, in each case solely to the extent
that such Liens are required or requested by ratings agencies, clients or
brokers for such Person to maintain such insurance obligations;

 

95

--------------------------------------------------------------------------------


 

(h)         Liens on investments and cash balances of any Regulated Insurance
Company securing obligations of such Regulated Insurance Company in respect of
trust or similar arrangements formed, letters of credit issued or funds withheld
balances established, in each case, in the ordinary course of business for the
benefit of cedents to secure reinsurance recoverables owed to them by such
Regulated Insurance Company;

 

(i)          inchoate Liens for taxes, assessments or governmental charges or
levies not yet due or Liens for taxes, assessments or governmental charges or
levies being contested in good faith and by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP;

 

(j)          Liens in respect of property or assets of the Parent Borrower or
any of its Subsidiaries imposed by law, which were incurred in the ordinary
course of business and do not secure Indebtedness for borrowed money, such as
carriers’, warehousemen’s, materialmen’s and mechanics’ liens and other similar
Liens arising in the ordinary course of business, and (x) which do not in the
aggregate materially detract from the value of the Parent Borrower’s or such
Subsidiary’s property or assets or materially impair the use thereof in the
operation of the business of the Parent Borrower or such Subsidiary or (y) which
are being contested in good faith by appropriate proceedings, which proceedings
have the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien;

 

(k)         Licenses, sublicenses, leases, or subleases granted to other Persons
not materially interfering with the conduct of the business of the Parent
Borrower or any of its Subsidiaries;

 

(l)          easements, rights-of-way, restrictions, encroachments and other
similar charges or encumbrances, and minor title deficiencies, in each case not
securing Indebtedness and not materially interfering with the conduct of the
business of the Parent Borrower or any of its Subsidiaries;

 

(m)        Liens arising out of the existence of judgments or awards not
constituting an Event of Default under Section 8.01(g);

 

(n)         Liens (other than Liens imposed under ERISA) incurred in the
ordinary course of business in connection with workers compensation claims,
unemployment insurance and social security benefits and Liens securing the
performance of bids, tenders, leases and contracts in the ordinary course of
business, statutory obligations, surety bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business and
consistent with past practice (exclusive of obligations in respect of the
payment for borrowed money);

 

(o)         bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and cash equivalents on deposit in one or more
accounts maintained by the Parent Borrower or any of its Subsidiaries, in each
case granted in the ordinary course of business in favor of the bank or banks
with which such accounts are maintained;

 

96

--------------------------------------------------------------------------------


 

(p)         Liens arising out of the refinancing, extension, renewal or
refunding of any Indebtedness secured by any Lien permitted by any of the
clauses of this Section 7.03, provided that such Indebtedness is not increased
(except to pay premiums, accrued interest and expenses incurred in such
refinancing) and is not secured by any additional assets;

 

(q)         Liens in respect of property or assets of any Subsidiary of the
Parent Borrower securing Indebtedness of the type described in clause (c) and
(j) of the definition of “Permitted Subsidiary Indebtedness” provided the
termination amount or the amount(s) determined as the mark-to-market value(s)
for such Indebtedness does not exceed $500,000,000;

 

(r)          Liens in respect of property or assets of any Subsidiary of the
Parent Borrower securing Indebtedness of the type described in clauses (d), (f)
and (l) of the definition of “Permitted Subsidiary Indebtedness”;

 

(s)         Liens in respect of property or assets of any Subsidiary of the
Parent Borrower securing Indebtedness of the type described in clause (i) of the
definition of “Permitted Subsidiary Indebtedness”; provided that the aggregate
amount of the Indebtedness secured by such Liens shall not, when added to the
aggregate amount of all outstanding obligations of the Parent Borrower secured
by Liens incurred pursuant to Section 7.03(t) exceed at any time 10% of
Consolidated Net Worth of the Parent Borrower at the time of incurrence of any
new Liens permitted by this clause (s);

 

(t)          Liens arising in connection with securities lending arrangements
entered into by the Parent Borrower or any of its Subsidiaries with financial
institutions in the ordinary course of business so long as any securities
subject to any such securities lending arrangement do not constitute collateral
under any Security Document; and

 

(u)         in addition to the Liens described in clauses (a) through (t) above,
Liens securing obligations of the Parent Borrower or any of its Subsidiaries;
provided that the aggregate amount of the obligations secured by such Liens
shall not exceed at any time 10% of Consolidated Net Worth of the Parent
Borrower at the time of incurrence of any Liens permitted by this clause (u).

 

7.04        Indebtedness.  The Parent Borrower will not permit any of its
Subsidiaries to create, incur, assume or permit to exist any Indebtedness, or
agree, become or remain liable (contingent or otherwise) to do any of the
foregoing, except for (i) the Obligations, (ii) Indebtedness under the Long Term
L/C Facilities and (iii) Permitted Subsidiary Indebtedness.

 

7.05        Issuance of Stock.  No Borrower will, nor will it permit any of its
Subsidiaries to, directly or indirectly issue, sell, assign, pledge, or
otherwise encumber or dispose of any shares of its preferred or preference
equity securities or options to acquire preferred or preference equity
securities, except the issuance of preferred or preference equity securities, so
long as (i) (x) no part of such preferred or preference equity securities is
mandatorily redeemable (whether on a scheduled basis or as a result of the
occurrence of any event or circumstance) prior to the first anniversary of the
Maturity Date or (y) all such preferred or preference equity securities or
options

 

97

--------------------------------------------------------------------------------


 

therefor are issued to and held by the Parent Borrower and its Wholly-Owned
Subsidiaries and (ii) such preferred or preference equity securities do not
contain any financial performance related covenants or incurrence covenants
which restrict the operations of the issuer thereof; provided that the Parent
Borrower and its Subsidiaries may issue preferred stock as described on Schedule
7.05.

 

7.06        Dissolution.  No Borrower will, nor will it permit any of its
Subsidiaries that is a Borrower to, suffer or permit dissolution or liquidation
either in whole or in part, except through corporate reorganization to the
extent permitted by Section 7.02.

 

7.07        Restricted Payments.  The Parent Borrower will not declare or pay
any dividends, purchase, redeem, retire, defease or otherwise acquire for value
any of its Equity Interests now or hereafter outstanding, return any capital to
its stockholders, partners or members (or equivalent Persons thereof) as such,
make any distribution of assets, Equity Interests, obligations or securities to
its stockholders, partners or members (or the equivalent Persons thereof) as
such, or permit any of its subsidiaries to purchase, redeem, retire, defease or
otherwise acquire for value any Equity Interests in Parent Borrower or to sell
any Equity Interest therein (each of the foregoing a “Dividend” and,
collectively, “Dividends”) unless no Default shall have occurred and be
continuing at the time of such Dividend or would result therefrom, except that
the Parent Borrower and its Subsidiaries may declare and pay cash Dividends with
respect to any Preferred Security issued by the Parent Borrower or any of its
Subsidiaries, if, at the time of and after giving effect to such dividend, no
Default under Sections 8.01(a), 8.01(d)(i)(x), 8.01(d)(ii) or 8.01(e) shall have
occurred and be continuing.

 

7.08        Transactions with Affiliates.  No Borrower will, nor will it permit
any of its Subsidiaries to, enter into or be a party to a transaction with any
Affiliate of such Borrower or such Subsidiary (which Affiliate is not the Parent
Borrower or a Subsidiary), except (i) transactions with Affiliates on terms (x)
no less favorable to the Parent Borrower or such Subsidiary than those that
could have been obtained in a comparable transaction on an arm’s length basis
from an unrelated Person or (y) approved by a majority of the disinterested
members of the board of directors of the Parent Borrower, (ii) transactions and
payments pursuant to agreements and arrangements disclosed in, or listed as an
exhibit to, the Parent Borrower’s annual report on Form 10-K filed with the SEC
on February 28, 2011 or any subsequent other filing with the SEC through the
Closing Date or any such agreement or arrangement as thereafter amended,
extended or replaced on terms that are, in the aggregate, no less favorable to
the Parent Borrower and its Subsidiaries than the terms of such agreement on the
Closing Date, as the case may be, (iii) Dividends not prohibited by Section
7.07, (iv) fees and compensation paid to and indemnities provided on behalf of
officers and directors of the Parent Borrower or any of its Subsidiaries as
reasonably determined in good faith by the board of directors or senior
management of Parent Borrower and (v) the issuance of common stock of the Parent
Borrower.

 

7.09        Maximum Parent Borrower Leverage Ratio.  The Parent Borrower will
not permit the Parent Borrower Leverage Ratio on the last day of any fiscal
quarter or fiscal year of the Parent Borrower to be greater than 0.35:1.00.

 

98

--------------------------------------------------------------------------------


 

7.10        Minimum Consolidated Tangible Net Worth.  So long as the Tranche B
Commitments are in effect:

 

(a)         The Parent Borrower will not permit its Consolidated Tangible Net
Worth at any time to be less than, the sum of (i) $3,092,956,000 plus (ii) 25%
of its quarterly Consolidated Net Income (if positive) for each fiscal quarter
ending after June 30, 2011 plus (iii) 25% of the aggregate Net Cash Proceeds
received from any issuance of common or preferred equity interests of the Parent
Borrower consummated on or after the Closing Date.

 

(b)         Neither ARC nor ARL will permit its respective Consolidated Tangible
Net Worth at any time to be less than (A) in the case of ARC, (i) $769,279,000
plus (ii) 25% of its quarterly Consolidated Net Income (if positive) for each
fiscal quarter ending after June 30, 2011; and (B) in the case of ARL, (i)
$3,341,348,000 plus (ii) 25% of its quarterly Consolidated Net Income (if
positive) for each fiscal quarter ending after June 30, 2011.

 

7.11        Limitation on Certain Restrictions on Subsidiaries.  No Borrower
will, nor will it permit any of its Subsidiaries to, directly or indirectly,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or consensual restriction on the ability of any such Subsidiary to
(a) pay dividends or make any other distributions on its capital stock or any
other interest or participation in its profits owned by such Borrower or any of
its Subsidiaries, or pay any Indebtedness owed to such Borrower or any of its
Subsidiaries, (b) make loans or advances to such Borrower or any of its
Subsidiaries or (c) transfer any of its properties or assets to such Borrower or
any of its Subsidiaries, except for such encumbrances or restrictions existing
under or by reason of (i) applicable law, (ii) the Long-Term L/C Facilities (and
any replacements, renewals and extensions thereof and any successor facilities,
provided that the encumbrances and restrictions contained in any such
replacements, renewals or extensions or any such successor facilities are not
materially more disadvantageous to the Lenders than is customary in comparable
financings and such encumbrances and restrictions will not materially affect any
Borrower’s ability to make principal or interest payments on the Loans or to
reimburse Unreimbursed Amounts and do not restrict the ability to grant any Lien
contemplated or required by this Agreement), (iii) the Existing Senior Notes
(and any additional issuances of notes, provided that the encumbrances and
restrictions contained in any such additional notes shall not be materially more
disadvantageous to the Lenders than is customary in comparable financings and
such encumbrances and restrictions will not materially affect any Borrower’s
ability to make principal or interest payments on the Loans or to reimburse
Unreimbursed Amounts and do not restrict the ability to grant any Lien
contemplated or required by this Agreement), (iv) this Agreement and the other
Credit Documents, (v) customary provisions restricting subletting or assignment
of any lease governing any leasehold interest of such Borrower or any of its
Subsidiaries, (vi) customary provisions restricting assignment of any licensing
agreement (in which such Borrower or any of its Subsidiaries is the licensee) or
other contract (including leases) entered into by such Borrower or any of its
Subsidiaries in the ordinary course of business, (vii) restrictions on the
transfer of any asset pending the close of the sale of such asset,
(viii) restrictions on the transfer of any asset subject to a Lien permitted by
Section 7.03, (ix) agreements entered into by a Regulated Insurance Company with
an Applicable Insurance Regulatory Authority or ratings agency in the ordinary
course of business, (x) any instrument governing Acquired Indebtedness,

 

99

--------------------------------------------------------------------------------


 

which encumbrance or restriction is not applicable to any Person, or the
properties or assets of any Person, other than the Person or the properties or
assets of the Person so acquired, (xi) customary provisions in partnership
agreements, limited liability company organizational governance documents, joint
venture agreements and other similar agreements entered into in the ordinary
course of business that restrict the transfer of ownership interests in such
partnership, limited liability company, joint venture or similar Person,
(xii) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business, (xiii)  an
agreement or instrument relating to any Permitted Subsidiary Indebtedness of the
type described in clause (e), (h), (i), (k) or (m) of the definition thereof if
such encumbrance or restriction is not materially more disadvantageous to the
Lenders than is customary in comparable financings and such encumbrance or
restriction will not materially affect such Borrower’s ability to make principal
or interest payments on the Loans or to reimburse Unpaid Drawings and (xiv) any
encumbrances or restrictions imposed by any amendments or refinancings of the
contracts, instruments or obligations referred to in clause (x) above, provided
that such amendments or refinancings are no more materially restrictive with
respect to such encumbrances and restrictions that those prior to such amendment
or refinancing.

 

7.12        Private Act.  No Borrower will become subject to a Private Act.

 

ARTICLE VIII.   EVENTS OF DEFAULT AND REMEDIES

 

8.01        Events of Default.  Any of the following shall constitute an Event
of Default:

 

(a)         Payments.  Any Borrower shall (i) default in the payment when due of
any principal of any Loan or any reimbursement obligation in respect of any L/C
Borrowing, (ii) default, and such default shall continue for three or more
Business Days, in the payment when due of any interest on any Loan or L/C
Borrowing or any fees payable pursuant to the Credit Documents or (iii) default
in the prompt payment following notice or demand in respect of any other amounts
owing hereunder or under any other Credit Document; or

 

(b)         Representations, Etc.  Any representation, warranty or material
statement made or deemed made pursuant to the last sentence of Section 5.02 by
any Borrower herein or in any other Credit Document or in any certificate or
material statement delivered or required to be delivered pursuant hereto or
thereto shall prove to be untrue in any material respect on the date as of which
made or deemed made; or

 

(c)         Covenants.  Any Borrower shall (i) default in the due performance or
observance by it of any term, covenant or agreement contained in Section
6.01(d), 6.02(ii), 6.05 (but only with respect to the first sentence thereof),
6.10, 6.12 or Article VII,  (ii) default in the due performance or observance by
it of any term, covenant or agreement contained in Section 6.01 (other than
Section 6.01(d))  and such default shall continue unremedied for a period of 7
Business Days, or (iii) default in the due performance or observance by it of
any term, covenant or agreement (other than those referred to in Section 8.01(a)
or 8.01 (c)(i) or (ii)) contained in this Agreement and such default shall
continue unremedied for a period of 45 days after knowledge

 

100

--------------------------------------------------------------------------------


 

of a Responsible Officer of such Borrower or written notice to such Borrower
from the Administrative Agent or the Required Lenders; or

 

(d)         Default under other Agreements.  (i)  The Parent Borrower or any of
its Subsidiaries shall (x) default in any payment with respect to Indebtedness
(other than the Obligations) in excess of $50,000,000 individually or in the
aggregate, for the Parent Borrower and its Subsidiaries, beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created or (y) default in the observance or performance of any
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause (determined without regard to whether any notice of acceleration, or any
lapse of time prior to the effectiveness of any notice of acceleration, is
required), any such Indebtedness to become due prior to its stated maturity; or
(ii) Indebtedness of the Parent Borrower or its Subsidiaries in excess of
$50,000,000 shall be declared to be due and payable other than in accordance
with the terms of such Indebtedness or required to be prepaid, other than by a
regularly scheduled required prepayment or as a mandatory prepayment (unless
such required prepayment or mandatory prepayment results from a default
thereunder or an event of the type that constitutes an Event of Default), prior
to the stated maturity thereof; or

 

(e)         Bankruptcy, Etc.  The Parent Borrower or any of its Subsidiaries
(other than Insignificant Subsidiaries) shall commence a voluntary case
concerning itself under any Debtor Relief Law; or an involuntary case is
commenced against the Parent Borrower or any of its Subsidiaries (other than
Insignificant Subsidiaries) and the petition is not controverted within 10 days,
or is not dismissed within 60 days, after commencement of the case; or a
custodian is appointed for, or takes charge of, all or substantially all of the
property of the Parent Borrower or any of its Subsidiaries (other than
Insignificant Subsidiaries); or the Parent Borrower or any of its Subsidiaries
(other than Insignificant Subsidiaries) commences (including by way of applying
for or consenting to the appointment of, or the taking of possession by, a
rehabilitator, receiver, custodian, trustee, conservator or liquidator
(collectively, a “conservator”) or, for the purposes of United Kingdom law, an
administrator or administrative receiver, of itself or all or any substantial
portion of its property) any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency,
liquidation, rehabilitation, supervision, conservatorship or similar law of any
jurisdiction, the Bermuda Companies Law or U.K. Insolvency Act whether now or
hereafter in effect relating to the Parent Borrower or any of its Subsidiaries
(other than Insignificant Subsidiaries); or any such proceeding is commenced
against (i) any Regulated Insurance Company (other than any Regulated Insurance
Company that is an Insignificant Subsidiary) which is engaged in the business of
underwriting insurance and/or reinsurance in the United States, or (ii) the
Parent Borrower or any of its Subsidiaries (other than Insignificant
Subsidiaries or any Regulated Insurance Company described in the immediately
preceding clause (i)) to the extent such proceeding is consented to by such
Person, and in the case of either clause (i) or (ii) remains undismissed for a
period of 60 days; or the Parent Borrower or any of its Subsidiaries (other than
Insignificant Subsidiaries) is adjudicated insolvent or bankrupt; or any order
of relief or other order approving any such case or proceeding

 

101

--------------------------------------------------------------------------------


 

is entered; or (x) any Regulated Insurance Company (other than any Regulated
Insurance Company that is an Insignificant Subsidiary) which is engaged in the
business of underwriting insurance and/or reinsurance in the United States
suffers any appointment of any conservator or the like for it or any substantial
part of its property, or (y) the Parent Borrower or any of its Subsidiaries
(other than Insignificant Subsidiaries or any Regulated Insurance Company
described in the immediately preceding clause (x)) consents to any appointment
of any conservator or the like for it or any substantial part of its property
which continues undischarged or unstayed for a period of 60 days; or the Parent
Borrower or any of its Subsidiaries (other than Insignificant Subsidiaries)
makes a general assignment for the benefit of creditors; or any corporate action
is taken by the Parent Borrower or any of its Subsidiaries (other than
Insignificant Subsidiaries) for the purpose of effecting any of the foregoing;
or

 

(f)          ERISA.  (i) An event or condition specified in Section 6.07 shall
occur or exist with respect to any Plan or Multiemployer Plan or Foreign Pension
Plan, (ii) the Parent Borrower, any of its Subsidiaries or any of its ERISA
Affiliates shall fail to pay when due any amount which they shall have become
liable to pay to the PBGC or to a Plan or a Multiemployer Plan or (iii) a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Plan must be terminated, and as a result of such
event, failure or condition, together with all such other events, failures or
conditions, the Parent Borrower, any of its Subsidiaries or any of its ERISA
Affiliates shall incur a liability to a Plan, a Multiemployer Plan, a Foreign
Pension Plan or PBGC (or any combination of the foregoing) which could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect; or

 

(g)         Judgments.  One or more judgments or decrees shall be entered
against the Parent Borrower or any of its Subsidiaries involving a liability,
net of undisputed insurance and reinsurance, of $50,000,000 or more in the case
of any one such judgment or decree or in the aggregate for all such judgments
and decrees for the Parent Borrower and its Subsidiaries and any such judgments
or decrees shall not have been vacated, discharged, satisfied, stayed or bonded
pending appeal within 60 days from the entry thereof; or

 

(h)         Insurance Licenses.  Any one or more Insurance Licenses of the
Parent Borrower or any of its Subsidiaries shall be suspended, limited or
terminated or shall not be renewed, or any other action shall be taken by any
Governmental Authority, and such action would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect; or

 

(i)          Security Documents.  Any Security Document shall cease to be in
full force and effect, or shall cease to give the Administrative Agent the
Liens, rights, powers and privileges purported to be created thereby (including,
without limitation, a first priority security interest in, and Lien on, a
material portion of the Collateral subject thereto, in favor of the
Administrative Agent,  for the benefit of the Administrative Agent, the Lenders
and the Fronting Banks, superior to and prior to the rights of all third Persons
and subject to no other Liens (other than liens permitted under Section 7.03);
or any Designated Subsidiary Borrower party to any Security Documents or any
other pledgor thereunder shall default in any material respect in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to any Security Document; or

 

102

--------------------------------------------------------------------------------


 

(j)          Change of Control.  A Change in Control shall occur; or

 

(k)         Section 32 Direction.  ARL shall receive any direction or other
notification from the Bermuda Monetary Authority pursuant to Section 32 of the
Insurance Act, 1978 of Bermuda.

 

8.02        Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

 

(a)         declare the commitment of each Lender to make Loans and L/C Credit
Extensions and any obligation of Fronting Banks to make L/C Credit Extensions to
be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)         declare the unpaid principal amount of all outstanding Loans and L/C
Borrowings, all interest accrued and unpaid thereon, and all other amounts owing
or payable hereunder or under any other Credit Document to be immediately due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby expressly waived by each Borrower;

 

(c)         require that the applicable Borrower Cash Collateralize its
outstanding Tranche B Letters of Credit with Cash and Cash Equivalents in an
amount equal to 102% of the Dollar Equivalent of the amount available to be
drawn under all such Tranche B Letters of Credit;

 

(d)         require that the Collateral in any Collateral Account consist solely
of Cash and Cash Equivalents or such other Eligible Securities as the
Administrative Agent may permit; and

 

(e)         exercise on behalf of itself, the Lenders and the Fronting Banks all
rights and remedies available to it, the Lenders and the Fronting Banks under
the Credit Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under an applicable Debtor Relief
Law, the obligation of each Lender to make Loans and L/C Credit Extensions and
any obligation of Fronting Banks to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and L/C Borrowings and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the applicable
Borrower to Cash Collateralize their Tranche B Letters of Credit as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender. The Administrative Agent shall provide
written notice of any such action to the Parent Borrower but failure to provide
such notice shall not prevent the Administrative Agent from taking any such
action.

 

8.03        Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the Tranche B L/C Obligations have automatically been required
to be Cash Collateralized as set forth in the proviso to Section 8.02), any
amounts received on account of the Obligations shall, subject to the provisions
of Sections 2.15 and 2.16, be applied in the following order (provided,

 

103

--------------------------------------------------------------------------------


 

however, that notwithstanding anything contained herein to the contrary, funds
received from a Borrower or any of such Borrower’s Collateral shall be applied
only to the Obligations of such Borrower):

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the Fronting Banks (including fees,
charges and disbursements of counsel to the respective Lenders and the Fronting
Banks (including fees and time charges for attorneys who may be employees of any
Lender or any Fronting Bank) and amounts payable under Article III), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the Fronting Banks in proportion to
the respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the
Fronting Banks in proportion to the respective amounts described in this clause
Fourth held by them;

 

Fifth, to the Administrative Agent for the account of (x) the Fronting Banks, in
the case of Fronted Letters of Credit and (y) the Lenders, in the case of
Several Letters of Credit, to Cash Collateralize that portion of L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the applicable Borrower or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn, terminated, cancelled or expired, such
remaining amount shall be applied to the other Obligations, if any, in the order
set forth above.

 

ARTICLE IX.   ADMINISTRATIVE AGENT

 

9.01        Appointment and Authority.  Each of the Lenders, each L/C
Administrator, each L/C Issuer and each Fronting Bank hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Credit Documents and authorizes

 

104

--------------------------------------------------------------------------------


 

the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders, the LC Issuers, the L/C Administrators and
the Fronting Banks, and neither the Parent Borrower nor any other Borrower shall
have rights as a third party beneficiary of any of such provisions.

 

9.02        Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Parent Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.

 

9.03        Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Credit Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)         shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)         shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law; and

 

(c)         shall not, except as expressly set forth herein and in the other
Credit Documents, and except for items delivered to the Administrative Agent for
distribution to each Lender, have any duty to disclose, and shall not be liable
for the failure to disclose, any information relating to the Parent Borrower or
any of its Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be

 

105

--------------------------------------------------------------------------------


 

deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent by the Parent Borrower, a
Lender or a Fronting Bank.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04        Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or a Fronting Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such Fronting Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or such Fronting Bank prior to the
making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

9.05        Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

9.06        Resignation of Administrative Agent.  The Administrative Agent may
at any time give notice of its resignation to the Lenders, the Fronting Banks,
the L/C Administrators and the Parent Borrower.  Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Parent Borrower, to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in

 

106

--------------------------------------------------------------------------------


 

the United States.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders, the L/C
Administrators and the Fronting Banks, appoint a successor Administrative Agent
meeting the qualifications set forth above; provided that if the Administrative
Agent shall notify the Parent Borrower and the Lenders that no qualifying Person
has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Credit Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders, the L/C
Administrators or the Fronting Banks under any of the Credit Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender,
each L/C Administrator and each Fronting Bank directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Parent Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Parent Borrower and such successor.  After the retiring
Administrative Agent’s resignation hereunder and under the other Credit
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.  Any resignation by Bank of America as Administrative
Agent pursuant to this Section shall also constitute its resignation as Fronting
Bank and L/C Administrator.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Fronting Bank and L/C Administrator, (b) the retiring Fronting Bank and L/C
Administrator shall be discharged from all of their respective duties and
obligations hereunder or under the other Credit Documents, and (c) the successor
Fronting Bank and L/C Administrator shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession (unless such substitution would require the consent of the
beneficiary and such consent cannot be obtained) or make other arrangements
satisfactory to the retiring Fronting Bank and L/C Administrator to effectively
assume the obligations of the retiring Fronting Bank and L/C Administrator with
respect to such Letters of Credit.

 

9.07        Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender, each L/C Administrator and each Fronting Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, any L/C
Administrator, any Fronting Bank or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.

 

107

--------------------------------------------------------------------------------


 

Each Lender and each Fronting Bank also acknowledges that it will, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Credit
Document or any related agreement or any document furnished hereunder or
thereunder.

 

9.08        No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Syndication Agent or
Co-Documentation Agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender, an L/C Issuer, an L/C Administrator or a Fronting Bank hereunder.

 

9.09        Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on such Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(a)         to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, the L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuers, the Fronting Banks, the L/C Administrators and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the L/C Issuers, the Fronting Banks,
the L/C Administrators and the Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders, the Fronting Banks, the L/C
Issuers, the L/C Administrators and the Administrative Agent under Sections
2.04(i) and (j), 2.10 and 10.04) allowed in such judicial proceeding; and

 

(b)         to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Fronting Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Fronting Banks, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.10 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, any LC
Issuer, any L/C Administrator or any Fronting Bank any plan of reorganization,
arrangement, adjustment or composition affecting

 

108

--------------------------------------------------------------------------------


 

the Obligations or the rights of any Lender,  any L/C Issuer,  any L/C
Administrator or any Fronting Bank to authorize the Administrative Agent to vote
in respect of the claim of any Lender, any L/C Issuer, any L/C Administrator or
any Fronting Bank in any such proceeding.

 

9.10        Collateral Matters.  The Lenders and the Fronting Banks irrevocably
authorize the Administrative Agent, at its option and in its discretion:

 

(a)         (i) upon termination of the Aggregate Commitments and payment in
full of all Obligations (other than contingent indemnification obligations) and
the expiration, cancellation or termination of all Letters of Credit (other than
Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent, the L/C Issuers and the Fronting Banks shall have been
made) to release any Lien on any property granted to or held by the
Administrative Agent under any Credit Document, (ii) upon termination of the
Tranche A Commitments and payment in full of all Tranche A L/C Obligations, to
release the Lien on any Collateral securing the Tranche A L/C Obligations, (iii)
upon termination of the Tranche B Commitments and payment in full of all Tranche
B Obligations, to release any Cash Collateral securing the Tranche B
Obligations, (iv) to release any Lien on Collateral that is sold or to be sold
as part of or in connection with any sale permitted hereunder or under any other
Credit Document, or (v) to release any Lien on Collateral as approved pursuant
to Section 10.01(g); and

 

(b)         to release any Designated Subsidiary Borrower from its obligations
under this Credit Agreement and any other Credit Document and release any
Collateral provided by such Designated Borrower if such Person ceases to be a
Designated Subsidiary Borrower.

 

Upon request by the Administrative Agent at any time, the applicable Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property pursuant to
this Section 9.10.

 

ARTICLE X.   MISCELLANEOUS

 

10.01      Amendments, Etc.No amendment or waiver of any provision of this
Agreement or any other Credit Document, and no consent to any departure by the
Parent Borrower or any other Borrower therefrom, shall be effective unless in
writing signed by the Required Lenders and the Parent Borrower or the applicable
Borrower, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

 

(a)         waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;

 

(b)         extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

 

(c)         postpone any date fixed by this Agreement or any other Credit
Document for any payment of principal, L/C Borrowing, interest, fees or other
amounts due to the Lenders (or any

 

109

--------------------------------------------------------------------------------


 

of them) hereunder or under any other Credit Document without the written
consent of each Lender directly affected thereby;

 

(d)         reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Credit Document without the written consent of each Lender directly
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate”  or any
provision relating to Defaulting Lenders (including the definition thereof) or
to waive any obligation of the Borrower to pay interest or Letter of Credit Fees
at the Default Rate;

 

(e)         change Section 8.03 or 2.12 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

 

(f)          change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender directly affected thereby; or

 

(g)         (i) release all or substantially all of the security provided by the
Designated Subsidiary Borrowers to secure the Tranche A L/C Obligations, without
the written consent of each Tranche A Lender, (ii) modify the definitions in
Section 1.01 of “Advance Rates,” “Borrowing Base” or “Eligible Securities”
without the consent of the Administrative Agent, the Fronting Banks and any
additional Lender required to constitute the Majority Tranche A Lenders, or
(iii) modify, change, waive, discharge or terminate any provision of any
Security Document without the consent of the Majority Tranche A Lenders;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Fronting Banks and/or the L/C Administrators in
addition to the Lenders required above, affect the rights or duties of the
Fronting Banks and/or the L/C Administrators under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Credit Document; and (iii) a Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

 

110

--------------------------------------------------------------------------------


 

10.02      Notices; Effectiveness; Electronic Communication.

 

(a)         Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)            if to the Borrowers, the Administrative Agent, the L/C
Administrators or the Fronting Banks, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

 

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to such Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)         Electronic Communications.  Notices and other communications to the
Lenders, the L/C Administrators and the Fronting Banks hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Applicable Issuing Party pursuant to Article II if such Lender
or the Applicable Issuing Party, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or each Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet

 

111

--------------------------------------------------------------------------------


 

website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (i) of
notification that such notice or communication is available and identifying the
website address therefor.

 

(c)         The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” 
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, any L/C
Administrator, any Fronting Bank or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of any Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
any Borrower, any Lender, any L/C Administrator, any Fronting Bank or any other
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages).

 

(d)         Change of Address, Etc.  Each of the Borrowers, the Administrative
Agent, the L/C Administrators, and the Fronting Banks may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Parent Borrower, the Administrative Agent, the L/C Administrators
and the Fronting Banks.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender. 
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

 

(e)         Reliance by Administrative Agent, L/C Administrators, Fronting Banks
and Lenders.  The Administrative Agent, the L/C Administrators, the Fronting
Banks and the Lenders

 

112

--------------------------------------------------------------------------------


 

shall be entitled to rely and act upon any notices (including telephonic Loan
Notices) purportedly given by or on behalf of a Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  Each Borrower shall indemnify the Administrative Agent, the L/C
Administrators, the Fronting Banks, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of such
Borrower.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

 

10.03      No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, any L/C Administrator, any Fronting Bank or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Borrowers or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders, the L/C Administrators and the Fronting Banks; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Credit
Documents, (b) any Applicable Issuing Party from exercising the rights and
remedies that inure to its benefit (solely in its capacity as an Applicable
Issuing Party) hereunder and under the other Credit Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.12), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Borrower under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Credit Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.12, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

10.04      Expenses; Indemnity; Damage Waiver.

 

(a)         Costs and Expenses.  Each Borrower shall pay, severally in
accordance with its respective Facility-wide Liability Percentage and not
jointly, (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees,

 

113

--------------------------------------------------------------------------------


 

charges and disbursements of counsel for the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Credit Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Applicable Issuing Parties in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, any Lender or any Applicable Issuing Party
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the Applicable Issuing Party), in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Credit Documents, including its rights under this
Section, or (B) in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b)         Indemnification by the Borrowers.  Each Borrower shall indemnify,
severally in accordance with its respective Facility-wide Liability Percentage
and not jointly, the Administrative Agent (and any sub-agent thereof), each
Lender, each L/C Administrator and each Fronting Bank, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Parent Borrower or any other Borrower arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Credit
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Credit
Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the Applicable Issuing Party to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Parent Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Parent Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Parent Borrower or any other Borrower, and
regardless of whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF ANY INDEMNITEE; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable

 

114

--------------------------------------------------------------------------------


 

judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Parent Borrower or any
other Borrower against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Credit Document, if the
Parent Borrower or such other Borrower has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.  For the avoidance of doubt, this Section 10.04(b) shall not apply
to the payment of principal or interest on the Loans, any Unreimbursed Amounts,
any amounts payable pursuant to Sections 2.07, 2.08, 10.04(a) or Article III or
any Taxes other than Taxes that represent losses, claims, liabilities and
related expenses arising from any non-Tax claim.

 

(c)         Reimbursement by Lenders.  To the extent that any Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Administrators, the Fronting Banks or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the L/C Administrators, the Fronting Banks or
such Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or an Applicable Issuing Party in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent) or an Applicable Issuing Party in connection with
such capacity.  The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.11(d).

 

(d)         Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, each Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Credit Document or any agreement or instrument contemplated hereby,
the transactions contemplated hereby or thereby, any Loan or Letter of Credit or
the use of the proceeds thereof.  No Indemnitee referred to in subsection (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Credit Documents or the transactions contemplated hereby or thereby other than
for direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)         Payments.  All amounts due under this Section shall be payable
promptly after written demand therefor.

 

(f)          Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, any L/C Administrator or any Fronting
Bank, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

115

--------------------------------------------------------------------------------


 

10.05      Payments Set Aside.  To the extent that any payment by or on behalf
of any Borrower is made to the Administrative Agent, any L/C Administrator, any
Fronting Bank or any Lender, or the Administrative Agent, any L/C Administrator,
any Fronting Bank or any Lender exercises its right of setoff, and such payment
or the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such L/C
Administrator, such Fronting Bank or such Lender in its discretion) to be repaid
to a trustee, receiver or any other party, in connection with any proceeding
under any Debtor Relief Law or otherwise, then (a) to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred, and (b) each Lender, each L/C
Administrator and each Fronting Bank severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment.  The obligations
of the Lenders and the Applicable Issuing Party under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

10.06      Successors and Assigns.

 

(a)         Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment or grant of a security interest, subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Administrators, the Fronting Banks and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)         Assignments by Lenders.  Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), direct obligations under and
participations in L/C Obligations) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

 

116

--------------------------------------------------------------------------------


 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Tranche A Commitment or Tranche B Commitment and the Loans,
if any, at the time owing to it under its Tranche A Commitment or Tranche B
Commitment or in the case of an assignment to a Lender or an Affiliate of a
Lender, no minimum amount need be assigned; and

 

(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Tranches
on a non-pro rata basis.

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:

 

(A)          the consent of the Parent Borrower (such consent not to be
unreasonably withheld) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender or an Affiliate of a Lender; provided that the Parent Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;

 

(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender or an Affiliate of such Lender; and

 

(C)           the consent of each Fronting Banks (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment and, if
such Assignee could not be an L/C Issuer of a Several Letter of Credit under
applicable regulatory requirements, a Fronting Bank must have agreed (in its
sole discretion) to front for such Assignee under Several Letters of Credit.

 

117

--------------------------------------------------------------------------------


 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and, unless otherwise
agreed between the assigning Lender and such Assignee, if any Several Letters of
Credit are outstanding, all such outstanding Several Letters of Credit are
either amended or replaced to give effect to such assignment.

 

(v)           No Assignment to Certain Persons.  No such assignment shall be
made (A) to the Parent Borrower or any of the Parent Borrower’s Affiliates or
Subsidiaries, or (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural person.

 

(vi)          Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Parent Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by such Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans,
obligations under Several Letters of Credit and participations in Fronted
Letters of Credit in accordance with its Applicable Percentage.  Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts

 

118

--------------------------------------------------------------------------------


 

and circumstances occurring prior to the effective date of such assignment. 
Upon request, the Parent Borrower (at its expense) shall execute and deliver a
Note to the assignee Lender.  Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this subsection
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.

 

(c)         Register.  The Administrative Agent, acting solely for this purpose
as an agent of the Borrowers (and such agency being solely for tax purposes),
shall maintain at the Administrative Agent’s Office a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amounts of
the Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender.  The Register shall be available for inspection by the Borrowers and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)         Participations.  Any Lender may at any time, without the consent of,
or notice to, the Parent Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person, a Defaulting Lender
or the Parent Borrower or any of the Parent Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s direct obligations in
respect of and participations in L/C Obligations) owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders, the L/C Administrators and the Fronting Banks shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 (subject to the limitations and
requirements of such Sections) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section. 
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08

 

119

--------------------------------------------------------------------------------


 

as though it were a Lender, provided such Participant agrees to be subject to
Section 2.12 as though it were a Lender.

 

(e)         Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Parent Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Parent Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Parent Borrower, to comply with Section 3.01(e) as though it
were a Lender.

 

(f)          Certain Pledges.  Any Lender may at any time pledge or assign, or
grant a security interest in, all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment or grant of a security interest to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment, or grant of a security interest,  shall release such Lender from any
of its obligations hereunder or substitute any such pledgee or assignee or
grantee for such Lender as a party hereto.

 

(g)         Resignation as Fronting Bank and L/C Administrator after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, upon 30 days’ notice to the Parent
Borrower and the Lenders, resign as Fronting Bank and L/C Administrator.  In the
event of any such resignation as Fronting Bank and L/C Administrator, the Parent
Borrower shall be entitled to appoint from among the Lenders a successor
Fronting Bank and L/C Administrator hereunder; provided, however, that no
failure by the Parent Borrower to appoint any such successor shall affect the
resignation of Bank of America as Fronting Bank and L/C Administrator.  If Bank
of America resigns as Fronting Bank and L/C Administrator, it shall retain all
the rights, powers, privileges and duties of a Fronting Bank and L/C
Administrator hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as Fronting Bank and L/C Administrator and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)).  Upon the appointment of a successor
Fronting Bank and L/C Administrator (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Fronting Bank and L/C Administrator, and (b) the successor Fronting
Bank and L/C Administrator shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession (unless
such substitution would require the consent of the beneficiary and such consent
cannot be obtained) or make other arrangements satisfactory to Bank of America
to effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

 

10.07      Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders, the L/C Administrators and the Fronting Banks
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed

 

120

--------------------------------------------------------------------------------


 

(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, trustees, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential and the Administrative Agent, the Lenders, the L/C
Administrators and the Fronting Banks shall be responsible for any breach of
this Section 10.07 by such Persons), (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the NAIC), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Credit Document or any action or proceeding
relating to this Agreement or any other Credit Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.14(c) or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Borrower and its obligations, (g) with the consent of such Borrower or (h)
to the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, any L/C Administrator, any Fronting Bank or
any of their respective Affiliates on a nonconfidential basis from a source
other than a Borrower.  For purposes of this Section, “Information” means all
information received from the Parent Borrower or any Subsidiary relating to the
Parent Borrower or any Subsidiary or any of their respective businesses, other
than any such information that is available to the Administrative Agent, any
Lender, any L/C Administrator or any Fronting Bank on a nonconfidential basis
prior to disclosure by the Parent Borrower or any Subsidiary, provided that, in
the case of information received from the Parent Borrower or any Subsidiary
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders, the L/C Administrators and the
Fronting Banks acknowledges that (a) the Information may include material
non-public information concerning the Parent Borrower or a Subsidiary, as the
case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws.

 

10.08      Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Administrator, each Fronting Bank and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such L/C Administrator, such
Fronting Bank or any such Affiliate to or for the credit or the account of any
Borrower against any and all of the obligations of

 

121

--------------------------------------------------------------------------------


 

such Borrower now or hereafter existing under this Agreement or any other Credit
Document to such Lender, such L/C Administrator or such Fronting Bank,
irrespective of whether or not such Lender, such L/C Administrator or such
Fronting Bank shall have made any demand under this Agreement or any other
Credit Document and although such obligations of such Borrower may be contingent
or unmatured or are owed to a branch or office of such Lender, such L/C
Administrator or such Fronting Bank different from the branch or office holding
such deposit or obligated on such indebtedness; provided, that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.16 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) such Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Lender, each L/C Administrator, each Fronting Bank and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, such L/C
Administrator, such Fronting Bank or their respective Affiliates may have.  Each
Lender, each L/C Administrator and each Fronting Bank each agrees to notify the
applicable Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

10.09      Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Credit Document, the interest paid or agreed to be paid under
the Credit Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the applicable Borrower.  In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

10.10      Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Credit Documents constitute the entire contract among the parties relating to
the subject matter hereof and thereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof and thereof.  Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other

 

122

--------------------------------------------------------------------------------


 

electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

10.11      Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Credit Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent, each L/C Administrator, each Fronting Bank and each
Lender, regardless of any investigation made by the Administrative Agent, any
L/C Administrator, any Fronting Bank or any Lender or on their behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.

 

10.12      Severability.  If any provision of this Agreement or the other Credit
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Administrators,
or the Fronting Banks, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

 

10.13      Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if a Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, then the Parent Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the other Credit Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

(a)         the Parent Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);

 

(b)         such Lender shall have received payment of an amount equal to 100%
of the outstanding principal of its Loans and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Credit Documents (including any amounts under Sections 3.01, 3.04 and
3.05) from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts);

 

123

--------------------------------------------------------------------------------


 

(c)                            in the case of any such assignment resulting from
a claim for compensation under Section 3.04 or payments required to be made
pursuant to Section 3.01, such assignment will result in a reduction in such
compensation or payments thereafter; and

 

(d)                           such assignment does not conflict with applicable
Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Parent Borrower to require such assignment and
delegation cease to apply.

 

10.14                 Governing Law; Jurisdiction; Etc.

 

(a)                            GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                           SUBMISSION TO JURISDICTION.  EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OR
FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY FRONTING BANK MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT AGAINST THE PARENT BORROWER OR ANY OTHER BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE

 

124

--------------------------------------------------------------------------------


 

LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  ON OR PRIOR TO THE
CLOSING DATE, EACH FOREIGN OBLIGOR SHALL APPOINT THE SERVICE OF PROCESS AGENT,
WITH AN OFFICE ON THE DATE HEREOF AT 111 EIGHTH AVENUE, NEW YORK, NEW YORK
10011, UNITED STATES, AS ITS AGENT TO RECEIVE ON ITS BEHALF AND ITS PROPERTY
SERVICE OF THE SUMMONS AND COMPLAINTS AND ANY OTHER PROCESS WHICH MAY BE SERVED
IN ANY SUCH ACTION OR PROCEEDING, PROVIDED THAT A COPY OF SUCH PROCESS IS ALSO
MAILED IN THE MANNER PROVIDED IN SECTION 10.02.  SUCH SERVICE MAY BE MADE BY
MAILING OR DELIVERING A COPY OF SUCH PROCESS TO THE PARENT BORROWER IN CARE OF
THE SERVICE OF PROCESS AGENT AT THE SERVICE OF PROCESS AGENT’S ABOVE ADDRESS,
AND THE PARENT BORROWER AND EACH OTHER FOREIGN OBLIGOR HEREBY IRREVOCABLY
AUTHORIZES AND DIRECTS THE SERVICE OF PROCESS AGENT TO ACCEPT SUCH SERVICE ON
ITS BEHALF.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

 

10.15                 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16                 No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Credit Document), the Parent Borrower and each other Borrower acknowledges
and agrees that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Lenders and the Arrangers
are arm’s-length commercial transactions between the Parent Borrower, each other
Borrower and its respective Affiliates, on the one hand, and the Administrative
Agent, the Lenders and the Arrangers on the other hand, (B) each of the Parent
Borrower and the other Borrowers has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C)
each of the Parent Borrower and each other Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby

 

125

--------------------------------------------------------------------------------


 

and by the other Credit Documents; (ii) (A) the Administrative Agent, the
Lenders and the Arrangers, have not been, are not, and will not be acting as an
advisor, agent or fiduciary for the Parent Borrower, any other Borrower or any
of its respective Affiliates, or any other Person and (B) neither the
Administrative Agent, nor any Lender nor any Arranger has any obligation to the
Parent Borrower, any other Borrower or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Credit Documents; and (iii) the
Administrative Agent, the Lenders and the Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Parent Borrower, the other Borrowers and
their respective Affiliates, and neither the Administrative Agent nor any Lender
nor any Arranger has any obligation to disclose any of such interests to the
Parent Borrower, any other Borrower or any of their respective Affiliates.  To
the fullest extent permitted by law, each of the Parent Borrower and the other
Borrowers hereby waives and releases any claims that it may have against the
Administrative Agent, the Lenders and the Arrangers with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

 

10.17                 Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

10.18                 USA PATRIOT Act.  Each Lender that is subject to the Act
(as hereinafter defined), and the Administrative Agent (for itself and not on
behalf of any Lender), hereby notifies each Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Borrower, which information includes the name
and address of such Borrower and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify such Borrower in
accordance with the Act.  Each Borrower shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

10.19                 Time of the Essence.  Time is of the essence of the Credit
Documents.

 

10.20                 Judgment Currency.  If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or under
any other Credit Document in one currency into another currency, the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the first currency with such
other currency on the Business Day preceding that on which final judgment is
given.  The obligation

 

126

--------------------------------------------------------------------------------


 

of each Borrower in respect of any such sum due from it to the Administrative
Agent or any Lender hereunder or under the other Credit Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent or such Lender, as the case may be, of any sum adjudged to be so due in
the Judgment Currency, the Administrative Agent or such Lender, as the case may
be, may in accordance with normal banking procedures purchase the Agreement
Currency with the Judgment Currency.  If the amount of the Agreement Currency so
purchased is less than the sum originally due to the Administrative Agent or any
Lender from any Borrower in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss.  If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to such Borrower (or to any other Person who may be
entitled thereto under applicable law).

 

127

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

ARCH CAPITAL GROUP LTD.

 

 

 

 

By:

/s/ John C.R. Hele

 

 

Name: John C.R. Hele

 

 

Title: Executive Vice President & Chief Financial Officer

 

Arch Capital Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

ARCH REINSURANCE LTD.

 

 

 

 

By:

/s/ Michelle Seymour Smith

 

 

Name: Michelle Seymour Smith

 

 

Title: Chief Financial Officer

 

Arch Capital Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

ARCH REINSURANCE COMPANY

 

 

 

 

By:

/s/ Timothy J. Olson

 

 

Name: Timothy J. Olson

 

 

Title: President & Chief Executive Officer

 

Arch Capital Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

ARCH INSURANCE COMPANY

 

 

 

 

By:

/s/ Thomas J. Ahern

 

 

Name: Thomas J. Ahern

 

 

Title: Senior Vice President & Chief Financial Officer

 

Arch Capital Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

ARCH SPECIALTY INSURANCE COMPANY

 

 

 

 

By:

/s/ Thomas J. Ahern

 

 

Name: Thomas J. Ahern

 

 

Title: Senior Vice President & Chief Financial Officer

 

Arch Capital Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

ARCH EXCESS & SURPLUS INSURANCE COMPANY

 

 

 

 

By:

/s/ Thomas J. Ahern

 

 

Name: Thomas J. Ahern

 

 

Title: Senior Vice President & Chief Financial Officer

 

Arch Capital Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

ARCH INSURANCE COMPANY (EUROPE) LIMITED

 

 

 

 

By:

/s/ James Weatherstone

 

 

Name: James Weatherstone

 

 

Title: President & Chief Executive Officer

 

Arch Capital Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------

 


 

 

ARCH REINSURANCE EUROPE UNDERWRITING LIMITED

 

 

 

 

By:

/s/ Helmut Söhler

 

 

Name: /s/ Helmut Söhler

 

 

Title: President & Chief Executive Officer

 

Arch Capital Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent, L/C Administrator, Fronting Bank
and a Lender

 

 

 

 

By:

/s/ Tiffany Burgess

 

 

Name: Tiffany Burgess

 

 

Title: Vice President

 

Arch Capital Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as L/C Administrator, Fronting Bank and a Lender

 

 

 

 

By:

/s/ Melvin D. Jackson

 

 

Name: Melvin D. Jackson

 

 

Title: Vice President

 

Arch Capital Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC

 

 

 

 

By:

/s/ Ben Hickes

 

 

Name: Ben Hickes

 

 

Title: AVP

 

Arch Capital Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.

 

 

 

 

By:

/s/ Peter C. Bickford

 

 

Name: Peter C. Bickford

 

 

Title: Vice President & Managing Director

 

Arch Capital Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

ING BANK N.V., LONDON BRANCH

 

 

 

 

By:

/s/ N. Sinclair

 

 

Name: N. Sinclair

 

 

Title: Director

 

 

 

 

By:

/s/ I. Taylor

 

 

Name: I. Taylor

 

 

Title: Managing Director

 

Arch Capital Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

LLOYDS TSB BANK PLC

 

 

 

 

By:

/s/ Shane Klein

 

 

Name: Shane Klein

 

 

Title: Senior Vice President

 

 

 

 

By:

/s/ Candi Obrentz

 

 

Name: Candi Obrentz

 

 

Title: Vice President

 

Arch Capital Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK MELLON

 

 

 

 

By:

/s/ Michael Pensari

 

 

Name: Michael Pensari

 

 

Title: MD

 

Arch Capital Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Evan Glass

 

 

Name: Evan Glass

 

 

Title: Vice President

 

Arch Capital Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Casey Connelly

 

 

Name: Casey Connelly

 

 

Title: Vice President

 

Arch Capital Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(a)

 

EXISTING LETTERS OF CREDIT

 

Tranche A Letters of Credit

 

All Existing Letters of Credit set forth on the attached worksheet shall be
Tranche A Letters of Credit except for the Letter of Credit listed below as
being a Tranche B Letter of Credit and shall be a Several Letter of Credit or a
Fronted Letter of Credit as shown on the attached of worksheet.

 

Tranche B Letters of Credit

 

Letter of Credit No. CUCS-848434 in the amount of $4,400,000 issued to Old
Republic Insurance Company, as beneficiary, and ARC as the Applicant shall be
deemed a Several Letter of Credit under Tranche B.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(b)

 

MANDATORY COST FORMULAE

 

1.                                       The Mandatory Cost (to the extent
applicable) is an addition to the interest rate to compensate Lenders for the
cost of compliance with:

 

(a)                                  the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions); or

 

(b)                                 requirements of the European Central Bank.

 

2.                                       the first day of each Interest Period
(or as soon as possible thereafter) the Administrative Agent shall calculate, as
a percentage rate, a rate (the “Additional Cost Rate”) for each Tranche B
Lender, in accordance with the paragraphs set out below.  The Mandatory Cost
will be calculated by the Administrative Agent as a weighted average of the
Tranche B Lenders’ Additional Cost Rates (weighted in proportion to the
percentage participation of each Tranche B Lender in the relevant Loan) and will
be expressed as a percentage rate per annum.  The Administrative Agent will, at
the request of the Company or any Tranche B Lender, deliver to the Company or
such Tranche B Lender as the case may be, a statement setting forth the
calculation of any Mandatory Cost.

 

3.                                       Additional Cost Rate for any Tranche B
Lender lending from a Lending Office in a Participating Member State will be the
percentage notified by that Tranche B Lender to the Administrative Agent.  This
percentage will be certified by such Tranche B Lender in its notice to the
Administrative Agent to be its reasonable determination of the cost (expressed
as a percentage of such Tranche B Lender’s participation in all Loans made from
such Lending Office) of complying with the minimum reserve requirements of the
European Central Bank in respect of Loans made from that Lending Office.

 

4.                                       The Additional Cost Rate for any
Tranche B Lender lending from a Lending Office in the United Kingdom will be
calculated by the Administrative Agent as follows:

 

(a)                                  in relation to any Loan in Sterling:

 

AB+C(B-D)+E x 0.01

 

per cent per annum

100 - (A+C)

 

 

(b)                                 in relation to any Loan in any currency
other than Sterling:

 

E x 0.01

 

per cent per annum

300

 

 

Where:

 

--------------------------------------------------------------------------------


 

“A”                          is the percentage of Eligible Liabilities (assuming
these to be in excess of any stated minimum) which that Tranche B Lender is from
time to time required to maintain as an interest free cash ratio deposit with
the Bank of England to comply with cash ratio requirements.

 

“B”                            is the percentage rate of interest (excluding the
Applicable Rate, the Mandatory Cost and any interest charged on overdue amounts
pursuant to the first sentence of Section 2.08(b) and, in the case of interest
(other than on overdue amounts) charged at the Default Rate, without counting
any increase in interest rate effected by the charging of the Default Rate)
payable for the relevant Interest Period of such Loan.

 

“C”                            is the percentage (if any) of Eligible
Liabilities which that Tranche B Lender is required from time to time to
maintain as interest bearing Special Deposits with the Bank of England.

 

“D”                           is the percentage rate per annum payable by the
Bank of England to the Administrative Agent on interest bearing Special
Deposits.

 

“E”                             is designed to compensate Tranche B Lenders for
amounts payable under the Fees Rules and is calculated by the Administrative
Agent as being the average of the most recent rates of charge supplied by the
Tranche B Lenders to the Administrative Agent pursuant to paragraph 7 below and
expressed in pounds per £1,000,000.

 

5.                                       For the purposes of this Schedule:

 

(a)                                  “Eligible Liabilities” and “Special
Deposits” have the meanings given to them from time to time under or pursuant to
the Bank of England Act 1998 or (as may be appropriate) by the Bank of England;

 

(b)                                 “Fees Rules” means the rules on periodic
fees contained in the FSA Supervision Manual or such other law or regulation as
may be in force from time to time in respect of the payment of fees for the
acceptance of deposits;

 

(c)                                  “Fee Tariffs” means the fee tariffs
specified in the Fees Rules under the activity group A.1 Deposit acceptors
(ignoring any minimum fee or zero rated fee required pursuant to the Fees Rules
but taking into account any applicable discount rate); and

 

(d)                                 “Tariff Base” has the meaning given to it
in, and will be calculated in accordance with, the Fees Rules.

 

6.                                       In application of the above formulae,
A, B, C and D will be included in the formulae as percentages (i.e., 5% will be
included in the formula as 5 and not as 0.05).  A negative

 

2

--------------------------------------------------------------------------------


 

result obtained by subtracting D from B shall be taken as zero.  The resulting
figures shall be rounded to four decimal places.

 

7.                                       If requested by the Administrative
Agent or the Company, each Tranche B Lender with a Lending Office in the United
Kingdom or a Participating Member State shall, as soon as practicable after
publication by the Financial Services Authority, supply to the Administrative
Agent and the Company, the rate of charge payable by such Tranche B Lender to
the Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by such Tranche B Lender as being the average of the Fee Tariffs
applicable to such Tranche B Lender for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of such Tranche B Lender.

 

8.                                       Each Tranche B Lender shall supply any
information required by the Administrative Agent for the purpose of calculating
its Additional Cost Rate.  In particular, but without limitation, each Tranche B
Lender shall supply the following information in writing on or prior to the date
on which it becomes a Tranche B Lender:

 

(a)                                  the jurisdiction of the Lending Office out
of which it is making available its participation in the relevant Loan; and

 

(b)                                 any other information that the
Administrative Agent may reasonably require for such purpose.

 

Each Tranche B Lender shall promptly notify the Administrative Agent in writing
of any change to the information provided by it pursuant to this paragraph.

 

9.                                       The percentages of each Tranche B
Lender for the purpose of A and C above and the rates of charge of each Tranche
B Lender for the purpose of E above shall be determined by the Administrative
Agent based upon the information supplied to it pursuant to paragraphs 7 and 8
above and on the assumption that, unless a Tranche B Lender notifies the
Administrative Agent to the contrary, each Tranche B Lender’s obligations in
relation to cash ratio deposits and Special Deposits are the same as those of a
typical bank from its jurisdiction of incorporation with a lending office in the
same jurisdiction as its Lending Office.

 

10.                                 The Administrative Agent shall have no
liability to any Person if such determination results in an Additional Cost Rate
which over- or under-compensates any Tranche B Lender and shall be entitled to
assume that the information provided by any Tranche B Lender pursuant to
paragraphs 3, 7 and 8 above is true and correct in all respects.

 

11.                                 The Administrative Agent shall distribute
the additional amounts received as a result of the Mandatory Cost to the Tranche
B Lenders on the basis of the Additional Cost Rate for each Tranche B Lender
based on the information provided by each Tranche B Lender pursuant to
paragraphs 3, 7 and 8 above.

 

3

--------------------------------------------------------------------------------


 

12.                                 Any determination by the Administrative
Agent pursuant to this Schedule in relation to a formula, the Mandatory Cost, an
Additional Cost Rate or any amount payable to a Tranche B Lender shall, in the
absence of manifest error, be conclusive and binding on all parties hereto.

 

13.                                 The Administrative Agent may from time to
time, after consultation with the Company and the Tranche B Lenders, determine
and notify to all parties any amendments which are required to be made to this
Schedule in order to comply with any change in law, regulation or any
requirements from time to time imposed by the Bank of England, the Financial
Services Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions) and any such determination
shall, in the absence of manifest error, be conclusive and binding on all
parties hereto.

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(c)

 

FACILITY-WIDE LIABILITY PERCENTAGE

 

Tranche A

 

 

 

 

 

 

 

 

 

 

 

ARL

 

$

380m

 

76

%

ARC

 

$

100m

 

20

%

AIC

 

$

10m

 

2

%

Arch Europe

 

$

10m

 

2

%

 

Tranche B

 

 

 

 

 

 

 

 

 

 

 

ACGL

 

$

100m

 

33

%

ARC

 

$

100m

 

33

%

ARL

 

$

100m

 

33

%

 

Schedule 1.01(c)-1

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS
AND APPLICABLE PERCENTAGES

 

Lender Name

 

Tranche A
Commitment

 

Tranche A
Applicable
Percentage

 

Tranche B
Commitment

 

Tranche B
Applicable
Percentage

 

Applicable
Percentage
(Aggregate
Commitments)

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank of America, N.A.

 

$

64,062,500.00

 

12.8125

%

$

38,437,500.00

 

12.8125

%

12.8125

%

 

 

 

 

 

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

$

64,062,500.00

 

12.8125

%

$

38,437,500.00

 

12.8125

%

12.8125

%

 

 

 

 

 

 

 

 

 

 

 

 

Barclays Bank Plc

 

$

53,125,000.00

 

10.6250

%

$

31,875,000.00

 

10.6250

%

10.6250

%

 

 

 

 

 

 

 

 

 

 

 

 

Citibank, N.A.

 

$

53,125,000.00

 

10.6250

%

$

31,875,000.00

 

10.6250

%

10.6250

%

 

 

 

 

 

 

 

 

 

 

 

 

ING Bank N.V., London Branch

 

$

53,125,000.00

 

10.6250

%

$

31,875,000.00

 

10.6250

%

10.6250

%

 

 

 

 

 

 

 

 

 

 

 

 

Lloyds TSB Bank plc

 

$

53,125,000.00

 

10.6250

%

$

31,875,000.00

 

10.6250

%

10.6250

%

 

 

 

 

 

 

 

 

 

 

 

 

The Bank of New York Mellon

 

$

53,125,000.00

 

10.6250

%

$

31,875,000.00

 

10.6250

%

10.6250

%

 

 

 

 

 

 

 

 

 

 

 

 

U.S. Bank National Association

 

$

53,125,000.00

 

10.6250

%

$

31,875,000.00

 

10.6250

%

10.6250

%

 

 

 

 

 

 

 

 

 

 

 

 

Wells Fargo Bank, National Association

 

$

53,125,000.00

 

10.6250

%

$

31,875,000.00

 

10.6250

%

10.6250

%

 

 

 

 

 

 

 

 

 

 

 

 

Total:

 

$

500,000,000

 

 

 

$

300,000,000

 

 

 

 

 

 

Schedule 2.01-1

--------------------------------------------------------------------------------

 


 

SCHEDULE 5.12

 

SUBSIDIARIES

 

DISCLOSURE SCHEDULE

 

All terms used and not defined in the following disclosure schedule (this
“Disclosure Schedule”) shall have the meanings set forth in the Credit
Agreement, dated as of August 18, 2011 (“Credit Agreement”), by and among the
Borrowers, Bank of America, N.A., as Administrative Agent, L/C Administrator and
Fronting Bank, JPMorgan Chase Bank, N.A., as Fronting Bank, L/C Administrator
and Syndication Agent and the Lenders.

 

Matters reflected in this Disclosure Schedule are not necessarily limited to the
matters required by the Credit Agreement to be reflected in this Disclosure
Schedule.  Such additional matters are set forth for informational purposes and
do not necessarily include other matters of a similar informational nature. 
This Disclosure Schedule is qualified in its entirety by reference to the
specific provisions of the Credit Agreement and is not intended to constitute,
and shall not be construed as constituting, representations or warranties of the
Borrowers, except as and to the extent provided in the Credit Agreement.

 

Any disclosure of a fact or circumstance made in this Disclosure Schedule shall
not establish, or constitute an admission of, the materiality of such fact or
circumstance or such fact’s or circumstance’s consequence or relevance to
materiality.

 

Schedule 5.12-1

--------------------------------------------------------------------------------


 

Schedule 5.12

Subsidiaries

 

We refer you to the organization chart for Parent Borrower and its Subsidiaries
attached hereto.  In addition, Arch Investment Holdings II Ltd. (“Arch II”), a
Subsidiary, is a limited partner in the Carlyle Energy Mezzanine Opportunities
Fund-A, L.P. (“CEMOF-A”).  CEMOF-A is a parallel vehicle to the Carlyle Energy
Mezzanine Opportunities Fund, L.P. (“CEMOF”) and, as such, mirrors the
investments and investment strategy of CEMOF.  The accounts of CEMOF-A are
consolidated with the Parent Borrower and its Subsidiaries in accordance with
GAAP.  Arch II has a capital commitment of $75 million to CEMOF-A.

 

Under the Bye-Laws of the Parent Borrower, the boards of directors of any of the
Parent Borrower’s non-U.S. subsidiaries incorporated in Bermuda and the Cayman
Islands, and any other subsidiary designated by the board of directors of the
Parent Borrower, must consist of persons who have been elected by the Parent
Borrower’s shareholders as “Designated Company Directors.”

 

Schedule 5.12-2

--------------------------------------------------------------------------------


[g245531kg33i001.jpg]

 

Schedule 5.12-3

--------------------------------------------------------------------------------


 

SCHEDULE 5.14

 

INSURANCE LICENSES

 

Regulated Insurance
Company

 

Jurisdictions of Licenses

 

 

 

Arch Insurance Company (AIC)

 

AIC is domiciled in Missouri and licensed as a property & casualty insurance
company in all U.S. states, the District of Columbia, Puerto Rico, U.S. Virgin
Islands and Guam.

 

AIC has a branch office in Toronto, Ontario, which has a Federal License and is
also licensed to write certain lines of property & casualty insurance and other
personal lines of insurance in the following provinces: Alberta, British
Columbia, Newfoundland and Labrador, Manitoba, New Brunswick, Northwest
Territories, Nova Scotia, Nunavut, Ontario, Quebec, Saskatchewan, Prince Edward
Island and Yukon

 

 

 

Arch Specialty Insurance Company (ASIC)

 

ASIC is domiciled and licensed in Nebraska and approved as an excess and surplus
lines insurer in 49 states, the District of Columbia, Puerto Rico and the U.S.
Virgin Islands.

 

 

 

Arch Excess & Surplus Insurance Company (AESIC)

 

AESIC is licensed in Nebraska and approved as an excess and surplus lines
insurer in 47 states and the District of Columbia.

 

 

 

Arch Reinsurance Company (ARC)

 

ARC is licensed in Nebraska and is an accredited or otherwise approved reinsurer
in 50 states and the District of Columbia.

 

 

 

Arch Insurance Company (Europe) Limited

 

See attached list.

 

 

 

Arch Underwriting at Lloyd’s Ltd (Lloyd’s Syndicate 2012)

 

Arch Underwriting at Lloyd’s Ltd (“AUAL”) is the managing agent for the Lloyd’s
of London Syndicate 2012 (“Syndicate 2012”). AUAL and Syndicate 2012 are
regulated by the FSA in the United Kingdom and, for Syndicate 2012 only, by the
Lloyd’s Franchise Board. Syndicate 2012 has access to all underwriting licenses
or approvals held by Lloyd’s of London for use by its syndicates.

 

 

 

Arch Reinsurance Ltd. (ARL)

 

Bermuda

 

 

 

Arch Reinsurance Europe Underwriting Limited

 

Ireland and all countries which are currently part of the European Economic Area

 

Schedule 5.14-1

--------------------------------------------------------------------------------


 

SCHEDULE 7.02(b)

 

CONSOLIDATIONS, MERGERS,
SALE OF ASSETS, ACQUISITIONS

 

1)                                      Certain Subsidiaries which are financial
or investment holdings companies and have been established for a particular
purpose may be liquidated or dissolved in the ordinary course of business.

 

2)                                      A possible sale of AESIC has been, and
will continue to be, considered by management of AESIC.

 

Schedule 7.02(b)-1

--------------------------------------------------------------------------------


 

SCHEDULE 7.03

 

EXISTING LIENS

 

1)                                      Under the Long Term LC Facilities, ARL
pledged, and will continue to pledge as required, certain cash and securities to
secure its own obligations for letters of credit issued thereunder.

 

2)                                      From time to time and in the ordinary
course of business, letters of credit from certain U.S. banks are issued for the
account of Alt Re to certain Subsidiaries of the Parent Borrower.  In addition,
in the ordinary course of business, approved reinsurance trusts have been put in
place for the account of Alt Re to certain Subsidiaries of the Parent Borrower. 
In connection with obligations under such trusts, Alt Re has pledged
approximately $156 million in funds invested by, and other approved collateral
assets provided by, the clients as of June 30, 2011 to secure obligations
thereunder, and may pledge additional funds in the future.

 

3)                                      In connection with a lawsuit, ASIC was
required to post funds to a claims fund, and its exposure is approximately $0.9
million net of reinsurance programs.

 

4)                                      As part of the investment strategy of
CEMOF-A, CEMOF-A Manager may employ leverage strategies which may include the
imposition of Liens. Because CEMOF-A is consolidated with the accounts of the
Parent Borrower and Subsidiaries, any such Liens at the CEMOF-A level will be
accordingly reflected.

 

Schedule 7.03-1

--------------------------------------------------------------------------------


 

SCHEDULE 7.04

 

EXISTING INDEBTEDNESS

 

1)              From time to time and in the ordinary course of business,
letters of credit from certain U.S. banks are issued for the account of
Alternative Re Limited (“Alt Re”) to certain Subsidiaries of the Parent Borrower
and other insurance company cedants.  Alt Re has also established approved
reinsurance trusts for the credit of certain Subsidiaries of the Parent
Borrower. In the event of a default, or failure to pay losses or other amounts
by such Subsidiaries under insurance policies written by those Subsidiaries,
there may be reimbursement obligations.

 

2)              Loan from ARC to Capital Protection Insurance Services, LLC, one
of its investees, in originally issued in May 1999 in the principal amount of up
to $408,423.

 

3)              Pursuant to a Guaranty, dated as of April 18, 2005, by Parent
Borrower in favor of Computer Sciences Corporation (“CSC”), Parent Borrower
guarantees the payment and performance of all financial obligations of Arch
Capital Services Inc. (“Arch Cap Services”) under the Master Agreement for CSC
Managed Services (“CSC Agreement”), dated as of April 18, 2005, as amended from
time to time, between CSC and Arch Cap Services.  Under the CSC Agreement, CSC
provides hosting services (including hardware and data back-up services) to the
Parent Borrower and Subsidiaries with annual fees of approximately $377,000.

 

4)              As part of its ordinary course U.S. surety operations, AIC may
be called on to indemnify one or more third party insurance companies in
connection with surety bonds issued by that third party insurance company at the
request of AIC.  Such indemnification obligation would arise in a case where AIC
has underwritten performance and/or payment bonds as surety for a contractor
account (“Principal”), but is unable because of the requirements of the
beneficiary or payee of the bond (“Obligee”) to issue a Release of Stop Notice
Bond(s) (“Release Bond(s)”) in favor of the Obligee where there is a dispute
between the Principal and a claimant.  In the event of such dispute, the
claimant may request that the Obligee suspend payments to the Principal, but the
issuance of a Release Bond(s) permits payment to continue to the Principal.  For
such events, ARC has entered into a Release Bond Reinsurance Agreement with
Great American Insurance Company, et al (“GAIC”) under which GAIC has agreed to
issue a Release Bond(s) and AIC will assume 100% of the liability under those
Release Bond(s) provided by GAIC.

 

5)              As part of the investment strategy of CEMOF-A, the investment
advisor, Carlyle Investment Management L.L.C. (“CEMOF-A Manager”), may employ
leverage strategies. Because CEMOF-A is consolidated with the accounts of the
Parent Borrower and Subsidiaries, any such Indebtedness at the CEMOF-A level
will be accordingly reflected.  Any Indebtedness incurred by CEMOF-A is
non-recourse to Arch II.

 

Schedule 7.04-1

--------------------------------------------------------------------------------


 

SCHEDULE 7.05

 

ISSUANCE OF STOCK

 

1)                                      Alt Re and any other successor company
or entity established as a Subsidiary of the Parent Borrower for substantially
the same purposes as Alt Re Holdings and its affiliates, issues preference
shares in respect of its alternative markets business in Bermuda.  The
preference shares are non-voting.

 

2)                                      Parent Borrower issued 8,000,000 of the
8% Non-Cumulative Preferred Shares, Series A and 5,000,000 of the 7.875%
Non-Cumulative Preferred Shares, Series B in 2006.

 

3)                                      As part of the investment strategy of
CEMOF-A, CEMOF-A may restructure investment companies such that those investment
companies are owned or controlled by CEMOF-A.  It is possible that such
investment companies may issue preferred shares.  Because CEMOF-A is
consolidated with the accounts of the Parent Borrower and Subsidiaries, any such
preferred shares at the CEMOF-A level will be accordingly reflected.

 

Schedule 10.02-1

--------------------------------------------------------------------------------